Exhibit 10(s)
 
 
(JPMORGAN LOGO) [c35139c3513902.gif]
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 31, 2005,
by and among
G&K SERVICES, INC., as Domestic Borrower,
G&K SERVICES CANADA, INC., as Canadian Borrower,
the Lenders referred to herein, as Lenders
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A.,
HARRIS N.A.,
and
SUNTRUST BANK,
as Documentation Agents
J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Sole Bookrunner
 
 

 



--------------------------------------------------------------------------------



 



         
ARTICLE I
DEFINITIONS
 
       
SECTION 1.1      Definitions
    1  
SECTION 1.2      General
    20  
SECTION 1.3      Other Definitions and Provisions
    20  
 
       
ARTICLE II
REVOLVING CREDIT FACILITY
 
       
SECTION 2.1     Revolving Credit Loans
    21  
SECTION 2.2     Alternative Currency Loans
    21  
SECTION 2.3     Swingline Loans
    23  
SECTION 2.4     Procedure for Advances of Revolving Credit Loans, Alternative
Currency Loans and Swingline Loans
    24  
SECTION 2.5     Bankers’ Acceptances
    27  
SECTION 2.6     Repayment of Loans
    29  
SECTION 2.7     Permanent Reduction of the Revolving Credit Commitment and the
Alternative Currency Commitment
    32  
SECTION 2.8     Termination of Credit Facility
    32  
SECTION 2.9     Increase of Revolving Credit Commitment
    33  
 
       
ARTICLE III
LETTER OF CREDIT FACILITY
 
       
SECTION 3.1     L/C Commitment
    34  
SECTION 3.2     Procedure for Issuance of Letters of Credit
    34  
SECTION 3.3     Commissions, Fees and Other Charges
    35  
SECTION 3.4     L/C Participations
    35  
SECTION 3.5     Reimbursement Obligation of the Borrowers
    36  
SECTION 3.6     Obligations Absolute
    37  
SECTION 3.7     Actions of the Issuing Lender
    38  
SECTION 3.8     Indemnification by Borrowers
    38  
SECTION 3.9     Indemnification by Lenders
    38  
SECTION 3.10   Rights as a Lender
    39  
 
       
ARTICLE IV
[INTENTIONALLY OMITTED]
 
       
ARTICLE V
GENERAL LOAN PROVISIONS
 
       
SECTION 5.1     Interest
    39  
SECTION 5.2     Notice and Manner of Conversion or Continuation of Loans
    42  
SECTION 5.3     Fees
    44  
SECTION 5.4     Manner of Payment
    45  
SECTION 5.5     Noteless Agreement; Evidence of Indebtedness
    46  
SECTION 5.6    Crediting of Payments and Proceeds
    46  

i



--------------------------------------------------------------------------------



 



         
SECTION 5.7     Adjustments
    47  
SECTION 5.8     Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent
    47  
SECTION 5.9     Redenomination of Alternative Currency Loans
    48  
SECTION 5.10   Regulatory Limitation
    48  
SECTION 5.11   Changed Circumstances
    49  
SECTION 5.12   Indemnity
    51  
SECTION 5.13   Capital Requirements
    52  
SECTION 5.14   Taxes
    52  
SECTION 5.15   Replacement of Lenders
    54  
SECTION 5.16   Guaranty Requirements
    55  
 
       
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
 
       
SECTION 6.1     Closing
    55  
SECTION 6.2     Conditions to Closing and Initial Extensions of Credit
    55  
SECTION 6.3     Conditions to All Extensions of Credit
    58  
 
       
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
 
       
SECTION 7.1     Representations and Warranties
    59  
SECTION 7.2     Survival of Representations and Warranties, Etc
    66  
 
       
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
 
       
SECTION 8.1     Financial Statements and Projections
    67  
SECTION 8.2     Officer’s Compliance Certificate
    68  
SECTION 8.3     Accountants’ Certificate
    68  
SECTION 8.4     Other Reports
    68  
SECTION 8.5     Notice of Litigation and Other Matters
    69  
SECTION 8.6     Accuracy of Information
    70  
 
       
ARTICLE IX
AFFIRMATIVE COVENANTS
 
       
SECTION 9.1     Preservation of Corporate Existence and Related Matters
    70  
SECTION 9.2     Maintenance of Property
    70  
SECTION 9.3     Insurance
    70  
SECTION 9.4     Accounting Methods and Financial Records
    70  
SECTION 9.5     Payment and Performance of Obligations
    70  
SECTION 9.6     Compliance With Laws and Approvals
    71  
SECTION 9.7     Environmental Laws
    71  
SECTION 9.8     Compliance with ERISA
    71  
SECTION 9.9     Compliance With Agreements
    72  
SECTION 9.10   Visits and Inspections
    72  

ii



--------------------------------------------------------------------------------



 



         
SECTION 9.11     Additional Subsidiaries
    72  
SECTION 9.12     Use of Proceeds
    73  
SECTION 9.13     Further Assurances
    73  
 
       
ARTICLE X
FINANCIAL COVENANTS
 
       
SECTION 10.1     Leverage Ratio
    73  
SECTION 10.2     Interest Coverage Ratio
    73  
SECTION 10.3     Net Worth
    73  
 
       
ARTICLE XI
NEGATIVE COVENANTS
 
       
SECTION 11.1     Limitations on Debt
    74  
SECTION 11.2     Limitations on Liens
    75  
SECTION 11.3     Limitations on Loans, Advances, Investments and Acquisitions
    76  
SECTION 11.4     Limitations on Mergers and Liquidation
    78  
SECTION 11.5     Limitations on Sale of Assets
    78  
SECTION 11.6     Limitations on Dividends and Distributions
    79  
SECTION 11.7     Limitations on Exchange and Issuance of Capital Stock
    79  
SECTION 11.8     Transactions with Affiliates
    79  
SECTION 11.9     Certain Accounting Changes; Organizational Documents
    80  
SECTION 11.10   Amendments; Payments and Prepayments of Subordinated Debt
    80  
SECTION 11.11   Restrictive Agreements
    80  
SECTION 11.12   Nature of Business
    80  
 
       
ARTICLE XII
UNCONDITIONAL DOMESTIC BORROWER GUARANTY AGREEMENT
 
       
SECTION 12.1     Guaranty of Obligations
    80  
SECTION 12.2     Nature of Guaranty
    81  
SECTION 12.3     Demand by the Administrative Agent
    82  
SECTION 12.4     Waivers
    82  
SECTION 12.5     Modification of Loan Documents etc
    82  
SECTION 12.6     Reinstatement
    83  
SECTION 12.7     No Subrogation
    84  
 
       
ARTICLE XIII
DEFAULT AND REMEDIES
 
       
SECTION 13.1     Events of Default
    84  
SECTION 13.2     Remedies
    87  
SECTION 13.3     Rights and Remedies Cumulative; Non-Waiver; etc
    88  
SECTION 13.4     Judgment Currency
    88  

iii



--------------------------------------------------------------------------------



 



         
ARTICLE XIV
THE ADMINISTRATIVE AGENT
 
       
SECTION 14.1     Appointment; Nature of Relationship
    88  
SECTION 14.2     Powers
    89  
SECTION 14.3     General Immunity
    89  
SECTION 14.4     No Responsibility for Loan, Recitals, etc
    89  
SECTION 14.5     Action on Instructions of Lenders
    90  
SECTION 14.6     Employment of Administrative Agent and Counsel
    90  
SECTION 14.7     Reliance on Documents; Counsel
    90  
SECTION 14.8     Agent’s Reimbursement and Indemnification
    90  
SECTION 14.9     Notice of Default
    91  
SECTION 14.10   Rights as a Lender
    91  
SECTION 14.11   Lender Credit Decision
    91  
SECTION 14.12   Successor Administrative Agent
    91  
SECTION 14.13   Delegation to Affiliates
    92  
 
       
ARTICLE XV
MISCELLANEOUS
 
       
SECTION 15.1     Notices
    92  
SECTION 15.2     Expenses; Indemnity
    94  
SECTION 15.3     Set-off
    95  
SECTION 15.4     Governing Law
    96  
SECTION 15.5     Jurisdiction and Venue
    96  
SECTION 15.6     Binding Arbitration; Waiver of Jury Trial
    96  
SECTION 15.7     Reversal of Payments
    97  
SECTION 15.8     Injunctive Relief; Punitive Damages
    98  
SECTION 15.9     Accounting Matters
    98  
SECTION 15.10   Successors and Assigns; Participations
    98  
SECTION 15.11   Amendments, Waivers and Consents
    98  
SECTION 15.12   Performance of Duties
    103  
SECTION 15.13   All Powers Coupled with Interest
    103  
SECTION 15.14   Survival of Indemnities
    103  
SECTION 15.15   Titles and Captions
    104  
SECTION 15.16   Severability of Provisions
    104  
SECTION 15.17   Counterparts
    104  
SECTION 15.18   Term of Agreement
    104  
SECTION 15.19   Advice of Counsel
    104  
SECTION 15.20   No Strict Construction
    104  
SECTION 15.21   Nature of Obligations
    104  
SECTION 15.22   Domestic Borrower as Agent for the Borrowers
    104  
SECTION 15.23   Inconsistencies with Other Documents; Independent Effect of
Covenants
    105  
SECTION 15.24   USA Patriot Act
    105  

iv



--------------------------------------------------------------------------------



 



         
ARTICLE XVI
NO NOVATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS
 
       
SECTION 16.1     No Novation
    105  
SECTION 16.2     References to This Agreement In Loan Documents
    105  

v



--------------------------------------------------------------------------------



 



EXECUTION COPY
AMENDED AND RESTATED
CREDIT AGREEMENT
          This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 31,
2005, is entered into by and among G&K SERVICES, INC., a Minnesota corporation,
as Domestic Borrower (the “Domestic Borrower”), G&K SERVICES CANADA, INC., an
Ontario corporation, as Canadian Borrower (the “Canadian Borrower” and, together
with the Domestic Borrower, the “Borrowers”), the lenders who are or may become
a party to this Agreement, as Lenders (the “Lenders”), JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Illinois)), a national banking
association, as Administrative Agent for the Lenders (the “Administrative
Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Syndication Agent for the Lenders (the “Syndication Agent”).
STATEMENT OF PURPOSE
          The Borrowers, the Administrative Agent and certain of the Lenders
entered into the Credit Agreement dated as of June 25, 2002 (as amended or
modified prior to the date hereof, the “Prior Credit Agreement”). The Borrowers
have requested and the Lenders and the Agent have agreed to amend and restate in
its entirety the Prior Credit Agreement pursuant to the terms of this Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby, agree that the Prior Credit Agreement is amended and restated in its
entirety as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Acceptance” means a Draft duly stamped and accepted by the Alternative
Currency Lender in accordance with Section 2.5 or Section 5.2.
     “Acceptance Amount” means the sum of (a) the aggregate face amount of all
issued and outstanding Acceptances and (b) amounts paid under an Acceptance for
which the Alternative Currency Lender has neither been reimbursed nor made a
Canadian Base Rate Loan.
     “Acceptance Fee” has the meaning specified in Section 2.5(d)
     “Acquisition Period” means a period beginning with the month in which a
Leverage Ratio Acquisition is consummated and, subject to the remainder hereof,
ending with the last calendar day of the calendar month to occur eighteen months
after the month in which such Leverage Ratio Acquisition occurred; provided,
that if the Leverage Ratio falls below 3.25 to

 



--------------------------------------------------------------------------------



 



1.00 (as calculated on a pro forma basis giving effect to the applicable
Acquisition) at some point prior to the expiry of the Acquisition Period, the
Acquisition Period shall cease tolling and shall only re-start after the
Leverage Ratio equals or exceeds 3.25 to 1.00 as a result of a Leverage Ratio
Acquisition; provided further, that the aggregate number of months during which
the Acquisition Period is in effect shall not exceed eighteen months and once
the Acquisition Period has started or re-started, it must run through the end of
the quarter in which it started or re-started. By way of example only, if a
Leverage Ratio Acquisition occurs on January 1st of a calendar year, and such
Leverage Ratio Acquisition results in the Leverage Ratio exceeding or equaling
3.25 to 1.00 (as calculated on a pro forma basis giving effect to the applicable
Acquisition), then the Acquisition Period shall begin on January 1st. If the
Leverage Ratio falls below 3.25 to 1.00 (as calculated on a pro forma basis
giving effect to the applicable Acquisition) by June 30th of such year, then the
Acquisition Period shall cease to run as of June 30th . Six of the eighteen
months of the Acquisition Period would have been used with twelve months
remaining if and when another Leverage Ratio Acquisition would occur and so long
as such Acquisition would result in the Leverage Ratio (as calculated on a pro
forma basis giving effect to the applicable Acquisition) exceeding or equaling
3.25 to 1.00.
     “Administrative Agent” means JPMorgan, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 14.12.
     “Administrative Agent’s Correspondent” means, with respect to the
distribution and payment of Alternative Currency Loans or Eurocurrency Rate
Loans, as applicable, the office, branch, affiliate or correspondent bank of the
Administrative Agent specified as the “Administrative Agent’s Correspondent” for
each applicable Alternative Currency or Agreed Currency as applicable, on
Schedule 1.1(b) hereto, or such other office, branch, affiliate or correspondent
bank of the Administrative Agent as the Administrative Agent may from time to
time specify to the Borrowers and the Lenders as the Administrative Agent’s
Correspondent.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 15.1(c).
     “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary of the Domestic Borrower) which directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such first Person or any of its Subsidiaries. The term “control”
means (a) the power to vote ten percent (10%) or more of the securities or other
equity interests of a Person having ordinary voting power, or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
     “Aggregate Commitment” means the aggregate amount of the Lenders’
Commitments hereunder, as such amount may be reduced, increased or otherwise
modified at any time or from time to time pursuant to the terms hereof. On the
Closing Date, the Aggregate Commitment shall be Three Hundred Twenty-Five
Million Dollars ($325,000,000).
     “Agreed Currency” means (i) Dollars, (ii) so long as such currency remains
an Eligible Currency, Canadian Dollars, British Pounds Sterling, and euro, and
(iii) any other Eligible

2



--------------------------------------------------------------------------------



 



Currency which the Domestic Borrower requests the Administrative Agent to
include as an Agreed Currency hereunder and which is acceptable to one-hundred
percent (100%) of the Lenders with Revolving Credit Commitments.
     “Agreed Currency Amount” means with respect to each Eurocurrency Rate Loan
or L/C Obligation in an Agreed Currency other than Dollars, the amount of the
applicable Agreed Currency which is equivalent to the principal amount in
Dollars of such Loan or L/C Obligation calculated on the basis of the arithmetic
mean of the buy and sell spot rates of exchange determined by the Administrative
Agent to be available to it at approximately 11:00 a.m. (London time) two (2)
Business Days before such Loan or L/C Obligation is made, incurred or continued
(or to be made, incurred or continued). When used with respect to a greater sum
expressed in Dollars, “Agreed Currency Amount” shall mean the amount of such
Agreed Currency which is equivalent to the amount so expressed in Dollars
calculated on the basis of the arithmetic mean of the buy and sell spot rates of
exchange determined by the Administrative Agent to be available to it at the
relevant time.
     “Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
     “Alternative Currency” means Canadian Dollars.
     “Alternative Currency Amount” means with respect to each Alternative
Currency Loan or L/C Obligation in an Alternative Currency, the amount of the
applicable Alternative Currency which is equivalent to the principal amount in
Dollars of such Loan or L/C Obligation calculated on the basis of the arithmetic
mean of the buy and sell spot rates of exchange determined by the Administrative
Agent to be available to it at approximately 11:00 a.m. (London time) three (3)
Business Days before such Loan or L/C Obligation is made, incurred or continued
(or to be made, incurred or continued). When used with respect to any other sum
expressed in Dollars, “Alternative Currency Amount” shall mean the amount of
such Alternative Currency which is equivalent to the amount so expressed in
Dollars calculated on the basis of the arithmetic mean of the buy and sell spot
rates of exchange determined by the Administrative Agent to be available to it
at the relevant time.
     “Alternative Currency Commitment” means the lesser of (i) Thirty Million
Dollars ($30,000,000) and (ii) the Revolving Credit Commitment, as such amount
may be reduced or modified at any time or from time to time pursuant to the
terms hereof.
     “Alternative Currency Facility” means the alternative currency facility
established pursuant to Section 2.2.
     “Alternative Currency Lender” means JPMorgan, in its capacity as
alternative currency lender hereunder.
     “Alternative Currency Loan” means any revolving credit loan made by the
Alternative Currency Lender pursuant to Section 2.2 (including, without
limitation, any Canadian BA Borrowing issued pursuant to Section 2.5), and all
such Alternative Currency Loans collectively as the context requires.

3



--------------------------------------------------------------------------------



 



     “Alternative Currency Note” means the Alternative Currency Note made by the
Borrowers payable to the order of the Alternative Currency Lender, substantially
in the form of Exhibit A-3 hereto, evidencing the Alternative Currency Loans,
and any amendments, supplements and modifications thereto, any substitutes
therefor and any replacements, restatements, renewals or extensions thereof, in
whole or in part.
     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” shall have the meaning assigned thereto in
Section 5.1(c).
     “Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that with respect to any assignment of any Revolving Credit Commitment, such
Approved Fund must be administered by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.
     “Arbitration Rules” shall have the meaning assigned thereto in
Section 15.6(a).
     “Assignment and Acceptance” shall have the meaning assigned thereto in
Section 15.10(b)(i).
     “BA Purchase Price” shall mean the product of (a) the face amount of Drafts
to be sold in connection with an Alternative Currency Loan times (b) the
applicable Discount, as determined by the Alternative Currency Lender, less the
Acceptance Fee retained by the Alternative Currency Lender in consideration for
the acceptance of such Drafts.
     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the sum of (i) the Federal Funds Effective Rate plus (ii) 1/2 of 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate or the Federal Funds Effective Rate.
     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 5.1(a).
     “Benefited Lender” shall have the meaning assigned thereto in Section 5.7.
     “British Pounds Sterling” means the lawful currency of Great Britain.
     “Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Chicago, Illinois, and New York, New York, are open for the conduct of
substantially all of their commercial lending activities and on which interbank
wire transfers can be made on the Fedwire system, as applicable, and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any Eurocurrency Rate Loan, any day (i) that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in deposits

4



--------------------------------------------------------------------------------



 



for the applicable Permitted Currency in the London interbank market and (ii) on
which banks are open for the conduct of their domestic and international banking
business in the place where the Administrative Agent or the Administrative
Agent’s Correspondent shall make available Loans in such Permitted Currency.
     “Calculation Date” shall have the meaning assigned thereto in
Section 5.1(c).
     “Canadian BA Borrowing” means the creation and discounting of Acceptances
by the Alternative Currency Lender in accordance with Section 2.5.
     “Canadian Base Rate” means the rate of interest announced from time to time
by the Alternative Currency Lender as its prime rate for overnight loans in
Canadian Dollars or, if the Alternative Currency Lender ceases to announce a
rate so designated, any similar successor rate designated by the Alternative
Currency Lender. The Canadian Base Rate is not necessarily the most favored rate
of the Alternative Currency Lender and the Alternative Currency Lender may lend
to its customers at rates that are at, above or below the Canadian Base Rate.
     “Canadian Base Rate Loan” means any Alternative Currency Loan which bears
interest at a rate determined by reference to the Canadian Base Rate.
     “Canadian Borrower” means G&K Services Canada, Inc., an Ontario
corporation, in its capacity as borrower hereunder.
     “Canadian Business Day” means any day other than a Saturday or Sunday on
which Canadian banks are open for business in Toronto, Ontario.
     “Canadian Dollar” or “C$” means, at any time of determination, the then
official currency of Canada.
     “Canadian Interest Period” means, relative to any Acceptance, a period of
30, 60, 90 or 180 days after the date of issuance, rollover or conversion, as
the case may be, as the Domestic Borrower, on behalf of itself or the Canadian
Borrower, may select in its relevant notice pursuant to Section 2.4 or
Section 5.2; provided, however, that:
     (a) no more than four (4) different Canadian Interest Periods may be
outstanding at any one time;
     (b) if a Canadian Interest Period would otherwise end on a day which is not
a Canadian Business Day, such Canadian Interest Period shall end on the next
following Canadian Business Day (unless such next following Canadian Business
Day is the first Canadian Business Day of a month, in which case such Canadian
Interest Period shall end on the next preceding Canadian Business Day); and
     (c) no Canadian Interest Period may end later than the Revolving Credit
Maturity Date.

5



--------------------------------------------------------------------------------



 



     “Canadian Outstandings” means, as of any date of determination, the
aggregate principal amount of all outstanding Alternative Currency Loans
(including, without limitation, the Acceptance Amount).
     “Canadian Subsidiary” means any Subsidiary of the Domestic Borrower
organized under the laws of Canada.
     “Canadian Subsidiary Guaranty Agreement” means the unconditional guaranty
agreement of even date herewith executed with respect to the Obligations of the
Canadian Borrower by each Material Canadian Subsidiary in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, substantially in the form of Exhibit H-2, as amended, restated,
supplemented or otherwise modified from time to time.
     “Capital Asset” means, with respect to the Domestic Borrower and its
Subsidiaries, any asset that should, in accordance with GAAP, be classified and
accounted for as a capital asset on a Consolidated balance sheet of the Domestic
Borrower and its Subsidiaries.
     “Capital Lease” means, with respect to the Domestic Borrower and its
Subsidiaries, any lease of any property that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Domestic Borrower and its Subsidiaries.
     “Change in Control” shall have the meaning assigned thereto in
Section 13.1(i).
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 6.2 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent in its sole
discretion.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     “Commitment” means, as to any Lender, such Lender’s Revolving Credit
Commitment as set forth opposite such Lender’s name on Schedule 1.1(a) hereto or
in such assignment documentation permitted hereunder that is used by a Lender to
acquire a Commitment, as such Commitment may be reduced or otherwise modified at
any time or from time to time pursuant to the terms hereof.
     “Commitment Fee Rate” shall have the meaning assigned thereto in
Section 5.3(a).
     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Domestic Borrower and its Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
     “Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the Alternative Currency Facility, and the L/C Facility.
     “Debt” means, with respect to the Domestic Borrower and its Subsidiaries at
any date and without duplication, the sum of the following calculated in
accordance with GAAP: (a) all liabilities, obligations and indebtedness for
borrowed money including, but not limited to,

6



--------------------------------------------------------------------------------



 



obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person, (b) all obligations to pay the deferred purchase price of
property or services of any such Person (including, without limitation, all
obligations under non-competition agreements), except trade payables arising in
the ordinary course of business not more than ninety (90) days past due, (c) all
obligations of any such Person as lessee under Capital Leases, (d) all Debt of
any other Person to the extent secured by a Lien on any asset of any such
Person, (e) all Guaranty Obligations of any such Person for the Debt of any
other Person, (f) all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including without limitation any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person, (g) all obligations of
any such Person to redeem, repurchase, exchange, defease or otherwise make
payments in respect of capital stock or other securities or partnership
interests of such Person, (h) all net payment obligations incurred by any such
Person pursuant to Hedging Agreements, (i) all outstanding payment obligations
with respect to Synthetic Leases, and (j) the outstanding attributed principal
amount under any asset securitization program to the extent that there is
recourse to the Domestic Borrower or any of its Subsidiaries and, to the extent
not included in the foregoing, all outstanding Receivables Transaction
Attributed Indebtedness.
     “Default” means any of the events specified in Section 13.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Discount” means the bid rate established by the Alternative Currency
Lender for the sale of its banker’s acceptances in an amount and bearing a
maturity approximately equal to a proposed Canadian BA Borrowing or a renewal or
conversion of Acceptances at approximately 10:00 a.m. (the time of the
Administrative Agent’s Correspondent), on the date of such proposed Canadian BA
Borrowing, renewal or conversion of Acceptances, which bid rate shall be
conclusive and binding absent manifest error.
     “Disputes” shall have the meaning set forth in Section 15.6.
     “Disqualifying Event” is defined in the definition of “Eligible Currency”.
     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “Dollar Amount” means (a) with respect to each Loan made or continued (or
to be made or continued) in Dollars, the principal amount thereof and (b) with
respect to each Alternative Currency Loan or Eurocurrency Rate Loan denominated
in an Agreed Currency other than Dollars, the amount of Dollars which is
equivalent to the principal amount of such Alternative Currency Loan or
Eurocurrency Rate Loan, as applicable, calculated on the basis of the arithmetic
mean of the buy and sell spot rates of exchange determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date on or as of which
such amount is to be determined. When used with respect to any other sum
expressed in an Alternative Currency or an Agreed Currency other than Dollars,
as applicable, “Dollar Amount” shall mean the amount of Dollars which is
equivalent to the amount so expressed in such Alternative Currency or Agreed
Currency other than Dollars, as applicable, calculated on the basis of the

7



--------------------------------------------------------------------------------



 



arithmetic mean of the buy and sell spot rates of exchange determined by the
Administrative Agent to be available to it at the relevant time.
     “Domestic Borrower” means G&K Services, Inc., a Minnesota corporation, in
its capacity as borrower (and, as applicable, as guarantor) hereunder.
     “Domestic Borrower Guaranty Agreement” means the unconditional guaranty of
the Obligations by the Domestic Borrower under Article XII in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders.
     “Domestic Subsidiary” means any Subsidiary of the Domestic Borrower
organized under the laws of any state of the United States or the District of
Columbia.
     “Domestic Subsidiary Guaranty Agreement” means the unconditional guaranty
agreement of even date herewith executed with respect to the Obligations of the
Borrowers by each Material Domestic Subsidiary in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders,
substantially in the form of Exhibit H-l, as amended, restated, supplemented or
otherwise modified from time to time.
     “Draft” means a draft of the Domestic Borrower, on behalf of itself or the
Canadian Borrower, as applicable, denominated in Canadian Dollars, duly executed
and delivered to the Alternative Currency Lender in accordance with
Section 2.5(a).
     “EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Domestic Borrower and its
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus
(b) the sum of the following to the extent deducted in determining Net Income:
(i) income and franchise taxes, (ii) Interest Expense, and (iii) amortization,
depreciation and other non-cash charges less (c) any extraordinary gains;
provided, that for the purposes of determining EBITDA for any period during
which an acquisition permitted hereunder is consummated, EBITDA shall be
adjusted to give effect to the consummation of such acquisition on a pro forma
basis in accordance with GAAP, as if such acquisition occurred on the first day
of such period, such adjustments to be calculated in a manner reasonably
satisfactory to the Administrative Agent (with respect to any acquisition that
does not require the consent of the Required Lenders pursuant to
Section 11.3(c)) and in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders (with respect to any acquisition that requires
the consent of the Administrative Agent and the Required Lenders pursuant to
Section 11.3(c)).
     “Eligible Currency” means any currency other than Dollars (x) that is
readily available, freely traded, in which deposits are customarily offered to
banks in the London interbank market, convertible into Dollars in the
international interbank market available to the Lenders in such market and as to
which the Dollar Amount thereof may be readily calculated, and (y) that is not
subject to Section 5.11 or any other comparable provision of this Agreement. If,
after the designation by the Lenders at the request of the Domestic Borrower of
any currency as an Agreed Currency, currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, such country’s
currency is, in the determination of the Administrative Agent, (i) no longer

8



--------------------------------------------------------------------------------



 



readily available or freely traded or (ii) as to which, in the determination of
the Administrative Agent, the Dollar Amount thereof is not readily calculable
(each of clause (i) and (ii), a “Disqualifying Event”), then the Administrative
Agent shall promptly notify the Lenders and the Domestic Borrower, and such
country’s currency shall no longer be an Agreed Currency until such time as the
Disqualifying Event(s) no longer exists, but in any event within five
(5) Business Days of receipt of such notice from the Administrative Agent, the
Domestic Borrower shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loan into Loans in Dollars or
another Agreed Currency, subject to other terms contained in this Agreement.
     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is maintained for employees of the Domestic
Borrower or any ERISA Affiliate or (b) has at any time within the preceding six
(6) years been maintained for the employees of the Domestic Borrower or any
current or former ERISA Affiliate.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     “ERISA Affiliate” means any Person who together with the Domestic Borrower
is treated as a single employer within the meaning of Section 414(b), (c),
(m) or (o) of the Code or Section 4001(b) of ERISA.
     “euro” means the lawful currency of the member states of the European Union
which adopted the Council Regulation E.C. No. 1103/97 dated 17 June 1997 passed
by the Council of the European Union, or if different, the then lawful currency
of the member states of the European Union that participate in the third stage
of the Economic and Monetary Union.

9



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the applicable British Bankers’ Association interest
settlement rate for deposits in the applicable Agreed Currency as reported by
Telerate, or if Telerate shall not display such a rate or if the Administrative
Agent shall not subscribe to Telerate, any other generally recognized financial
information service as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period, as adjusted for Reserves; provided that, if no such British
Bankers’ Association interest settlement rate is available, the “Eurocurrency
Rate” for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which JPMorgan or one of its
Affiliate banks offers to place deposits in the applicable Agreed Currency with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount the relevant Eurocurrency Rate Loan and having
a maturity equal to such Interest Period. Each calculation by the Administrative
Agent of the Eurocurrency Rate shall be conclusive and binding for all purposes,
absent manifest error.
     “Eurocurrency Rate Loan” means any Loan bearing interest at a rate based
upon the Eurocurrency Rate as provided in Section 5.1(a).
     “Event of Default” means any of the events specified in Section 13.1,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, and (iv) such Lender’s Revolving Credit Commitment Percentage of
the Alternative Currency Loans then outstanding, or (b) the making of any Loan
or participation in any Letter of Credit by such Lender, as the context
requires.
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any date that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fiscal Year” means the fiscal year of the Domestic Borrower and its
Subsidiaries ending on the Saturday closest to June 30.
     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Domestic Borrower and

10



--------------------------------------------------------------------------------



 



its Subsidiaries throughout the period indicated and (subject to Section 15.9)
consistent with the prior financial practice of the Domestic Borrower and its
Subsidiaries.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Guaranteed Obligations” shall have the meaning assigned thereto in
Section 12.1; provided that for the purposes of each Subsidiary Guaranty
Agreement, “Guaranteed Obligations” shall have the meaning assigned thereto in
such Subsidiary Guaranty Agreement.
     “Guaranty Obligation” means, with respect to the Domestic Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Debt or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest

11



--------------------------------------------------------------------------------



 



rates, currency values or commodity prices, all as amended, restated,
supplemented or otherwise modified from time to time.
     “Hedging Obligations” shall have the meaning assigned thereto in the
definition of “Obligations”.
     “Interest Expense” means, with respect to the Domestic Borrower and its
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Domestic Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.
     “Interest Period” shall have the meaning assigned thereto in
Section 5.1(b).
     “Interest Rate Contract” means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     “ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
     “Issuing Lender” means each of JPMorgan and Wells Fargo Bank, National
Association, in its capacity as an issuer of Letters of Credit hereunder, and in
each case any successor thereto.
     “JPMorgan” means JPMorgan Chase Bank, N.A. (successor by merger to Bank
One, NA (Illinois)), a national banking association, and its successors.
     “L/C Commitment” means the lesser of (a) Fifty Million Dollars
($50,000,000) and (b) the Revolving Credit Commitment.
     “L/C Facility” means the letter of credit facility established pursuant to
Article III.
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     “L/C Participants” means the collective reference to all of the Lenders
other than the Issuing Lender.
     “Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender, the Swingline Lender and the Alternative
Currency Lender unless the context otherwise requires) set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 15.10.

12



--------------------------------------------------------------------------------



 



     “Lender Addition and Acknowledgment Agreement” means each agreement
executed pursuant to Section 2.9 by the Borrowers and an existing Lender or a
Person not theretofore a Lender, as applicable, and acknowledged by the
Administrative Agent and each Material Subsidiary, providing for an increase in
the Revolving Credit Commitment hereunder, acknowledging that any Person not
theretofore a Lender shall be a party hereto and have the rights and obligations
of a Lender hereunder, and setting forth the Revolving Credit Commitment of each
Lender.
     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Revolving Credit Commitment Percentage of the
Extensions of Credit.
     “Letters of Credit” means the collective reference to letters of credit
issued pursuant to Section 3.1.
     “Leverage Ratio” means the ratio calculated pursuant to Section 10.1.
     “Leverage Ratio Acquisition” means any acquisition of property or other
assets by either Borrower or any of their respective Subsidiaries that is
permitted under this Agreement and which, after giving effect thereto, causes
the Leverage Ratio, on a pro forma basis on the date such acquisition is
consummated, to equal or exceed 3.25 to 1.00. In order for an acquisition to
constitute a Leverage Ratio Acquisition, the Borrowers shall deliver to the
Administrative Agent, prior to the consummation of such acquisition, written
evidence in form and substance acceptable to the Administrative Agent supporting
the above-described pro forma calculation.
     “Lien” means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance of any
kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.
     “Loan Documents” means, collectively, this Agreement, any Notes, the
Acceptances (as and when created), the Subsidiary Guaranty Agreements and each
other document, instrument, certificate and agreement executed and delivered by
the Domestic Borrower or any Subsidiary thereof in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Hedging Agreement), all as may be amended, restated, supplemented or otherwise
modified from time to time.
     “Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Alternative Currency Loans and “Loan” means any of such
Loans.
     “Material Adverse Effect” means, with respect to the Domestic Borrower and
its Subsidiaries taken as a whole, a material adverse effect on the properties,
business, prospects, operations or condition (financial or otherwise) of the
Domestic Borrower and its Subsidiaries, taken as a whole, or the ability of any
such Persons to perform their obligations under the Loan Documents or Material
Contracts.

13



--------------------------------------------------------------------------------



 



     “Material Contract” means (a) any contract or other agreement, written or
oral, of the Domestic Borrower or any of its Subsidiaries involving monetary
liability of or to any such Person in an amount in excess of $15,000,000 per
annum, or (b) any other contract or agreement, written or oral, of the Domestic
Borrower or any of its Subsidiaries the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.
     “Material Canadian Subsidiary” means any direct or indirect Canadian
Subsidiary of the Domestic Borrower that is a Material Subsidiary.
     “Material Domestic Subsidiary” means any direct or indirect Domestic
Subsidiary of the Domestic Borrower that is a Material Subsidiary.
     “Material Subsidiary” means any Subsidiary of the Domestic Borrower other
than (i) those solely formed to consummate Qualified Receivables Transactions
and (ii) those that, in the aggregate, have (x) assets that equal less than 10%
of the aggregate amount of all assets of all of the Domestic Borrower’s
Subsidiaries (other than those Subsidiaries described in clause (i)), and
(y) sales that equal less than 10% of the aggregate amount of all sales of all
of the Domestic Borrower’s Subsidiaries (other than those Subsidiaries described
in clause (i)).
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Domestic Borrower or any ERISA
Affiliate is making, or is accruing an obligation to make, or has accrued an
obligation to make, contributions within the preceding six (6) years.
     “Net Cash Proceeds” means, as applicable, (a) with respect to any sale or
other disposition of assets, the gross cash proceeds received by the Domestic
Borrower or any of its Subsidiaries from such sale less the sum of (i) all
income taxes and other taxes assessed by a Governmental Authority as a result of
such sale and any other fees and expenses incurred in connection therewith and
(ii) the principal amount of, premium, if any, and interest on any Debt secured
by a Lien on the asset (or a portion thereof) sold, which Debt is required to be
repaid in connection with such sale, (b) with respect to any offering of capital
stock or issuance of Debt, the gross cash proceeds received by the Domestic
Borrower or any of its Subsidiaries therefrom less all legal, underwriting and
other fees and expenses incurred in connection therewith and (c) with respect to
any payment under an insurance policy or in connection with a condemnation
proceeding, the amount of cash proceeds received by the Domestic Borrower or its
Subsidiaries from an insurance company or Governmental Authority, as applicable,
net of all expenses of collection.
     “Net Income” means, with respect to the Domestic Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Domestic Borrower and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or loss) of any Person (other than
a Subsidiary which shall be subject to clause (c) below), in which the Domestic
Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid to the Domestic Borrower
or any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of such Person or is merged into or consolidated with such Person

14



--------------------------------------------------------------------------------



 



or any of its Subsidiaries or that Person’s assets are acquired by such Person
or any of its Subsidiaries except to the extent included pursuant to the
foregoing clause (a), (c) the net income (if positive) of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary to the Domestic Borrower or any of its Subsidiaries of such net
income (i) is not at the time permitted by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute rule or
governmental regulation applicable to such Subsidiary or (ii) would be subject
to any taxes payable on such dividends or distributions.
     “Net Worth” means, with respect to the Domestic Borrower and its
Subsidiaries as of any date of determination, shareholders’ equity of the
Domestic Borrower and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP.
     “Notes” means the collective reference to the Revolving Credit Notes, the
Alternative Currency Note and the Swingline Note, in each case if applicable,
and “Note” means any of such Notes.
     “Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.4(b).
     “Notice of Borrowing” shall have the meaning assigned thereto in
Section 2.4(a).
     “Notice of Conversion/Continuation” shall have the meaning assigned thereto
in Section 5.2.
     “Notice of Conversion to Acceptances” shall have the meaning assigned
thereto in Section 5.2(b).
     “Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.6(c).
     “Notice to Renew Acceptances” shall have the meaning assigned thereto in
Section 5.2(c).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) the obligations of the Domestic Borrower pursuant to
Article XI, (d) all existing or future payment and other obligations owing by
any Borrower under any Hedging Agreement (which such Hedging Agreement is
permitted hereunder) with any Person that is a Lender hereunder or an Affiliate
of a Lender hereunder at the time such Hedging Agreement is executed (all such
obligations with respect to any such Hedging Agreement, “Hedging Obligations”)
and (e) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Domestic Borrower or any of its Subsidiaries
to the Lenders or the Administrative Agent, in each case under or in respect of
this Agreement, any Note, any Letter of Credit or any of the other Loan
Documents of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note.

15



--------------------------------------------------------------------------------



 



     “Officer’s Compliance Certificate” shall have the meaning assigned thereto
in Section 8.2.
     “Operating Lease” shall mean, as to any Person as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.
     “Other Taxes” shall have the meaning assigned thereto in Section 5.14(b).
     “Participant” shall have the meaning assigned thereto in
Section 14.10(c)(i).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained for employees of the Domestic Borrower or
any ERISA Affiliates or (b) has at any time within the preceding six (6) years
been maintained for the employees of the Domestic Borrower or any of its current
or former ERISA Affiliates.
     “Permitted Acquisition Value” means the aggregate amount of the purchase
price consisting of cash paid or to be paid, including, without limitation, any
earn-outs and deferred payments (to the extent a fixed and determinable
obligation is incurred), and assumed debt, net of the applicable acquiree’s cash
(including cash equivalents) balance as shown on the most recent financial
statements of the acquiree delivered in connection with the applicable permitted
acquisition), as set forth in the applicable stock or asset purchase documents
executed by the Domestic Borrower or any Subsidiary thereof in order to
consummate the applicable permitted acquisition.
     “Permitted Currency” means Dollars, any Agreed Currency, or any Alternative
Currency, or each such currency, as the context requires.
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
     “Pricing Differential” shall have the meaning assigned thereto in
Section 2.5(h).
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
     “Purchaser” shall have the meaning assigned thereto in Section 14.10(b)(i).
     “Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Domestic Borrower or any Subsidiary
pursuant to which the Domestic Borrower or any Subsidiary may sell, convey or
otherwise transfer to a newly-formed

16



--------------------------------------------------------------------------------



 



Subsidiary or other special-purpose entity, or any other Person, any accounts or
notes receivable and rights related thereto, provided that all of the terms and
conditions of such transaction or series of transactions, including without
limitation the amount and type of any recourse to the Domestic Borrower or any
Subsidiary with respect to the assets transferred, are reasonably acceptable to
the Administrative Agent.
     “Quoted Swingline Rate” means a rate to be agreed upon from time to time by
the Swingline Lender and the Domestic Borrower.
     “Quoted Swingline Rate Loan” means any Swingline Loan bearing interest at a
rate based upon the Quoted Swingline Rate as provided in Section 5.1(a).
     “Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.
     “Register” shall have the meaning assigned thereto in Section 15.10(b)(iv).
     “Reimbursement Obligation” means the obligation of the Domestic Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Replaced Lender” shall have the meaning assigned thereto in
Section 5.15(c).
     “Replacement Lender” shall have the meaning assigned thereto in
Section 5.15(c).
     “Required Lenders” means, at any date, (a) any combination of Lenders
holding in the aggregate at least fifty-one percent (51%) of the outstanding
Extensions of Credit plus the aggregate unused Revolving Credit Commitment at
such time or, (b) if the Credit Facility has been terminated pursuant to
Section 13.2, any combination of Lenders holding at least fifty-one percent
(51%) of the aggregate Extensions of Credit.
     “Reserves” means the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents.
     “Responsible Officer” means any of the following: the chief executive
officer or chief financial officer of the Domestic Borrower or any other officer
of the Domestic Borrower reasonably acceptable to the Administrative Agent.
     “Revolving Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans to the Domestic Borrower (including,
without limitation, to participate in Swingline Loans made to the Domestic
Borrower and Alternative Currency Loans made to the Borrowers) and issue or
participate in Letters of Credit issued for

17



--------------------------------------------------------------------------------



 



the account of the Domestic Borrower hereunder in an aggregate principal amount
at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.1(a) hereto as such amount may be increased, reduced
or modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Revolving
Credit Loans, as such amount may be reduced at any time or from time to time
pursuant to the terms hereof. The Revolving Credit Commitment of all Lenders on
the Closing Date shall be Three Hundred Twenty-Five Million Dollars
($325,000,000).
     “Revolving Credit Commitment Percentage” means, as to any Lender at any
time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitments of all Lenders.
     “Revolving Credit Facility” means the revolving credit, alternative
currency and swingline facility established pursuant to Article II.
     “Revolving Credit Loans” means any revolving credit loan denominated in an
Agreed Currency made to any Borrower pursuant to Section 2.1, and all such
revolving credit loans collectively as the context requires.
     “Revolving Credit Maturity Date” means the earliest of the dates referred
to in Section 2.8.
     “Revolving Credit Note” means a Revolving Credit Note made by the Domestic
Borrower payable to the order of a Lender, substantially in the form of
Exhibit A-1 hereto, evidencing such Lender’s Revolving Credit Loans, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extensions thereof, in whole or in
part; “Revolving Credit Notes” means the collective reference to all such
Revolving Credit Notes.
     “Senior Debt” means the sum of Total Debt minus Subordinated Debt.
     “Solvent” means, as to the Domestic Borrower and its Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) owns property having
a value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
     “Subordinated Debt” means the collective reference to any Debt of the
Domestic Borrower or any of its Subsidiaries subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are reasonably satisfactory to the Required Lenders.
     “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other

18



--------------------------------------------------------------------------------



 



entity is at the time owned by or the management is otherwise controlled by such
Person (irrespective of whether, at the time, capital stock or other ownership
interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Domestic Borrower and shall include, without limitation, the Canadian Borrower
and its Subsidiaries.
     “Subsidiary Guaranty Agreements” means, collectively, the Domestic
Subsidiary Guaranty Agreement and the Canadian Subsidiary Guaranty Agreement;
“Subsidiary Guaranty Agreement” means any of such Subsidiary Guaranty
Agreements.
     “Swingline Commitment” means the lesser of (a) Twenty-Five Million Dollars
($25,000,000) and (b) the Revolving Credit Commitment.
     “Swingline Facility” means the swingline facility established pursuant to
Section 2.3.
     “Swingline Lender” means JPMorgan in its capacity as swingline lender
hereunder.
     “Swingline Loan” means any swingline loan made by the Swingline Lender to
the Domestic Borrower pursuant to Section 2.3, and all such swingline loans
collectively as the context requires.
     “Swingline Note” means the Swingline Note made by the Domestic Borrower
payable to the order of the Swingline Lender, substantially in the form of
Exhibit A-2 hereto, evidencing the Swingline Loans, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extensions thereof, in whole or in part.
     “Swingline Termination Date” means the first to occur of (a) the
resignation of JPMorgan as Administrative Agent in accordance with Section 14.12
and (b) the Revolving Credit Maturity Date.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     “Taxes” shall have the meaning assigned thereto in Section 5.14(a).
     “Termination Event” means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Domestic Borrower or
any ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, if the plan
assets are not sufficient to pay all plan liabilities under Section 4063 of
ERISA, (c) the termination of a Pension Plan, the filing of a notice of intent
to terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, or (d) the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC,
or (e)

19



--------------------------------------------------------------------------------



 



any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of the Domestic Borrower of any ERISA Affiliate from a Multiemployer
Plan if withdrawal liability is asserted by such plan, or (h) any event or
condition which results in the reorganization or insolvency of a Multiemployer
Plan under Sections 4241 or 4245 of ERISA, or (i) any event or condition which
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by PBGC of proceedings to terminate a Multiemployer Plan
under Section 4042 of ERISA.
     “Total Debt” means, as of any date of determination with respect to the
Domestic Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Debt of the Domestic Borrower and its Subsidiaries.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.
     “United States” means the United States of America.
     “Wholly-Owned” means, with respect to a Subsidiary, that all of the shares
of capital stock or other ownership interests of such Subsidiary are, directly
or indirectly, owned or controlled by the Domestic Borrower and/or one or more
of its Wholly-Owned Subsidiaries (except for directors’ qualifying shares or
other shares required by Applicable Law to be owned by a Person other than the
Domestic Borrower).
     SECTION 1.2 General. Unless otherwise specified, a reference in this
Agreement to a particular article, section, subsection, Schedule or Exhibit is a
reference to that article, section, subsection, Schedule or Exhibit of this
Agreement Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Any reference herein to “Chicago time”
shall refer to the applicable time of day in Chicago, Illinois.
     SECTION 1.3 Other Definitions and Provisions Use of Capitalized Terms.
Unless otherwise defined therein, all capitalized terms defined in this
Agreement shall have the defined meanings when used in this Agreement, the Notes
and the other Loan Documents or any certificate, report or other document made
or delivered pursuant to this Agreement.
     (b) Miscellaneous. The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

20



--------------------------------------------------------------------------------



 



ARTICLE II
REVOLVING CREDIT FACILITY
     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Lender severally agrees to make Revolving Credit Loans in
Agreed Currencies to the Domestic Borrower from time to time from the Closing
Date through, but not including, the Revolving Credit Maturity Date as requested
by the Domestic Borrower in accordance with the terms of Section 2.4; provided
that based upon the Dollar Amount of all outstanding Revolving Credit Loans,
Swingline Loans, L/C Obligations and Canadian Outstandings, (a) the aggregate
principal amount of all outstanding Revolving Credit Loans (after giving effect
to any amount requested) shall not exceed the Revolving Credit Commitment less
the sum of all outstanding Swingline Loans, L/C Obligations and Canadian
Outstandings, (b) the aggregate principal amount of all outstanding Revolving
Credit Loans from any Lender to the Domestic Borrower shall not at any time
exceed such Lender’s Revolving Credit Commitment less such Lender’s Revolving
Credit Commitment Percentage of the sum of all outstanding Swingline Loans, L/C
Obligations and the Canadian Outstandings, and (c) the aggregate principal
Dollar Amount of all Revolving Credit Loans in Agreed Currencies other than
Dollars shall not exceed $25,000,000 at any time; provided further that
Revolving Credit Loans may be made to the Canadian Borrower as required, and
only as required, by Sections 2.2, 2.5, 3.5 and 5.11. Each Revolving Credit Loan
by a Lender shall be in a principal amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion. Subject to the terms and conditions
hereof, the Domestic Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Maturity Date.
     SECTION 2.2 Alternative Currency Loans.
     (a) Availability. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations and warranties set forth herein, the
Alternative Currency Lender agrees to make Alternative Currency Loans to the
applicable Borrower from time to time from the Closing Date through the
Revolving Credit Maturity Date as requested by the applicable Borrower in
accordance with the terms of Section 2.4; provided that, based upon the Dollar
Amount of all outstanding Revolving Credit Loans, Swingline Loans, L/C
Obligations and Canadian Outstandings, the aggregate principal amount of all
Canadian Outstandings (after giving effect to any amount requested) shall not
exceed the lesser of (i) the Revolving Credit Commitment less the sum of the
aggregate principal amount of all outstanding Revolving Credit Loans less the
sum of the aggregate principal amount of all outstanding Swingline Loans less
the sum of the aggregate principal amount of all outstanding L/C Obligations and
(ii) the Alternative Currency Commitment. Subject to the terms and conditions
hereof, the Borrowers may borrow, repay and reborrow Alternative Currency Loans
hereunder until the Revolving Credit Maturity Date.
     (b) Refunding of Alternative Currency Loans.
          (i) Upon the occurrence and during the continuance of an Event of
Default, each Alternative Currency Loan may, at the discretion of the
Alternative Currency Lender, be

21



--------------------------------------------------------------------------------



 



converted immediately to a Base Rate Loan funded in Dollars by the Lenders in an
amount equal to the Dollar Amount of such Alternative Currency Loan; provided
that the Borrowers shall pay to the Alternative Currency Lender any and all
costs, fees and other expenses incurred by the Alternative Currency Lender in
effecting such conversion. Such Base Rate Loan shall thereafter be reflected as
a Revolving Credit Loan of the Lenders on the books and records of the
Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of such Base Rate Loan as required to repay Alternative
Currency Loans outstanding to the Alternative Currency Lender upon such demand
by the Alternative Currency Lender in no event later than 2:00 p.m. (Chicago
time) on the next succeeding Business Day after such demand is made. No Lender’s
obligation to fund its respective Revolving Credit Commitment Percentage of any
Base Rate Loan required to repay such Alternative Currency Loan shall be
affected by any other Lender’s failure to fund its Revolving Credit Commitment
Percentage of such Base Rate Loan, nor shall any Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Revolving Credit Commitment Percentage of such Base Rate
Loan.
          (ii) The Borrowers shall pay to the Alternative Currency Lender, for
the account of the Alternative Currency Lender, on demand the amount of such
Alternative Currency Loans to the extent that the Lenders fail to refund in full
the outstanding Alternative Currency Loans requested or required to be refunded.
In addition, the Borrowers hereby authorize the Administrative Agent to charge
any account maintained by any Borrower with the Alternative Currency Lender (up
to the amount available therein) in order to immediately pay the Alternative
Currency Lender the amount of such Alternative Currency Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Alternative Currency Loans requested or required to be refunded. If
any portion of any such amount paid to the Alternative Currency Lender shall be
recovered by or on behalf of the Borrowers from the Alternative Currency Lender
in bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Lenders in accordance with their respective Commitment
Percentages.
          (iii) Each Lender acknowledges and agrees that its obligation to
refund Alternative Currency Loans in accordance with the terms of this
Section 2.2 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI; provided, that if prior to the refunding of
any outstanding Alternative Currency Loans pursuant to this Section 2.2, one of
the events described in Section 13.1(j) or (k) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made to
refund such Alternative Currency Loans, purchase an undivided participating
interest in such Alternative Currency Loans in an amount equal to its Revolving
Credit Commitment Percentage of the aggregate amount of such Alternative
Currency Loans. Each Lender will immediately transfer to the Administrative
Agent, for the account of the Alternative Currency Lender, in immediately
available funds in Dollars, the amount of its participation. Whenever, at any
time after the Alternative Currency Lender has received from any Lender such
Lender’s participating interest in the refunded Alternative Currency Loans, the
Alternative Currency Lender receives any payment on account thereof, the
Alternative Currency Lender will distribute to such Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded).

22



--------------------------------------------------------------------------------



 



          (iv) In the event that any Lender fails to make payment to the
Alternative Currency Lender of any amount due under this Section 2.2, the
Administrative Agent, on behalf of the Alternative Currency Lender, shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Lender hereunder until the Alternative
Currency Lender receives such payment from such Lender or such obligation is
otherwise fully satisfied. In addition to the foregoing, if for any reason any
Lender fails to make payment to the Alternative Currency Lender of any amount
due under this Section 2.2, such Lender shall be deemed, at the option of the
Administrative Agent, to have unconditionally and irrevocably purchased from the
Alternative Currency Lender, without recourse or warranty, an undivided interest
and participation in the applicable Alternative Currency Loan, and such interest
and participation may be recovered from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received.
     SECTION 2.3 Swingline Loans.
     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the Domestic Borrower
from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided that (i) all Swingline Loans shall be
denominated in Dollars and (ii) based upon the Dollar Amount of all outstanding
Revolving Credit Loans, Swingline Loans, L/C Obligations and Canadian
Outstandings, the aggregate principal amount of all outstanding Swingline Loans
(after giving effect to any amount requested), shall not exceed the lesser of
(A) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans, L/C Obligations and Canadian Outstandings and (B) the Swingline
Commitment.
     (b) Refunding.
          (i) Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Lenders in accordance
with their respective Revolving Credit Commitment Percentages and shall
thereafter be reflected as Revolving Credit Loans of the Lenders on the books
and records of the Administrative Agent. Each Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 12:00 noon (Chicago time) on the day
such demand is made. No Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.
          (ii) The Domestic Borrower shall pay to the Swingline Lender on
demand, but in any case, before the seventh (7th) Business Day after the date
such Swingline Loan was made, the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. In addition,
the Domestic Borrower hereby authorizes the Administrative Agent to charge any
account maintained by the Domestic Borrower with the Swingline Lender (up to the
amount

23



--------------------------------------------------------------------------------



 



available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Domestic Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Domestic Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 14.9 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable).
          (iii) Each Lender acknowledges and agrees that its obligation to
refund Swingline Loans in accordance with the terms of this Section 2.3 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Lender agrees and acknowledges that if
prior to the refunding of any outstanding Swingline Loans pursuant to this
Section 2.3, one of the events described in Section 13.1(j) or (k) shall have
occurred, each Lender will, on the date the applicable Revolving Credit Loan
would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation. Whenever, at any time after
the Swingline Lender has received from any Lender such Lender’s participating
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).
          (iv) In the event that any Lender fails to make payment to the
Swingline Lender of any amount due under this Section 2.3, the Administrative
Agent, on behalf of the Swingline Lender, shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Swingline Lender receives such payment from
such Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Lender fails to make payment to the Swingline
Lender of any amount due under this Section 2.3, such Lender shall be deemed, at
the option of the Administrative Agent, to have unconditionally and irrevocably
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation in the applicable Swingline Loan, and such interest
and participation may be recovered from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received.
     SECTION 2.4 Procedure for Advances of Revolving Credit Loans, Alternative
Currency Loans and Swingline Loans.
     (a) Requests for Borrowing. The Domestic Borrower, on behalf of itself or
the Canadian Borrower, as applicable, shall give the Administrative Agent
irrevocable prior written

24



--------------------------------------------------------------------------------



 



notice in the form attached hereto as Exhibit B (a “Notice of Borrowing”) not
later than (i) 10:00 a.m. (Chicago time) on the same Business Day as each Base
Rate Loan (other than Swingline Loans) and each Quoted Swingline Rate Loan,
(ii) 12:00 noon (Chicago time) on the same Business Day as each Swingline Loan
(other than Quoted Swingline Rate Loans), (iii) 10:00 a.m. (Chicago time) at
least three (3) Business Days before each Eurocurrency Rate Loan, (iv) 12:00
noon (the time of the Administrative Agent’s Correspondent) at least three
(3) Canadian Business Days before each Canadian BA Borrowing, of its intention
to borrow, and (v) 11:00 a.m. (the time of the Administrative Agent’s
Correspondent) on the same Canadian Business Day as each Canadian Base Rate
Loan, of its intention to borrow, specifying:
          (A) the date of such borrowing, which shall be (1) a Business Day for
Revolving Credit Loans and Swingline Loans or (2) a Canadian Business Day for
Alternative Currency Loans,
          (B) whether such Loan is to be a Revolving Credit Loan, an Alternative
Currency Loan or a Swingline Loan,
          (C) if such Loan is a Revolving Credit Loan, whether such Revolving
Credit Loan shall be a Eurocurrency Rate Loan or a Base Rate Loan, and the
Agreed Currency for such Loan,
          (D) if such Loan is a Swingline Loan, whether such Swingline Loan
shall be a Quoted Swingline Rate Loan or a Base Rate Loan,
          (E) if such Loan is an Alternative Currency Loan, whether such
Alternative Currency Loan shall be a Canadian Base Rate Loan or a Canadian BA
Borrowing,
          (F) the amount of such borrowing, which shall be in an amount equal to
the amount of the Revolving Credit Commitment or the Alternative Currency
Commitment, as applicable, then available to the applicable Borrower, or if
less, (1) with respect to Base Rate Loans (other than Swingline Loans), in an
aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof, (2) with respect to Eurocurrency Rate Loans, in an aggregate
principal Dollar Amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof, (3) with respect to Canadian Base Rate Loans, in an aggregate
principal amount of C$500,000 or a whole multiple of C$100,000 in excess
thereof, (4) with respect to Canadian BA Borrowings, in an aggregate principal
amount of C$1,500,000 or a whole multiple of C$500,000 in excess thereof and
(5) with respect to Swingline Loans, in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof,
          (G) in the case of a Eurocurrency Rate Loan, the duration of the
Interest Period applicable thereto, and
          (H) in the case of a Canadian BA Borrowing, the date and amount of
Acceptances and the Canadian Interest Period applicable thereto.
A Notice of Borrowing received after the times set forth above for such
Revolving Credit Loan, Alternative Currency Loan or Swingline Loan shall be
deemed received on the next Business Day or Canadian Business Day, as
applicable. The Administrative Agent shall promptly notify

25



--------------------------------------------------------------------------------



 



the Lenders of each Notice of Borrowing. The applicable Borrower shall deliver a
copy of each Notice of Borrowing in respect of an Alternative Currency Loan to
the Alternative Currency Lender at the same time such Notice of Borrowing is
delivered to the Administrative Agent.
     (b) Disbursement of Revolving Credit Loans and Swingline Loans. (i) Not
later than 12:00 noon (Chicago time) on the proposed borrowing date for any
Revolving Credit Loan, each Lender will make available to the Administrative
Agent, for the account of the Domestic Borrower, at the office of the
Administrative Agent in Dollars in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loan to be made on such borrowing date and (ii) not later
than 2:00 p.m. (Chicago time) on the proposed borrowing date for any Swingline
Loan, the Swingline Lender will make available to the Administrative Agent, for
the account of the Domestic Borrower, at the office of the Administrative Agent
in Dollars in funds immediately available to the Administrative Agent, the
Swingline Loan to be made on such borrowing date. The Domestic Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section 2.4 in immediately available funds
by crediting such proceeds to the deposit account of the Domestic Borrower at
the Administrative Agent identified in the most recent notice substantially in
the form of Exhibit C hereto (a “Notice of Account Designation”) delivered by
the Domestic Borrower, on behalf of itself and the Canadian Borrower, to the
Administrative Agent or as may be otherwise agreed upon by the Domestic Borrower
and the Administrative Agent from time to time. Subject to Section 5.8, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section 2.4 to
the extent that any Lender has not made available to the Administrative Agent
its Revolving Credit Commitment Percentage of such Revolving Credit Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Lenders as provided in Section 2.3(b). Revolving Credit
Loans to be made for the purpose of refunding Alternative Currency Loans shall
be made by the Lenders as provided in Section 2.2(b).
     (c) Disbursement of Alternative Currency Loans.
(i) Canadian Base Rate Loans. Not later than 12:00 noon (the time of the
Administrative Agent’s Correspondent) on or before the proposed borrowing date
for any Canadian Base Rate Loan, the Alternative Currency Lender will make
available to the Administrative Agent, for the account of the applicable
Borrower, at the office of the Administrative Agent’s Correspondent in the
requested Alternative Currency in funds immediately available to the
Administrative Agent, the Canadian Base Rate Loan to be made on such borrowing
date. The Borrowers hereby irrevocably authorize the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section 2.4
in immediately available funds by crediting such proceeds to the deposit account
of the applicable Borrower at the Administrative Agent’s Correspondent
identified in the most recent Notice of Account Designation delivered by the
Domestic Borrower, on behalf of itself the Canadian Borrower, to the
Administrative Agent or as may be otherwise agreed upon by the Borrowers and the
Administrative Agent from time to time.

26



--------------------------------------------------------------------------------



 



(ii) Canadian BA Borrowings. Canadian BA Borrowings shall be made pursuant to
the terms of Section 2.5.
     SECTION 2.5 Bankers’ Acceptances. Subject to the terms and conditions of
this Agreement (including, without limitation, Section 2.2), Acceptances shall
be created, purchased and repaid in accordance with the following:
     (a) Drafts. To enable the Alternative Currency Lender to extend Canadian BA
Borrowings in the manner specified in this Section 2.5, the Domestic Borrower,
on behalf of itself or the Canadian Borrower, as applicable, shall supply the
Alternative Currency Lender with such number of Drafts as the Domestic Borrower,
on behalf of itself or the Canadian Borrower, as applicable, may reasonably
request, duly endorsed and executed by the Domestic Borrower, on behalf of
itself or the Canadian Borrower, as applicable, by any one or more of its
officers. The Alternative Currency Lender shall exercise such care in the
custody and safekeeping of Drafts as it would exercise in the custody and
safekeeping of similar property owned by it. The Alternative Currency Lender,
upon request of the Domestic Borrower, on behalf of itself or the Canadian
Borrower, as applicable, will promptly advise the Domestic Borrower of the
number and designations, if any, of the uncompleted Drafts then held by it. The
signatures of such officers may be mechanically reproduced in facsimile and
Drafts and Acceptances bearing such facsimile signatures shall be binding upon
the Domestic Borrower or the Canadian Borrower, as applicable, as if they had
been manually signed by such officers. Notwithstanding that any of the
individuals whose manual or facsimile signatures appear on any draft as one of
such officers may no longer hold office as of the date thereof or as of the date
of acceptance of a Draft by the Alternative Currency Lender or at any time
hereafter, any Draft so signed shall be valid and binding on the Domestic
Borrower or the Canadian Borrower, as applicable.
     (b) Form of Drafts. Drafts tendered by the Domestic Borrower, on behalf of
itself or the Canadian Borrower, as applicable, for acceptance by the
Alternative Currency Lender shall be in the form provided by the Alternative
Currency Lender to the Domestic Borrower or the Canadian Borrower, as
applicable, and shall (i) be dated the date of the Canadian BA Borrowing and
(ii) mature and be payable by the Domestic Borrower or the Canadian Borrower, as
applicable, on the last day of the Canadian Interest Period designated by the
Domestic Borrower, on behalf of itself or the Canadian Borrower, as applicable,
with respect to such Drafts. The Domestic Borrower and the Canadian Borrower
hereby renounce, and shall not claim, any days of grace for payment of any
Acceptances.
     (c) Procedures on Borrowing Date. Not later than 12:00 noon (the time of
the Administrative Agent’s Correspondent) on the Canadian Business Day on which
any Canadian BA Borrowing is to be made, the Alternative Currency Lender shall
(i) complete one or more Drafts dated as of such date, in an aggregate amount of
the requested Canadian BA Borrowing, (ii) stamp such Drafts as accepted by the
Alternative Currency Lender and (iii) provide for the discounting of such
Acceptances in accordance with this Section 2.5.
     (d) Acceptance Fee. On the proposed date on which any Canadian BA Borrowing
is to be made, the Domestic Borrower or the Canadian Borrower, as applicable,
shall pay to the Alternative Currency Lender, for its own account, a stamping
fee computed at an annual rate on the basis of (i) the Applicable Margin times
(ii) the face amount of the Draft being accepted and

27



--------------------------------------------------------------------------------



 



(iii) the term thereof (the “Acceptance Fee”); provided, however, that if an
Event of Default has occurred and is continuing, (x) with respect to currently
outstanding Acceptances, the Domestic Borrower or the Canadian Borrower, as
applicable, shall pay to the Alternative Currency Lender, for its own account,
an additional stamping fee for the unexpired term of such Acceptances computed
at a rate of two percent (2%) per annum of the face amount of such Acceptances
and (y) with respect to new Acceptances created thereafter, the Acceptance Fee
shall be increased by two percent (2%).
     (e) BA Purchase Price. On the proposed date on which any Canadian BA
Borrowing is to be made, the Alternative Currency Lender shall deliver to the
Administrative Agent the applicable BA Purchase Price for the Acceptances
created in accordance with notices received from the Administrative Agent under
Section 2.4 or Section 5.2. Acceptances purchased by the Alternative Currency
Lender may be held by it for its own account until maturity or sold by it at any
time prior thereto in any relevant market, in the Alternative Currency Lender’s
sole discretion.
     (f) Maturity Date for Acceptances. The Domestic Borrower or the Canadian
Borrower, as applicable, shall pay to the Administrative Agent, and there shall
become due and payable, at 12:00 noon (the time of the Administrative Agent’s
Correspondent), on the maturity date of each Acceptance, an amount in Canadian
Dollars in immediately available funds equal to the face amount of such
Acceptance so maturing. The Domestic Borrower or the Canadian Borrower, as
applicable, shall make each payment of a maturing Acceptance by deposit of the
required funds to the Administrative Agent or by requesting the Administrative
Agent to debit the demand deposit account of the Domestic Borrower or the
Canadian Borrower, as applicable, for the amount of such funds. If the Domestic
Borrower or the Canadian Borrower, as applicable, fails to pay the face amount
of any Acceptance when and as the same shall become due, or cause the creation
and discounting of new Acceptances pursuant to Section 5.2, the unpaid amount
thereof shall automatically be converted to a Canadian Base Rate Loan in
accordance with Section 5.2, with the proceeds of such Canadian Base Rate Loan
being used to pay in full each maturing Acceptance.
     (g) Setting and Notice of BA Purchase Price. The applicable BA Purchase
Price for each Canadian Interest Period shall be determined by the
Administrative Agent between the opening of business and 12:00 noon (the time of
the Administrative Agent’s Correspondent) on the first Canadian Business Day of
such Canadian Interest Period, whereupon notice thereof (which may be by
telephone) shall be given by the Administrative Agent to the Domestic Borrower
or the Canadian Borrower, as applicable, and to the Alternative Currency Lender.
Each such determination of the applicable BA Purchase Price shall be conclusive
and binding upon the parties hereto, in the absence of manifest error. The
Administrative Agent, upon written request of the Domestic Borrower, on behalf
itself or the Canadian Borrower, as applicable, or the Alternative Currency
Lender, shall deliver to the Domestic Borrower or the Canadian Borrower, as
applicable, or the Alternative Currency Lender a statement showing the
computations used by the Administrative Agent in determining the applicable BA
Purchase Price hereunder.
     (h) Restrictions on Conversion From Acceptances to Canadian Base Rate
Loans. If at any time the annual interest rate which would be applicable to a
Canadian Base Rate Loan is

28



--------------------------------------------------------------------------------



 



less than the annual effective interest rate on Acceptances (determined by
applying the applicable Discount and Acceptance Fees to a Canadian BA Borrowing)
(herein the “Pricing Differential”), the Administrative Agent, in its
discretion, by notice in writing to the Domestic Borrower, on behalf of itself
or the Canadian Borrower, as applicable, may require, and if the Pricing
Differential equals or exceeds one percent (1%), the Administrative Agent shall
require, that the Domestic Borrower or the Canadian Borrower, as applicable,
cause all or a portion of maturing Acceptances to be replaced with new
Acceptances created and discounted in accordance with this Section 2.5.
     SECTION 2.6 Repayment of Loans.
     (a) Repayment on the Revolving Credit Maturity Date. The (1) Domestic
Borrower and (2) Canadian Borrower solely with respect to the items covered by
clause (ii), shall repay the outstanding principal amount of (i) all Revolving
Credit Loans in full in the applicable Agreed Currencies on the Revolving Credit
Maturity Date, (ii) all Alternative Currency Loans in full in the Alternative
Currency in which each Alternative Currency Loan was initially funded on the
Revolving Credit Maturity Date and (iii) all Swingline Loans in accordance with
Section 2.3(b) or, if earlier, on the Revolving Credit Maturity Date, together,
in each case, with all accrued but unpaid interest thereon.
     (b) Mandatory Repayment of Revolving Credit Loans.
          (i) Revolving Credit Commitment. If at any time (as determined by the
Administrative Agent under Section 2.6(b)(v)), based upon the Dollar Amount of
all outstanding Revolving Credit Loans, Swingline Loans, L/C Obligations and
Canadian Outstandings, for any reason, the outstanding principal amount of all
Revolving Credit Loans exceeds the Revolving Credit Commitment less the sum of
all outstanding Swingline Loans, L/C Obligations and Canadian Outstandings, or
the aggregate Dollar Amount of Revolving Credit Loans in Agreed Currencies other
than Dollars exceeds $25,000,000, then, in each such case, the Borrowers shall
(A) first with respect to the Domestic Borrower, if (and to the extent)
necessary to eliminate such excess, immediately repay outstanding Swingline
Loans (and/or reduce any pending request for Swingline Loans on such day by the
Dollar Amount of such excess), (B) second, with respect to the Domestic
Borrower, if (and to the extent) necessary to eliminate such excess, immediately
repay outstanding Revolving Credit Loans which are Base Rate Loans by the amount
of such excess (and/or reduce any pending request for Revolving Credit Loans on
such day by the amount of such excess), (C) third, with respect to any Borrower,
if (and to the extent) necessary to eliminate such excess, immediately repay
Revolving Credit Loans which are Eurocurrency Rate Loans and Alternative
Currency Loans (and/or reduce any pending requests for a borrowing or
continuation or conversion of Revolving Credit Loans or Alternative Currency
Loans submitted in respect of Revolving Credit Loans or Alternative Currency
Loans on such day by the Dollar Amount of such excess) and (D) fourth, with
respect to any Letters of Credit then outstanding, make a payment of cash
collateral into a cash collateral account opened by the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, in an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit
(such cash collateral to be applied in accordance with Section 13.2(b)).

29



--------------------------------------------------------------------------------



 



          (ii) Alternative Currency Commitment. If at any time (as determined by
the Administrative Agent under Section 2.6(b)(v)), based upon the Dollar Amount
of all outstanding Revolving Credit Loans, Swingline Loans, L/C Obligations and
Canadian Outstandings, and for any reason, the outstanding principal amount of
all Canadian Outstandings exceeds the lesser of (A) the Revolving Credit
Commitment less the sum of all outstanding Revolving Credit Loans, Swingline
Loans and L/C Obligations and (B) the Alternative Currency Commitment, then, in
each such case, such excess shall be immediately repaid, in the Alternative
Currency in which such Alternative Currency Loan or Alternative Currency Loans
were initially funded, by the Borrowers to the Administrative Agent for the
account of the Lenders.
          (iii) Swingline Commitment. If at any time (as determined by the
Administrative Agent under Section 2.6(b)(v)), based upon the Dollar Amount of
all outstanding Revolving Credit Loans, Swingline Loans, L/C Obligations and
Canadian Outstandings, and for any reason, the outstanding principal amount of
all Swingline Loans exceeds the lesser of (A) the Revolving Credit Commitment
less the sum of all outstanding Revolving Credit Loans, L/C Obligations and
Canadian Outstandings and (B) the Swingline Commitment, then, in each such case,
such excess shall be immediately repaid by the Domestic Borrower to the
Administrative Agent for the account of the Lenders.
          (iv) Excess L/C Obligations. If at any time (as determined by the
Administrative Agent under Section 2.6(b)(v)), and for any reason, the
outstanding amount of all L/C Obligations exceeds the lesser of (A) the
Revolving Credit Commitment less the sum of the Dollar Amount of all outstanding
Revolving Credit Loans, Swingline Loans and Canadian Outstandings and (B) the
L/C Commitment, then, in each such case, the Domestic Borrower shall make a
payment of cash collateral into a cash collateral account opened by the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in an amount equal to the aggregate then undrawn and unexpired amount
of such Letters of Credit (such cash collateral to be applied in accordance with
Section 13.2(b)).
          (v) Compliance and Payments. The Borrowers’ compliance with this
Section 2.6(b) shall be tested from time to time by the Administrative Agent at
its sole discretion, but in any event shall be tested on (A) the date on which
any Borrower requests that the applicable Lenders make a Revolving Credit Loan,
Alternative Currency Loan or Swingline Loan or the Issuing Lender issue a Letter
of Credit under Section 6.3 and (B) the date an interest payment is due under
Section 5.1(e). Each such repayment pursuant to this Section 2.6(b) shall be
accompanied by any amount required to be paid pursuant to Section 5.12.
     (c) Optional Repayments. The Borrowers may at any time and from time to
time repay the Revolving Credit Loans, Swingline Loans and Alternative Currency
Loans, in whole or in part, (i) upon at least three (3) Business Days’
irrevocable notice to the Administrative Agent with respect to Alternative
Currency Loans, other than Canadian Base Rate Loans, which shall only require
notice by 11:00 a.m. (the time of the Administrative Agent’s Correspondent) on
the Canadian Business Day on which such payment is to be made, (ii) upon at
least three (3) Business Days’ irrevocable notice to the Administrative Agent
with respect to Eurocurrency Rate Loans, (iii) upon one (1) Business Day
irrevocable notice with respect to Base Rate Loans (other than Swingline Loans)
and Quoted Swingline Rate Loans, and (iv) by 11:00 a.m. (Chicago time) on the
same Business Day irrevocable notice with respect to Swingline Loans (other than
Quoted

30



--------------------------------------------------------------------------------



 



Swingline Rate Loans), in the form attached hereto as Exhibit D (a “Notice of
Prepayment”), specifying (A) the date of repayment, (B) the amount and currency
of repayment, (C) whether the repayment is of Revolving Credit Loans, Swingline
Loans, Alternative Currency Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each and (D) whether the repayment
is of Eurocurrency Rate Loans, Base Rate Loans, Quoted Swingline Loans, Canadian
Base Rate Loans, Canadian BA Borrowings or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Lender. If any such notice
is given, the amount specified in such notice shall be due and payable on the
date set forth in such notice. Partial repayments shall be in an aggregate
amount of (i) $3,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to Base Rate Loans (other than Swingline Loans), (ii) $3,000,000 or
a whole multiple of $1,000,000 in excess thereof with respect to Eurocurrency
Rate Loans, (iii) $1,000,000 or a whole multiple of $100,000 in excess thereof
with respect to Swingline Loans, (iv) C$500,000 or a whole multiple of C$100,000
in excess thereof with respect to Canadian Base Rate Loans and (v) C$1,500,000
or a whole multiple of C$500,000 in excess thereof with respect to Canadian BA
Borrowings. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.12. The applicable Borrower shall deliver a copy
of each notice under this Section 2.6(c) in respect of Alternative Currency
Loans to the Alternative Currency Lender at the same time such notice is
delivered to the Administrative Agent.
     (d) Agreed Currency or Alternative Currency Unavailable. Notwithstanding
anything to the contrary set forth in this Agreement, if, after the making of
any Loan or issuance of any Letter of Credit in any currency other than Dollars,
currency control or exchange regulations are imposed in the country which issues
such Agreed Currency or Alternative Currency, as applicable, with the result
that different types of such Agreed Currency or Alternative Currency, as
applicable (the “New Currency”), are introduced and the type of currency in
which the Loan was made (the “Original Currency”) no longer exists or the
applicable Borrower is not able to make payment to the Administrative Agent for
the account of the Lenders or the Alternative Currency Lender, as applicable, in
such Original Currency, then all payments to be made by the Borrowers hereunder
in such currency shall be made to the Administrative Agent or Alternative
Currency Lender, as applicable, in such amount and such type of the New Currency
or Dollars as shall be equivalent to the amount of such payment otherwise due
hereunder in the Original Currency, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations. In addition, notwithstanding the foregoing provisions
of this Section, if, after the making of any Loan or issuance of any Letter of
Credit in any currency other than Dollars, any applicable Borrower is not able
to make payment to the Administrative Agent for the account of the Lenders or
the applicable Alternative Currency Lender in the type of currency in which such
Loan or Letter of Credit was made because of the imposition of any such currency
control or exchange regulation, then such Loan or Letter of Credit shall instead
be repaid when due in Dollars in a principal amount equal to the Dollar Amount
(as of the date of repayment) of such Loan or Letter of Credit.
     (e) Limitation on Repayment of Eurocurrency Rate Loans and Alternative
Currency Loans. The Borrowers may not repay any Eurocurrency Rate Loan or any
Alternative Currency Loan on any day other than on the last day of the Interest
Period or the Canadian Interest Period,

31



--------------------------------------------------------------------------------



 



if any, applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 5.12.
     (f) Payment of Interest and Other Expenses. Each repayment pursuant to this
Section 2.6 shall be accompanied by accrued interest on the amount repaid.
     (g) Hedging Agreements. No repayment or prepayment pursuant to this
Section 2.6 shall affect any obligations of any Borrower under any Hedging
Agreement.
     SECTION 2.7 Permanent Reduction of the Revolving Credit Commitment and the
Alternative Currency Commitment.
     (a) Voluntary Reduction. The Domestic Borrower, on behalf of itself and the
Canadian Borrower, shall have the right at any time and from time to time, upon
at least five (5) Business Days prior written notice to the Administrative
Agent, to permanently reduce, without premium or penalty, (i) the entire
Revolving Credit Commitment at any time or (ii) portions of the Revolving Credit
Commitment, from time to time, in an aggregate principal Dollar Amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof; provided
that in no event shall the Revolving Credit Commitment be reduced to an amount
less than the face amount of all Letters of Credit then outstanding.
     (b) Payments. Each permanent reduction permitted or required pursuant to
this Section 2.7 shall be accompanied by a payment of principal sufficient to
reduce (i) the aggregate Dollar Amount of all outstanding Revolving Credit
Loans, Swingline Loans, L/C Obligations and Canadian Outstandings, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced and (ii) to the extent that the Alternative Currency Commitment is
reduced, the aggregate Dollar Amount of all outstanding Alternative Currency
Loans to the Alternate Currency Commitment as so reduced. If the Revolving
Credit Commitment as so reduced is less than the aggregate amount of all
outstanding Letters of Credit, the Borrowers shall be required to deposit in a
cash collateral account opened by the Administrative Agent an amount equal to
the aggregate then undrawn and unexpired amount of such Letters of Credit. Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans, Alternative Currency Loans
and Swingline Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment, the Alternative Currency
Commitment and the Swingline Commitment and the Revolving Credit Facility. Such
cash collateral shall be applied in accordance with Section 13.2(b). If the
reduction of the Revolving Credit Commitment or the Alternative Currency
Commitment, as applicable, requires the repayment of any Eurocurrency Rate Loan
or any Alternative Currency Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.12.
     SECTION 2.8 Termination of Credit Facility. The Revolving Credit Facility
shall terminate on the earliest of (a) August 31, 2010, (b) the date of
termination by the Domestic Borrower, on behalf of itself and the Canadian
Borrower, pursuant to Section 2.7 and the repayment of all of the Obligations,
and (c) the date of termination by the Administrative Agent on behalf of the
Lenders pursuant to Section 13.2(a).

32



--------------------------------------------------------------------------------



 



     SECTION 2.9 Increase of Revolving Credit Commitment. So long as no Default
or Event of Default shall have occurred and be continuing, at any time prior to
the Revolving Credit Maturity Date, the Domestic Borrower, on behalf of itself
and the Canadian Borrower, shall have the right from time to time upon not less
than thirty (30) days’ prior written notice to the Administrative Agent to
increase the Revolving Credit Commitment; provided that (i) no Lender shall have
any obligation to increase its Revolving Credit Commitment, (ii) the Domestic
Borrower shall only be permitted to request such an increase on three
(3) separate occasions, (iii) each such requested increase shall be in a minimum
principal amount of $10,000,000, (iv) in no event shall the Revolving Credit
Commitment be increased to an aggregate amount greater than $525,000,000 and (v)
the Borrowers and an existing Lender or a Person not theretofore a Lender, as
applicable, shall execute a Lender Addition and Acknowledgement Agreement, which
shall be acknowledged by the Administrative Agent and each Material Subsidiary
and shall be in form and substance reasonably satisfactory to the Administrative
Agent; provided further that:
     (a) Any increase in the Revolving Credit Commitment which is accomplished
by increasing the Revolving Credit Commitment of any Lender or Lenders who are
at the time of such increase party to this Agreement (which Lender or Lenders
shall consent to such increase in their sole and absolute discretion) shall be
accomplished as follows: (i) this Agreement will be amended by the Borrowers,
the Administrative Agent and those Lender(s) whose Commitment(s) is or are being
increased (but without any requirement that the consent of any other Lenders be
obtained) to reflect the revised Revolving Credit Commitment amounts of each of
the Lenders, (ii) the Administrative Agent will deliver an updated Schedule 1.1
(a) to the Borrowers, the Issuing Lender and each of the Lenders reflecting the
revised Revolving Credit Commitment amount and Revolving Credit Commitment
Percentage of each of the Lenders, (iii) the outstanding Revolving Credit Loans
and Revolving Credit Commitment Percentages of L/C Obligations will be
reallocated on the effective date of such increase among the Lenders in
accordance with their revised Revolving Credit Commitment Percentages (and the
Lenders agree to make all payments and adjustments necessary to effect the
reallocation and the Borrowers shall pay any and all costs required pursuant to
Section 5.12 in connection with such reallocation as if such reallocation were a
repayment) and (iv) if requested, the Borrowers will deliver new Revolving
Credit Note(s) to the Lender or Lenders whose Commitment(s) is or are being
increased reflecting the revised Revolving Credit Commitment amount of such
Lender(s);
     (b) Any increase in the Revolving Credit Commitment which is accomplished
by addition of a new Lender under this Agreement shall be accomplished as
follows: (i) such new Lender shall be subject to the consent of the
Administrative Agent and the Domestic Borrower, on behalf of itself and the
Canadian Borrower, which consent shall not be unreasonably withheld, (ii) this
Agreement will be amended by the Borrowers, the Administrative Agent and such
new Lender (but without any requirement that the consent of any other Lenders be
obtained) to reflect the addition of such new Lender as a Lender hereunder,
(iii) the Administrative Agent will deliver an updated Schedule 1.1(a) to the
Borrowers, the Issuing Lender and each of the Lenders reflecting the revised
Revolving Credit Commitment amounts and Revolving Credit Commitment Percentages
of each of the Lenders, (iv) the outstanding Revolving Credit Loans and
Revolving Credit Commitment Percentages of L/C Obligations will be reallocated
on the effective date of such increase among the Lenders in accordance with
their revised Revolving Credit Commitment Percentages (and the Lenders agree to
make all payments and adjustments necessary to effect the reallocation and the
Borrowers shall pay any and all costs

33



--------------------------------------------------------------------------------



 



required pursuant to Section 5.12 in connection with such reallocation as if
such reallocation were a repayment) and (v) if requested the Borrowers will
deliver a Revolving Credit Note to such new Lender; and
     (c) Notwithstanding anything to the contrary contained in this Agreement,
upon any voluntary reduction of the Revolving Credit Commitment pursuant to
Section 2.7(a), the Domestic Borrower shall no longer have the option to request
an increase in the Revolving Credit Commitment pursuant to this Section 2.9.
ARTICLE III
LETTER OF CREDIT FACILITY
     SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby Letters of Credit for the account of any
Borrower on any Business Day from the Closing Date to, but not including, the
Revolving Credit Maturity Date in such form as may be approved from time to time
by the Issuing Lender; provided that the Issuing Lender shall have no obligation
to issue any Letter of Credit if, after giving effect to such issuance, based
upon the Dollar Amount of all outstanding Revolving Credit Loans, Swingline
Loans, L/C Obligations and Canadian Outstandings, (a) the L/C Obligations would
exceed the L/C Commitment or (b) the aggregate principal amount of outstanding
Revolving Credit Loans, plus the aggregate principal amount of outstanding
Swingline Loans, plus the aggregate amount of Canadian Outstandings, plus the
aggregate amount of L/C Obligations would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in a Permitted
Currency in a minimum amount of $100,000 (or the Alternative Currency Amount or
Agreed Currency Amount, as applicable, thereof with respect to any Letter of
Credit denominated in an Alternative Currency or Agreed Currency other than
Dollars), (ii) be a standby letter of credit issued to support obligations of
the applicable Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date satisfactory
to the Issuing Lender, which date shall be no later than the earlier of (A) one
year after its date of issuance (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), and (B) the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iv) be subject to
the Uniform Customs and/or ISP98 or as otherwise determined by the Issuing
Lender, and, to the extent not inconsistent therewith, the laws of the State of
New York. The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any existing Letters of Credit, unless the context otherwise requires. Letters
of credit issued under the Prior Credit Agreement shall constitute Letters of
Credit issued hereunder.
     SECTION 3.2 Procedure for Issuance of Letters of Credit. The Domestic
Borrower, on behalf of itself or the Canadian Borrower, may from time to time
request that the Issuing Lender issue a Letter of Credit by giving written
notice to the Administrative Agent and the Issuing Lender prior to 10:00 a.m.
(Chicago time) at least five (5) Business Days prior to the proposed date of
issuance, specifying the beneficiary, the proposed date of issuance and the
expiry date of

34



--------------------------------------------------------------------------------



 



such Letter of Credit and describing the proposed terms of such Letter of Credit
(including the Permitted Currency in which such Letter of Credit shall be
denominated) and the nature of the transactions proposed to be supported
thereby, together with an application/reimbursement agreement and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any such notice, the Issuing Lender shall process
such notice and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested thereby by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Domestic Borrower, on behalf of itself or the Canadian Borrower.
The Issuing Lender shall promptly furnish to the Domestic Borrower, on behalf of
itself or the Canadian Borrower, a copy of such Letter of Credit and promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Lender, of the issuance of such Letter of Credit and, upon request
by any Lender, the Issuing Lender shall furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s participation therein.
     SECTION 3.3 Commissions, Fees and Other Charges.
     (a) The applicable Borrower shall pay to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the
undrawn amount of such Letter of Credit multiplied by the Applicable Margin with
respect to Revolving Credit Loans that are Eurocurrency Rate Loans (determined
on a per annum basis). Such letter of credit commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Revolving Credit Maturity Date. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lender and the L/C
Participants all letter of credit commissions received pursuant to this
Section 3.3(a) in accordance with their respective Revolving Credit Commitment
Percentages.
     (b) In addition to the foregoing commission, the applicable Borrower shall
pay the Issuing Lender an issuance fee with respect to each Letter of Credit in
an amount equal to the face amount of such Letter of Credit multiplied by one
eighth of one percent (0.125%) per annum. Such issuance fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Revolving Credit Maturity Date.
     (c) In addition to the foregoing fees and commissions, the applicable
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
documentary and processing charges, costs and expenses as are reasonably
incurred or charged by the Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit.
     (d) The commissions, fees, charges, costs and expenses payable pursuant to
this Section 3.3 shall be payable in the Permitted Currency in which the
applicable Letter of Credit is denominated.
     SECTION 3.4 L/C Participations.

35



--------------------------------------------------------------------------------



 



     (a) The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the applicable Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender in the applicable Permitted Currency upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.
     (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify the Administrative Agent and the
Administrative Agent shall promptly notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender in the applicable Permitted Currency the amount specified on the
applicable due date. If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
in the applicable Permitted Currency on demand, in addition to such amount,
interest on the foregoing amount to be reimbursed by such L/C Participant, for
each day from the date of the Issuing Lender’s demand for such reimbursement
(or, if such demand is made after 11:00 a.m. (Chicago time) on such date, from
the next succeeding Business Day) to the date on which such L/C Participant pays
the amount to be reimbursed by it, at a rate of interest per annum equal to the
Federal Funds Effective Rate for the first three (3) days and, thereafter, at a
rate of interest equal to the rate applicable to Base Rate Loans.
     (c) Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this
Section 3.4, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrowers or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.
     SECTION 3.5 Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the Borrowers agree to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Domestic Borrower, on behalf of
itself or the Canadian Borrower, of the date and amount of a draft paid under
any Letter of Credit for the amount of (a) such draft so paid and (b) any
amounts

36



--------------------------------------------------------------------------------



 



referred to in Section 3.3(c) incurred by the Issuing Lender in connection with
such payment. Unless the Domestic Borrower, on behalf of itself or the Canadian
Borrower, shall immediately notify the Issuing Lender that the applicable
Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Domestic Borrower, on behalf of itself or the Canadian
Borrower, shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make a Revolving Credit Loan
funded in Dollars bearing interest at the Base Rate on such date in the amount
of (a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment (including,
without limitation, any and all costs, fees and other expenses incurred by the
Issuing Lender in effecting the payment of any Letter of Credit denominated in
an Alternative Currency), and the Lenders shall make a Revolving Credit Loan
funded in Dollars bearing interest at the Base Rate in such amount, the proceeds
of which shall be applied to reimburse the Issuing Lender for the amount of the
related drawing and costs and expenses. Each Lender acknowledges and agrees that
its obligation to fund a Revolving Credit Loan in accordance with this
Section 3.5 to reimburse the Issuing Lender for any draft paid under a Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.4 or Article VI. If the applicable Borrower
has elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
     SECTION 3.6 Obligations Absolute. The Borrowers’ obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which any Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrowers also agree that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Domestic Borrowers’
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among any Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of any Borrower against any beneficiary of
such Letter of Credit or any such transferee. The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit. The Borrowers agree that any action taken or omitted by
the Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Borrowers and shall not result in
any liability of the Issuing Lender or any L/C Participant to the Borrowers. The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

37



--------------------------------------------------------------------------------



 



     SECTION 3.7 Actions of the Issuing Lender. The Issuing Lender shall be
entitled to rely, and shall be fully protected in relying, upon any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Issuing Lender. The Issuing Lender shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 3.7, the Issuing Lender
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and any future holders of a participation in any Letter
of Credit.
     SECTION 3.8 Indemnification by Borrowers. Subject to the terms of
Section 15.21, the Borrowers hereby agree to indemnify and hold harmless each
Lender, the Issuing Lender and each Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, Issuing Lender or
Agent may incur (or which may be claimed against such Lender, Issuing Lender or
Agent by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit or any actual or proposed use of any Letter of Credit,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the Issuing Lender may incur by reason of or in connection
with (i) the failure of any other Lender to fulfill or comply with its
obligations to the Issuing Lender hereunder (but nothing herein contained shall
affect any rights the Borrowers may have against any defaulting Lender) or
(ii) by reason of or on account of the Issuing Lender issuing any Letter of
Credit which specifies that the term “beneficiary” included therein includes any
successor by operation of law of the named beneficiary, but which Letter of
Credit does not require that any drawing by any such successor beneficiary be
accompanied by a copy of a legal document, satisfactory to the Issuing Lender,
evidencing the appointment of such successor beneficiary; provided that the
Borrowers shall not be required to indemnify any Lender, Issuing Lender or Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of the Issuing Lender in determining whether a request presented under any
Letter of Credit complied with the terms of such Letter of Credit or (y) the
Issuing Lender’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit. Nothing in this Section 3.8 is intended to limit the
obligations of the Borrowers under any other provision of this Agreement.
     SECTION 3.9 Indemnification by Lenders. Each Lender shall, ratably in
accordance with its Revolving Credit Commitment Percentage, indemnify the
Issuing Lender, its affiliates and their respective directors, officers, agents
and employees (to the extent not reimbursed by the Borrowers) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct or the Issuing Lender’s failure to pay under
any Letter of Credit

38



--------------------------------------------------------------------------------



 



after the presentation to it of a request strictly complying with the terms and
conditions of the Letter of Credit) that such indemnitees may suffer or incur in
connection with Article III or any action taken or omitted by such indemnitees
hereunder.
     SECTION 3.10 Rights as a Lender. In its capacity as a Lender, the Issuing
Lender shall have the same rights and obligations as any other Lender.
ARTICLE IV
[INTENTIONALLY OMITTED]
ARTICLE V
GENERAL LOAN PROVISIONS
     SECTION 5.1 Interest.
     (a) Interest Rate Options.
          (i) Revolving Credit Loans and Alternative Currency Loans. Subject to
the provisions of this Section 5.1, at the election of the Domestic Borrower, on
behalf of itself or the Canadian Borrower, as applicable, (i) Revolving Credit
Loans shall bear interest at (A) the Base Rate plus the Applicable Margin as set
forth in Section 5.1(c) or (B) the Eurocurrency Rate plus the Applicable Margin
as set forth in Section 5.1(c) and (ii) Alternative Currency Loans (A) shall
bear interest at the Canadian Base Rate plus the Applicable Margin as set forth
in Section 5.1(c) or (B) shall be created and discounted pursuant to
Section 2.5. The Domestic Borrower shall select the rate of interest and the
Interest Period or the Canadian Interest Period, if any, applicable to any
Revolving Credit Loan and any Alternative Currency Loan at the time a Notice of
Borrowing is given pursuant to Section 2.4 or Section 4.2, at the time a Notice
of Conversion/Continuation is given pursuant to Section 5.2(a), at the time a
Notice of Conversion to Acceptances is given pursuant to Section 5.2(b) or at
the time a Notice of Renew Acceptances is given pursuant to Section 5.2(c). Each
Revolving Credit Loan or each portion thereof bearing interest based on the Base
Rate shall be a “Base Rate Loan”, each Revolving Credit Loan or each portion
thereof bearing interest based on the Eurocurrency Rate shall be a “Eurocurrency
Rate Loan”, each Alternative Currency Loan or each portion thereof bearing
interest based on the Canadian Base Rate shall be a “Canadian Base Rate Loan”
and each Alternative Currency Loan or each portion thereof created and
discounted pursuant to Section 2.5 shall be a “Canadian BA Borrowing”. Any
Revolving Credit Loan or any portion thereof as to which the Domestic Borrower
has not duly specified an interest rate as provided herein shall be deemed a
Base Rate Loan. Any Alternative Currency Loan or any portion thereof as to which
the Domestic Borrower, on behalf of itself or the Canadian Borrower as
applicable, has not duly specified an interest rate as provided herein (or
requested a Canadian BA Borrowing pursuant to Section 2.5) shall be deemed a
Canadian Base Rate Loan.
          (ii) Swingline Loans. Subject to the provisions of this Section 5.1,
at the election of the Domestic Borrower, each Swingline Loan shall bear
interest at (A) the Base Rate

39



--------------------------------------------------------------------------------



 



plus the Applicable Margin as set forth in Section 5.1(c) or (B) the Quoted
Swingline Rate (if agreed upon by the Swingline Lender and the Domestic
Borrower). The Domestic Borrower shall select the rate of interest applicable to
any Swingline Loan at the time a Notice of Borrowing is given pursuant to
Section 2.4. Each Swingline Loan or portion thereof bearing interest based on
the Base Rate shall be a “Base Rate Loan” and each Swingline Loan or portion
thereof bearing interest based on the Quoted Swingline Rate shall be a “Quoted
Swingline Rate Loan”. Any Swingline Loan or any portion thereof as to which the
Domestic Borrower has not duly specified an interest rate as provided herein
shall be deemed a Base Rate Loan.
     (b) Interest Periods. In connection with each Eurocurrency Rate Loan, the
Domestic Borrower, on behalf of itself or the Canadian Borrower, as applicable,
by giving notice at the times described in Section 5.1(a), shall elect an
interest period (each, an “Interest Period”) to be applicable to such Loan,
which Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months with respect to each Eurocurrency Rate Loan; provided that:
          (i) the Interest Period shall commence on the date of advance of or
conversion to any Eurocurrency Rate Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires;
          (ii) if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a
Eurocurrency Rate Loan would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the immediately preceding Business
Day;
          (iii) any Interest Period with respect to a Eurocurrency Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;
          (iv) no Interest Period shall extend beyond the Revolving Credit
Maturity Date, and Interest Periods shall be selected by the Domestic Borrower,
on behalf of itself or the Canadian Borrower, as applicable, so as to permit the
Borrowers to make the quarterly principal installment payments pursuant to
Section 4.3 without payment of any amounts pursuant to Section 5.12; and
          (v) there shall be no more than eight (8) Interest Periods in effect
at any time.
     (c) Applicable Margin. The Applicable Margin provided for in Section 5.1(a)
with respect to any Loan and in Section 2.5(d) with respect to any Acceptance
Fee applicable to any Canadian BA Borrowing (the “Applicable Margin”) shall be
based upon the table set forth below and shall be determined and adjusted
quarterly on the date (each a “Calculation Date”) ten (10) Business Days after
the date by which the Domestic Borrower, on behalf of itself and the Canadian
Borrower, is required to provide an Officer’s Compliance Certificate for the
most recently ended fiscal quarter of the Domestic Borrower; provided, however,
that (a) the initial

40



--------------------------------------------------------------------------------



 



Applicable Margin shall be based on Pricing Level III (as shown below) and shall
remain at Pricing Level III until the first Calculation Date occurring after the
fiscal quarter ending September 30, 2005 and, thereafter the Pricing Level shall
be determined by reference to the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Domestic Borrower preceding the applicable
Calculation Date, and (b) if the Domestic Borrower, on behalf of itself and the
Canadian Borrower, fails to provide the Officer’s Compliance Certificate as
required by Section 8.2 for the most recently ended fiscal quarter of the
Domestic Borrower preceding the applicable Calculation Date, the Applicable
Margin from such Calculation Date shall be based on Pricing Level VI (as shown
below) until such time as an appropriate Officer’s Compliance Certificate is
provided, at which time the Pricing Level shall be determined by reference to
the Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Domestic Borrower preceding such Calculation Date. The Applicable Margin
shall be effective from one Calculation Date until the next Calculation Date.
Any adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

                              Applicable Margin         Eurocurrency            
Rate and   Base Rate and         Acceptance   Canadian Base Pricing Level  
Leverage Ratio   Fee   Rate I  
Less than 1.25 to 1.00
    0.55 %     0.00 % II  
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
    0.75 %     0.00 % III  
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
    0.875 %     0.00 % IV  
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
    1.00 %     0.00 % V  
Greater than or equal to 3.00 to 1.00 but less than 3.25 to 1.00
    1.25 %     0.00 % VI  
Greater than or equal to 3.25 to 1.00
    1.50 %     0.25 %

     (d) Default Rate. Subject to Section 13.3, at the discretion of the
Administrative Agent or as directed by the Required Lenders, upon the occurrence
and during the continuance of an Event of Default and upon written notice to the
Domestic Borrower, (i) the Borrowers shall no longer have the option to request,
continue or convert to Eurocurrency Rate Loans, Canadian BA Borrowings or
Swingline Loans, (ii) all outstanding Eurocurrency Rate Loans shall bear
interest at a rate per annum two percent (2%) in excess of the rate then
applicable to Eurocurrency Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans, (iii) all outstanding Canadian Base Rate
Loans shall bear interest at a rate per annum two percent (2%) in excess of the
rate then applicable to Canadian Base Rate Loans and (iv) all outstanding Base
Rate Loans, Quoted Swingline Rate Loans and other Obligations arising hereunder
or under any other Loan Document shall bear interest at a rate per annum equal
to two percent (2%) in excess of the rate then applicable to Base Rate Loans.
Interest shall continue to accrue on the Notes

41



--------------------------------------------------------------------------------



 



after the filing by or against any Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.
     (e) Interest Payment and Computation. Interest on each Base Rate Loan,
Canadian Base Rate Loan and each Quoted Swingline Rate Loan shall be payable in
arrears on the last Business Day or Canadian Business Day, as applicable, of
each calendar quarter commencing September 30, 2005; and interest on each
Eurocurrency Rate Loan shall be payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period.
Interest on Eurocurrency Rate Loans and all fees payable hereunder shall be
computed on the basis of a 360-day year and assessed for the actual number of
days elapsed and interest on Base Rate Loans and Canadian Base Rate Loans shall
be computed on the basis of a 365/66-day year and assessed for the actual number
of days elapsed.
     (f) Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest hereunder or under any of the Notes charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrowers any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrowers not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrowers
under Applicable Law.
     SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.
     (a) Conversion or Continuation of Revolving Credit Loans. Provided that no
Default or Event of Default has occurred and is then continuing, the Domestic
Borrower, on behalf of itself or the Canadian Borrower, as applicable, shall
have the option to (a) convert all or any portion of any outstanding Base Rate
Loans (other than Swingline Loans) in a principal amount equal to $3,000,000 or
any whole multiple of $1,000,000 in excess thereof into one or more Eurocurrency
Rate Loans, (b) upon the expiration of any Interest Period, convert all or any
part of its outstanding Eurocurrency Rate Loans in a principal Dollar Amount
equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof into
Base Rate Loans (other than Swingline Loans), or (c) upon the expiration of any
Interest Period, continue any Eurocurrency Rate Loan in a principal Dollar
Amount of $3,000,000 or any whole multiple of $1,000,000 in excess thereof as a
Eurocurrency Rate Loan. Whenever the Domestic Borrower, on behalf of itself or
the Canadian Borrower, as applicable, desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E-l (a “Notice of
Conversion/Continuation”) not later than 10:00 a.m. (Chicago time) three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any Eurocurrency Rate Loan to be converted or
continued, the last

42



--------------------------------------------------------------------------------



 



day of the Interest Period therefor, (B) the effective date of such conversion
or continuation (which shall be a Business Day), (C) the principal amount of
such Loans to be converted or continued, and (D) the Interest Period to be
applicable to such converted or continued Eurocurrency Rate Loan. The
Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.
     (b) Conversion of Canadian Base Rate Loans to Canadian BA Borrowings.
Provided that no Default or Event of Default has occurred and is then
continuing, the Domestic Borrower, on behalf of itself or the Canadian Borrower,
as applicable, shall have the option to convert all or any part of any
outstanding Canadian Base Rate Loans in a principal amount equal to C$1,500,000
or a whole multiple of C$500,000 in excess thereof into Canadian BA Borrowings
by giving the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E-2 (a “Notice of Conversion to Acceptances”) not later than
12:00 noon (the time of the Administrative Agent’s Correspondent) on a Canadian
Business Day which is at least three (3) Canadian Business Days prior to the day
on which a proposed conversion of such Canadian Base Rate Loan is to be
effective specifying the date of such conversion, the total amount of Canadian
Base Rate Loans to be so converted and the Canadian Interest Period to be
applicable to such converted Canadian Base Rate Loan. The Administrative Agent
shall promptly notify the Lenders of such Notice of Conversion to Acceptances.
     (c) Procedures at End of a Canadian Interest Period. Unless the Domestic
Borrower, on behalf of itself or the Canadian Borrower, as applicable, requests
a new Canadian BA Borrowing in accordance with the procedures set forth below,
the Alternative Currency Lender shall automatically and without request by the
Domestic Borrower or the Canadian Borrower, as applicable, make a Canadian Base
Rate Loan on the last day of the relevant Canadian Interest Period in an amount
sufficient to pay in full all Acceptances maturing on such day. So long as no
Default or Event of Default shall exist, the Domestic Borrower, on behalf of
itself or the Canadian Borrower, as applicable, may request a new Canadian BA
Borrowing pursuant to the terms and conditions of Section 2.5 in a principal
amount equal to C$1,500,000 or a whole multiple of C$500,000 in excess thereof
at the end of the then applicable Canadian Interest Period by giving the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E-3 (a “Notice to Renew Acceptances”) not later than 12:00 noon (the
time of the Administrative Agent’s Correspondent) on a Canadian Business Day
which is at least three (3) Canadian Business Days prior to the first day of the
new Canadian Interest Period specifying the first day of the applicable Canadian
Interest Period, the amount of the Canadian BA Borrowing and the Canadian
Interest Period to be applicable thereto. The Administrative Agent shall
promptly notify the Lenders of such Notice to Renew Acceptances.
     (d) Telephonic Notices. The Domestic Borrower, on behalf of itself and the
Canadian Borrower, hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Loans and to transfer funds based on telephonic
notices made by any Person or Persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrowers, it being understood
that the foregoing authorization is specifically intended to allow Notices of
Borrowing and Notices Conversion/Continuation to be given telephonically. The
Domestic Borrower, on behalf of itself and the Canadian Borrower agrees to
deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Responsible

43



--------------------------------------------------------------------------------



 



Officer. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.
     SECTION 5.3 Fees.
     (a) Commitment Fee. Commencing on the Closing Date, the Borrowers shall pay
to the Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee at a rate per annum equal to the applicable rate based upon the
table set forth below (the “Commitment Fee Rate”) on the average daily unused
portion of the Revolving Credit Commitment; provided that the amount of
outstanding Swingline Loans and Alternative Currency Loans shall not be
considered usage of the Revolving Credit Commitment for the purpose of
calculating such commitment fee. The commitment fee shall be payable in arrears
on the last Business Day of each calendar quarter during the term of this
Agreement commencing September 30, 2005, and on the Revolving Credit Maturity
Date. Such commitment fee shall be distributed by the Administrative Agent to
the Lenders pro rata in accordance with the Lenders’ respective Revolving Credit
Commitment Percentages. The Commitment Fee Rate shall be determined and adjusted
quarterly on each Calculation Date; provided, however, that (a) the initial
Commitment Fee Rate shall be based on Pricing Level III (as shown below) and
shall remain at Pricing Level III until the first Calculation Date occurring
after the fiscal quarter ending September 30, 2005 and, thereafter the Pricing
Level shall be determined by reference to the Leverage Ratio as of the last day
of the most recently ended fiscal quarter of the Domestic Borrower preceding the
applicable Calculation Date, and (b) if the Domestic Borrower, on behalf of
itself and the Canadian Borrower, fails to provide the Officer’s Compliance
Certificate as required by Section 8.2 for the most recently ended fiscal
quarter of the Domestic Borrower preceding the applicable Calculation Date, the
Commitment Fee Rate from such Calculation Date shall be based on Pricing Level
VI (as shown below) until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Domestic Borrower preceding such Calculation Date. The
Commitment Fee Rate shall be effective from one Calculation Date until the next
Calculation Date.

              Pricing Level   Leverage Ratio   Commitment Fee Rate I  
Less than 1.25 to 1.00
    0.125 % II  
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
    0.150 % III  
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
    0.175 % IV  
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
    0.225 % V  
Greater than or equal to 3.00 to 1.00 but less than 3.25 to 1.00
    0.25 % VI  
Greater than or equal to 3.25 to 1.00
    0.30 %

44



--------------------------------------------------------------------------------



 



     (b) Administrative Agent’s Fees. In order to compensate the Administrative
Agent for administering the Credit Facility and for its obligations hereunder,
the Borrowers agree to pay to the Administrative Agent, for its account, the
fees set forth in the separate fee letter agreement executed by the Domestic
Borrower, the Administrative Agent and J.P. Morgan Securities Inc. as arranger
dated July 15, 2005.
     (c) Alternative Currency Lender’s Fee. The Borrowers shall pay the
Alternative Currency Lender a fronting fee with respect to the Canadian
Outstandings in an amount equal to the Dollar Amount of the Canadian
Outstandings multiplied by one eighth of one percent (0.125%) per annum. Such
fronting fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter and on the Revolving Credit Maturity Date.
     SECTION 5.4 Manner of Payment.
     (a) Loans Denominated in Dollars. Each payment by the Borrowers on account
of the principal of or interest on the Loans denominated in Dollars or of any
fee, commission or other amounts (including the Reimbursement Obligation)
payable to the Lenders under this Agreement or any Note (except as set forth in
Section 5.4(b)) shall be made in Dollars not later than 12:00 noon (Chicago
time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages (except as specified below),
in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever. Any payment received after 12:00 noon
(Chicago time) shall be deemed to have been made on the next succeeding Business
Day for all purposes.
     (b) Alternative Currency Loans and Agreed Currency Loans other than in
Dollars. Each payment by the Borrowers on account of the principal of or
interest on the Alternative Currency Loans or Revolving Credit Loans in an
Agreed Currency other than in Dollars, shall be made in such Alternative
Currency or Agreed Currency, as applicable, not later than 12:00 noon (the time
of the Administrative Agent’s Correspondent) on the date specified for payment
under this Agreement to the Administrative Agent’s account with the
Administrative Agent’s Correspondent for the account of the Alternative Currency
Lender or the Lenders, as applicable, (except as specified below) pro rata in
accordance with their respective Revolving Credit Commitment Percentages (other
than as set forth below) in immediately available funds, and shall be made
without any set-off, counterclaim or deduction whatsoever. Any payment received
after 12:00 noon (the time of the Administrative Agent’s Correspondent) shall be
deemed to have been made on the next succeeding Business Day for all purposes.
     (c) Pro Rata Treatment. Upon receipt by the Administrative Agent of each
such payment, the Administrative Agent shall distribute to each Lender at its
address for notices set forth herein its pro rata share of such payment in
accordance with such Lender’s Revolving Credit Commitment Percentage (except as
specified below), and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent of the Issuing Lender’s fees or
any L/C Participants’ commissions shall be made in like manner, but for the
account of the Issuing Lender or the L/C Participants, as the case may be. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account

45



--------------------------------------------------------------------------------



 



of the Administrative Agent. Each payment to the Administrative Agent with
respect to the Swingline Note (including, without limitation, the Swingline
Lender’s fees or expenses) shall be made for the account of the Swingline
Lender. Each payment to the Administrative Agent with respect to the Alternative
Currency Note (including, without limitation, the Alternative Currency Lender’s
fees or expenses) shall be made for the account of the Alternative Currency
Lender. Any amount payable to any Lender under Sections 5.10, 5.11, 5.12, 5.13
or 15.2 shall be paid to the Administrative Agent for the account of the
applicable Lender. Subject to Section 5.1(b)(ii), if any payment under this
Agreement or any Note shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.
     SECTION 5.5 Noteless Agreement: Evidence of Indebtedness.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
     (b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and, if applicable, the
Interest Period or the Canadian Interest Period, as applicable, with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrowers and each Lender’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
the amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Obligations in accordance with their terms.
     (d) Any Lender may request that its Loans be evidenced by a Revolving
Credit Note, in the case of the Swingline Lender, a Swingline Note or, in the
case of the Alternative Currency Lender, an Alternative Currency Note. In such
event, the Borrowers shall prepare, execute and deliver to such Lender such
applicable Note or Notes payable to the order of such Lender. Thereafter, the
Loans evidenced by each such Note and interest thereon shall at all times (prior
to any assignment pursuant to Section 15.10) be represented by one or more Notes
payable to the order of the Lender named therein, except to the extent that any
such Lender subsequently returns any such Note for cancellation and requests
that such Loans once again be evidenced as described in paragraphs (a) and
(b) above.
     SECTION 5.6 Crediting of Payments and Proceeds. In the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 13.2, all payments received by the
Lenders upon the Notes and the other Obligations and all net proceeds from the
enforcement of the Obligations shall be applied: (a) first to all expenses then
due and payable by the Borrowers hereunder and under the other Loan

46



--------------------------------------------------------------------------------



 



Documents, (b) then to all indemnity obligations then due and payable by the
Borrowers hereunder and under the other Loan Documents, (c) then to all
Administrative Agent’s, Issuing Lender’s and Alternative Currency Lender’s fees
then due and payable, (d) then to all commitment and other fees and commissions
then due and payable, (e) then to accrued and unpaid interest on the Swingline
Note to the Swingline Lender and the Alternative Currency Note to the
Alternative Currency Lender (pro rata in accordance with all such amounts due),
(f) then to the principal amount outstanding under the Swingline Note to the
Swingline Lender and the Alternative Currency Note to the Alternative Currency
Lender (pro rata in accordance with all such amounts due), (g) then to accrued
and unpaid interest on the other Loans and Notes, accrued and unpaid interest on
the Reimbursement Obligation and any Hedging Obligations (including any
termination payments and any accrued and unpaid interest thereon) (pro rata in
accordance with all such amounts due), (h) then to the principal amount of the
other Loans and Notes and Reimbursement Obligation (pro rata in accordance with
all such amounts due) and (i) then to the cash collateral account described in
Section 13.2(b) to the extent of any L/C Obligations then outstanding, in that
order.
     SECTION 5.7 Adjustments. If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any collateral in
respect to the Obligations owing to it (whether voluntarily or involuntarily, by
set-off or otherwise) (other than pursuant to Sections 5.8, 5.9, 5.10, 5.11 or
15.2) in a greater proportion than any such payment to and collateral received
by any other Lender, if any, in respect of the similar Obligations owing to such
other Lender, or interest thereon, such Benefited Lender shall purchase for cash
from the other Lenders such portion of each such other Lender’s Extensions of
Credit, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned to the extent of such recovery, but without interest. The Borrowers
agree that each Lender so purchasing a portion of another Lender’s Extensions of
Credit may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.
     SECTION 5.8 Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent. The obligations of the Lenders
under this Agreement to make the Loans denominated in Dollars or other Agreed
Currencies and issue or participate in Letters of Credit are several and are not
joint or joint and several. Unless the Administrative Agent shall have received
notice from a Lender prior to a proposed borrowing date that such Lender will
not make available to the Administrative Agent such Lender’s ratable portion of
the amount to be borrowed on such date (which notice shall not release such
Lender of its obligations hereunder), the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Sections 2.3 and 4.2, and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If such amount is
made available to the Administrative Agent on a date after such borrowing date,
such Lender shall pay to the Administrative Agent on demand an amount, until
paid, equal to interest on the amount not made available by such Lender in
accordance with the terms hereof, for each day

47



--------------------------------------------------------------------------------



 



from and including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent, at a rate per annum equal to
the Federal Funds Effective Rate for the first three (3) days and, thereafter,
at a rate per annum equal to the rate applicable to Base Rate Loans. A
certificate of the Administrative Agent with respect to any amounts owing under
this Section 5.8 shall be conclusive, absent manifest error. If such Lender’s
Revolving Credit Commitment Percentage of such borrowing is not made available
to the Administrative Agent by such Lender within three (3) Business Days after
such borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Domestic Borrower. The failure of any Lender to make available its Revolving
Credit Commitment Percentage of any Loan denominated in an Agreed Currency
requested by the Domestic Borrower shall not relieve it or any other Lender of
its obligation, if any, hereunder to make its Revolving Credit Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Revolving Credit
Commitment Percentage of such Loan available on the borrowing date.
Notwithstanding anything set forth herein to the contrary, any Lender that fails
to make available its Revolving Credit Commitment Percentage shall not (a) have
any voting or consent rights under or with respect to any Loan Document or
(b) constitute a “Lender” (or be included in the calculation of Required Lenders
hereunder) for any voting or consent rights under or with respect to any Loan
Document.
     SECTION 5.9 Redenomination of Alternative Currency Loans. If any
Alternative Currency Loan or Eurocurrency Rate Loan is required to bear interest
based at the Base Rate rather than the Eurocurrency Rate pursuant to Section 5.1
(d), Section 5.11 or any other applicable provision hereof, such Loan shall be
funded in Dollars in an amount equal to the Dollar Amount of such Alternative
Currency Loan or Eurocurrency Rate Loan, as applicable, all subject to the
provisions of Section 2.5(b). The Borrowers shall reimburse the Alternative
Currency Lender or the Lenders, as applicable, upon any such conversion for any
amounts required to be paid under Section 5.12.
     SECTION 5.10 Regulatory Limitation. In the event, as a result of increases
in the value of Alternative Currencies or Agreed Currencies (other than Dollars)
against the Dollar or for any other reason, the obligation of any of the Lenders
to make Loans (taking into account the Dollar Amount of the Obligations and all
other indebtedness required to be aggregated under 12 U.S.C.A. §84, as amended,
the regulations promulgated thereunder and any other Applicable Law) is
determined by such Lender to exceed its then applicable legal lending limit
under 12 U.S.C.A. §84, as amended, and the regulations promulgated thereunder,
or any other Applicable Law, the amount of additional Extensions of Credit such
Lender shall be obligated to make or issue or participate in hereunder shall
immediately be reduced to the maximum amount which such Lender may legally
advance (as determined by such Lender), the obligation of each of the remaining
Lenders hereunder shall be proportionately reduced, based on their applicable
Revolving Credit Commitment Percentages and, to the extent necessary under such
laws and regulations (as determined by each of the Lenders, with respect to the
applicability of such laws and regulations to itself), and the Borrowers shall
reduce, or cause to be reduced, complying to the extent practicable with the
remaining provisions hereof, the Obligations outstanding hereunder by an amount
sufficient to comply with such maximum amounts.

48



--------------------------------------------------------------------------------



 



     SECTION 5.11 Changed Circumstances.
     (a) Circumstances Affecting Eurocurrency Rate and Alternative Currency
Availability. If with respect to any Interest Period for any Eurocurrency Rate
Loan or any Canadian Interest Period with respect to any Canadian BA Acceptance,
the Administrative Agent, the Alternative Currency Lender or any other Lender
(after consultation with the Administrative Agent) shall determine that (i) by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars or an Agreed Currency or Alternative Currency
in the applicable amounts are not being quoted via any generally recognized
financial information service or offered to the Administrative Agent or such
Lender for such Interest Period or Canadian Interest Period, as applicable,
(ii) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to any Agreed Currency or Alternative Currency (including,
without limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), (iii) it
has become otherwise materially impractical for the Alternative Currency Lender
to make such Alternative Currency Loan or the Lenders to make Eurocurrency Rate
Loans in Agreed Currencies, or (iv) by reason of circumstances affecting the
market for bankers’ acceptances denominated in Canadian Dollars there is no
market in Canada for such bankers’ acceptances or that the demand therefor is
insufficient to justify the Alternative Currency Lender continuing to create and
sell (or purchase) bankers’ acceptances in such market, then the Administrative
Agent shall forthwith give notice thereof to the Domestic Borrower, on behalf of
itself and the Canadian Borrower. Thereafter, until the Administrative Agent
notifies the Domestic Borrower, on behalf of itself and the Canadian Borrower,
that such circumstances no longer exist, the obligation of the Lenders or the
Alternative Currency Lender, as applicable, to make Eurocurrency Rate Loans or
Alternative Currency Loans or create Acceptances, as applicable, and the right
of the Borrowers to convert any Loan to or continue any Loan as a Eurocurrency
Rate Loan or an Alternative Currency Loan, as applicable, shall be suspended,
and the Borrowers shall repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such Eurocurrency Rate Loan or Alternative
Currency Loan, as applicable, together with accrued interest thereon, on the
last day of the then current Interest Period or Canadian Interest Period
applicable to such Eurocurrency Rate Loan or Alternative Currency Loan, as
applicable, or convert the then outstanding principal amount of each such
Eurocurrency Rate Loan or Alternative Currency Loan, as applicable, to a Base
Rate Loan in Dollars as of the last day of such Interest Period or Canadian
Interest Period, as applicable; provided that if the Borrowers elect to make
such conversion, the Borrowers shall pay to the Administrative Agent, the
Alternative Currency Lender and the Lenders any and all costs, fees and other
expenses incurred by the Administrative Agent, the Alternative Currency Lender
and the Lenders in effecting such conversion.
     (b) Laws Affecting Eurocurrency Rate and Alternative Currency Availability.
If, after the date hereof, the introduction of, or any change in, any Applicable
Law or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any of
its Lending Offices) with any request or directive (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any Eurocurrency Rate Loan or

49



--------------------------------------------------------------------------------



 



any Alternative Currency Loan, as applicable, such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Domestic Borrower, on behalf of itself and the
Canadian Borrower, and the other Lenders. Thereafter, until the Administrative
Agent notifies the Domestic Borrower, on behalf of itself and the Canadian
Borrower, that such circumstances no longer exist, (i) the obligations of the
Lenders to make Eurocurrency Rate Loans or Alternative Currency Loans, as
applicable, and the right of the Borrowers to convert any Loan or continue any
Loan as a Eurocurrency Rate Loan or an Alternative Currency Loan, as applicable,
shall be suspended and thereafter the Borrowers may select only Base Rate Loans
in Dollars hereunder, and (ii) if any of the Lenders may not lawfully continue
to maintain a Eurocurrency Rate Loan or an Alternative Currency Loan, as
applicable, to the end of the then current Interest Period or Canadian Interest
Period applicable thereto as a Eurocurrency Rate Loan or Alternative Currency
Loan, as applicable, the applicable Eurocurrency Rate Loan or an Alternative
Currency Loan, as applicable, shall immediately be converted to a Base Rate Loan
in Dollars for the remainder of such Interest Period or Canadian Interest
Period, as applicable; provided that if the Borrowers elect to make such
conversion, the Borrowers shall pay to the Administrative Agent, the Alternative
Currency Lender and the Lenders any and all costs, fees and other expenses
incurred by the Administrative Agent, the Alternative Currency Lender and the
Lenders in effecting such conversion.
     (c) Increased Costs. If, after the date hereof, the introduction of, or any
change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Governmental
Authority, central bank or comparable agency:
          (i) shall (except as provided in Section 5.14(e)) subject any of the
Lenders (or any of their respective Lending Offices) to any tax, duty or other
charge with respect to any Note or Letter of Credit or shall change the basis of
taxation of payments to any of the Lenders (or any of their respective Lending
Offices) of the principal of or interest on any Note or Letter of Credit or any
other amounts due under this Agreement in respect thereof (except for changes in
the rate of franchise tax or tax on the overall net income of any of the Lenders
or any of their respective Lending Offices imposed by the jurisdiction in which
such Lender is organized or is or should be qualified to do business or such
Lending Office is located); provided that the Borrowers shall not be obligated
to pay any amounts pursuant to this Section 5.11(c)(i) to the extent that such
amounts are duplicative of any amounts paid by the Borrower pursuant to
Section 5.14; or
          (ii) shall impose, modify or deem applicable any reserve (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System), special deposit, insurance or capital or similar requirement
against assets of, deposits with or for the account of, or credit extended by
any of the Lenders (or any of their respective Lending Offices) or shall impose
on any of the Lenders (or any of their respective Lending Offices) or the
foreign exchange and interbank markets any other condition affecting any Note;
and the result of any of the foregoing events described in clause (i) or
(ii) above is to increase the costs to any of the Lenders of maintaining any
Eurocurrency Rate Loan or an Alternative Currency Loan, as applicable, or
issuing or participating in Letters of Credit or to reduce the

50



--------------------------------------------------------------------------------



 



yield or amount of any sum received or receivable by any of the Lenders under
this Agreement or under the Notes in respect of a Eurocurrency Rate Loan or an
Alternative Currency Loan, as applicable, or Letter of Credit, then such Lender
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify the Domestic Borrower, on behalf of itself and the
Canadian Borrower, of such fact and demand compensation therefor and, within
fifteen (15) days after such notice by the Administrative Agent, the Borrowers
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or Lenders for such increased cost or reduction. The Administrative
Agent will promptly notify the Domestic Borrower, on behalf of itself and the
Canadian Borrower, of any event of which it has knowledge which will entitle
such Lender to compensation pursuant to this Section 5.11(c); provided, that the
Administrative Agent shall incur no liability whatsoever to the Lenders or the
Borrowers in the event it fails to do so. The amount of such compensation shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the Eurocurrency Rate Loans or Alternative Currency Loans as applicable, in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Domestic Borrower, on behalf
of itself and the Canadian Borrower, through the Administrative Agent and shall
be conclusively presumed to be correct save for manifest error.
     (d) Exchange Indemnification and Increased Costs. Subject to the terms of
Section 15.21, the Borrowers shall, upon demand from the Administrative Agent,
pay to the Administrative Agent or any applicable Lender, the amount of (i) any
loss or cost or increased cost incurred by the Administrative Agent or any
applicable Lender, (ii) any reduction in any amount payable to or in the
effective return on the capital to the Administrative Agent or any applicable
Lender or (iii) any currency exchange loss, that the Administrative Agent or any
applicable Lender sustains as a result of any payment being made by the Borrower
in a currency other than that originally extended to the Borrower or as a result
of any other currency exchange loss incurred by the Administrative Agent or any
applicable Lender under this Agreement. A certificate of the Administrative
Agent setting forth the basis for determining such additional amount or amounts
necessary to compensate the Administrative Agent or the applicable Lender shall
be conclusively presumed to be correct save for manifest error.
     SECTION 5.12 Indemnity. Subject to the terms of Section 15.21, the
Borrowers hereby indemnify each of the Lenders against any loss or expense
(including, without limitation, any foreign exchange costs) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by any Borrower to make any payment when due of any amount due
hereunder in connection with a Eurocurrency Rate Loan or an Alternative Currency
Loan, as applicable, (b) due to any failure of any Borrower to borrow, continue
or convert on a date specified therefor in a Notice of Borrowing, a Notice of
Conversion/Continuation, a Notice of Conversion to Acceptances or a Notice to
Renew Acceptances or (c) due to any payment, prepayment or conversion of any
Eurocurrency Rate Loan or any Alternative Currency Loan, as applicable, on a
date other than the last day of the Interest Period or Canadian Interest Period,
as applicable, therefor. The amount of such loss or expense shall be determined,
in the applicable Lender’s sole discretion, based upon the assumption that such
Lender funded its Revolving

51



--------------------------------------------------------------------------------



 



Credit Commitment Percentage of the Eurocurrency Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical. A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Domestic Borrower, on behalf of
itself and the Canadian Borrower, through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
     SECTION 5.13 Capital Requirements. If either (a) the introduction of, or
any change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request from any central bank or comparable agency or
other Governmental Authority (whether or not having the force of law), has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by, any
Lender or any corporation controlling such Lender as a consequence of, or with
reference to the Commitments and other commitments of this type, below the rate
which such Lender or such other corporation could have achieved but for such
introduction, change or compliance, then within five (5) Business Days after
written demand by any such Lender, the Borrowers shall pay to such Lender from
time to time as specified by such Lender additional amounts sufficient to
compensate such Lender or other corporation for such reduction. A certificate as
to such amounts submitted to the Domestic Borrower, on behalf of itself and the
Canadian Borrower, and the Administrative Agent by such Lender, shall, in the
absence of manifest error, be presumed to be correct and binding for all
purposes.
     SECTION 5.14 Taxes.
     (a) Payments Free and Clear. Except as otherwise provided in
Section 5.14(e), any and all payments by the Borrowers hereunder or under the
Notes or the Letters of Credit shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholding, and all liabilities with respect thereto excluding,
(i) in the case of each Lender and the Administrative Agent, income and
franchise taxes imposed by each jurisdiction under the laws of which such Lender
or the Administrative Agent (as the case may be) is organized or is or should be
qualified to do business or any political subdivision thereof and (ii) in the
case of each Lender, income and franchise taxes imposed by the jurisdiction of
such Lender’s Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder or under any Note or in respect of any Letter of Credit to any
Lender or the Administrative Agent, (A) except as otherwise provided in
Section 5.14(e), the sum payable shall be increased as may be necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 5.14) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the amount such party would have received had no such deductions or
withholdings been made, (B) such Borrower shall make such deductions or
withholdings, (C) such Borrower shall pay the full amount deducted to the
relevant taxing authority or other authority in accordance with Applicable Law,
and (D) such Borrower shall deliver to the Administrative Agent and such Lender
evidence of such payment to the relevant taxing authority or other Governmental
Authority in the manner provided in Section 5.14(d).

52



--------------------------------------------------------------------------------



 



     (b) Stamp and Other Taxes. Except for Taxes and income and franchise taxes
excluded from the definition of “Taxes” herein, the Borrowers shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Loan Documents, or the perfection of any
rights or security interest in respect thereof (hereinafter referred to as
“Other Taxes”).
     (c) Indemnity. Except as otherwise provided in Sections 5.14(e) and 15.21,
the Borrowers shall indemnify each Lender and the Administrative Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.14) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be made within thirty
(30) days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor.
     (d) Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Domestic Borrower, on behalf of itself and
the Canadian Borrower, shall furnish to the Administrative Agent, at its address
referred to in Section 15.1, the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment satisfactory to the
Administrative Agent.
     (e) Delivery of Tax Forms. To the extent required by Applicable Law to
reduce or eliminate withholding or payment of taxes, each Lender that is
organized under the laws of any jurisdiction other than the United States of
America or any State thereof (including the District of Columbia) shall deliver
to the Domestic Borrower, on behalf of itself and the Canadian Borrower, with a
copy to the Administrative Agent, on the Closing Date or concurrently with the
delivery of the relevant Assignment and Acceptance, as applicable, (i) two
United States Internal Revenue Service Forms W-9, Forms W-8ECI or Forms W-8BEN,
as applicable (or successor forms) properly completed and certifying in each
case that such Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and
(ii) an Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding taxes. Each such Lender further agrees to deliver to the Domestic
Borrower, on behalf of itself and the Canadian Borrower, with a copy to the
Administrative Agent, as applicable, two Form W-9, Form W-8BEN or W-8ECI, or
successor applicable forms or manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Domestic Borrower, on behalf of itself and the Canadian
Borrower, certifying in the case of a Form W-9, Form W-8BEN or W-8ECI (or
successor forms) that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes (unless in any such case an event (including, without limitation, any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders such forms inapplicable
or the exemption to which such

53



--------------------------------------------------------------------------------



 



forms relate unavailable and such Lender notifies the Domestic Borrower, on
behalf of itself and the Canadian Borrower, and the Administrative Agent that it
is not entitled to receive payments without deduction or withholding of United
States federal income taxes) and, in the case of a Form W-9, Form W-8BEN or
W-8ECI, establishing an exemption from United States backup withholding tax.
Notwithstanding anything in any Loan Document to the contrary, the Borrowers
shall not be required to pay additional amounts to any Lender or the
Administrative Agent under this Section 5.14 or Section 5.11(c), (i) if such
Lender or the Administrative Agent fails to comply with the requirements of this
Section 5.14(e), other than to the extent that such failure is due to a change
in Applicable Law occurring after the date on which such Lender or the
Administrative Agent became a party to this Agreement or (ii) that are the
result of such Lender’s or the Administrative Agent’s gross negligence or
willful misconduct, as applicable.
     (f) Survival. Without prejudice to the survival of any other agreement of
the Borrowers hereunder, the agreements and obligations of the Borrowers
contained in this Section 5.14 shall survive the payment in full of the
Obligations and the termination of the Commitments.
     SECTION 5.15 Replacement of Lenders.
     (a) If any Lender requests compensation pursuant to Section 5.11 or
Section 5.13, or if the Domestic Borrower or the Canadian Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.11, Section 5.13 or Section 5.14, as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
     (b) If any Lender requests compensation pursuant to Section 5.11 or
Section 5.13, or if the Domestic Borrower or the Canadian Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.14, then the Domestic Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 15.10), all of its interests, rights and obligations under this
Agreement to a Purchaser that shall assume such obligations (which Purchaser may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Domestic Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees,
breakage costs and all other amounts payable to it hereunder, from the Purchaser
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation pursuant to Section 5.11
or Section 5.13, such assignment will result in a reduction in such compensation
or payments. A Lender shall not be required to make any such

54



--------------------------------------------------------------------------------



 



assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Domestic Borrower to
require such assignment and delegation cease to apply.
     (c) To the extent that any Lender (a “Replaced Lender”) is required to
assign all of its interests, rights and obligations under this Agreement to a
Purchaser (a “Replacement Lender”) pursuant to this Section 5.15, upon the
execution of all applicable assignment documents and the satisfaction of all
other conditions set forth herein, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to be a Lender hereunder, except
with respect to the indemnification provisions under this Agreement, which
provisions shall survive as to such Replaced Lender.
     SECTION 5.16 Guaranty Requirements.
     (a) The Obligations of the Domestic Borrower shall be guarantied by the
Material Domestic Subsidiaries pursuant to the Domestic Subsidiary Guaranty
Agreement (including, without limitation, each supplement executed pursuant
thereto).
     (b) The Obligations of the Canadian Borrower shall be guarantied by (i) the
Material Domestic Subsidiaries pursuant to the Domestic Subsidiary Guaranty
Agreement (including, without limitation, each supplement executed pursuant
thereto), (ii) the Material Canadian Subsidiaries pursuant to the Canadian
Subsidiary Guaranty Agreement (including, without limitation, each supplement
executed pursuant thereto) and (iii) the Domestic Borrower pursuant to the
Domestic Borrower Guaranty Agreement.
     (c) The Domestic Borrower shall deliver to the Agent, together with each
delivery of financial statements and related Officer’s Compliance Certificates
required under Sections 8.1 and 8.2, a list identifying its Material
Subsidiaries and its non-Material Subsidiaries. The Domestic Borrower shall
certify, together with such list, that (x) Subsidiaries with assets equal to or
in excess of 90% of the aggregate amount of assets for all of its Subsidiaries
constitute Material Subsidiaries and have guaranteed the Obligations and
(y) Subsidiaries with sales equal to or in excess of 90% of the aggregate
amounts of sales for all of its Subsidiaries constitute Material Subsidiaries
and have guaranteed the Obligations. Each of such Material Subsidiaries shall
guaranty the Obligations as and to the extent required by this Agreement and the
other Loan Documents.
ARTICLE VI
CLOSING: CONDITIONS OF CLOSING AND BORROWING
     SECTION 6.1 Closing. The closing shall take place at the offices of Sidley
Austin Brown & Wood LLP at 10:00 a.m. on August 31, 2005, or on such other date
and time, or such other place as the parties hereto shall mutually agree.
     SECTION 6.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

55



--------------------------------------------------------------------------------



 



     (a) Executed Loan Documents. The following Loan Documents in form and
substance satisfactory to the Administrative Agent and each Lender:
          (i) this Agreement;
          (ii) the Revolving Credit Notes (as applicable);
          (iii) the Swingline Note (as applicable);
          (iv) the Alternative Currency Note (as applicable);
          (v) the Subsidiary Guaranty Agreements; and
          (vi) all other applicable Loan Documents;
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto, shall be in full force and effect and no Default
or Event of Default shall exist thereunder, and the Borrowers shall have
delivered original counterparts thereof to the Administrative Agent.
     (b) Closing Certificates; etc.
          (i) Officer’s Certificate of the Domestic Borrower. The Administrative
Agent shall have received a certificate from a Responsible Officer of the
Domestic Borrower, in form and substance satisfactory to the Administrative
Agent, to the effect that all representations and warranties of the Domestic
Borrower and its Subsidiaries contained in this Agreement and the other Loan
Documents are true, correct and complete; that the Domestic Borrower and its
Subsidiaries are not in violation of any of the covenants contained in this
Agreement and the other Loan Documents; that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and that the Domestic Borrower and its Subsidiaries
have satisfied each of the closing conditions.
          (ii) Certificate of Secretary of the Borrowers and the Material
Subsidiaries. The Administrative Agent shall have received a certificate of the
secretary or assistant secretary of each Borrower and each Material Subsidiary
certifying as to the incumbency and genuineness of the signature of each officer
of each Borrower and each Material Subsidiary executing Loan Documents to which
it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles of incorporation of such Borrower or such
Material Subsidiary and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
(B) the bylaws of such Borrower or such Material Subsidiary as in effect on the
date of such certifications, (C) resolutions duly adopted by the Board of
Directors of such Borrower or such Material Subsidiary authorizing the
borrowings contemplated hereunder, the delivery of the Domestic Borrower
Guaranty Agreement or the delivery of the Subsidiary Guaranty Agreements, as the
case may be, and the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party, and (D) each certificate
required to be delivered pursuant to Section 6.2(b)(iii).

56



--------------------------------------------------------------------------------



 



          (iii) Certificates of Good Standing of the Borrowers and the Material
Subsidiaries. The Administrative Agent shall have received certificates as of a
recent date of the good standing of each Borrower and each Material Subsidiary
under the laws of its jurisdiction of organization and, to the extent requested
by the Administrative Agent, each other jurisdiction where each Borrower and
each Material Subsidiary is qualified to do business and a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Person
has filed required tax returns and owes no delinquent taxes.
          (iv) Opinions of Counsel.
          (A) The Administrative Agent shall have received favorable opinions of
counsel to the Domestic Borrower and the Material Domestic Subsidiaries
addressed to the Administrative Agent and the Lenders with respect to the
Domestic Borrower, the Material Subsidiaries, the Loan Documents and such other
matters as the Lenders shall request.
          (B) The Administrative Agent shall have received favorable opinions of
counsel to the Canadian Borrower and the Material Canadian Subsidiaries
addressed to the Administrative Agent and the Lenders with respect to the
Canadian Borrower, the Material Canadian Subsidiaries, the Loan Documents and
such other matters as the Lenders shall request.
          (v) Tax Forms. The Administrative Agent shall have received copies of
the United States Internal Revenue Service forms required by Section 5.14(e).
     (c) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of insurance, evidence of payment of all insurance
premiums for the current policy year of each, and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer of the Domestic
Borrower) of insurance policies in form and substance reasonably satisfactory to
the Administrative Agent, and a complete list of all insurance required pursuant
to Section 9.3.
     (d) Consents; Defaults.
          (i) Governmental and Third Party Approvals. Each Borrower and each
Material Subsidiary shall have obtained all necessary approvals, authorizations
and consents of any Person and of all Governmental Authorities and courts having
jurisdiction with respect to the transactions contemplated by this Agreement and
the other Loan Documents, all in form and substance satisfactory to the
Administrative Agent.
          (ii) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.
          (iii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing.

57



--------------------------------------------------------------------------------



 



     (e) Financial Matters.
          (i) Financial Statements. The Administrative Agent shall have received
the most recent audited Consolidated financial statements of the Domestic
Borrower and its Subsidiaries, all in form and substance satisfactory to the
Administrative Agent and prepared in accordance with GAAP.
          (ii) Financial Condition Certificate. The Domestic Borrower, on behalf
of itself and the Canadian Borrower, shall have delivered to the Administrative
Agent a certificate, in form and substance satisfactory to the Administrative
Agent, and certified as accurate by a Responsible Officer of the Domestic
Borrower, that (A) the Domestic Borrower and each of its Subsidiaries are each
Solvent, (B) the payables of the Domestic Borrower and each of its Subsidiaries
are current and not past due in any material respect, (C) attached thereto are
calculations evidencing compliance on a pro forma basis with the covenants
contained in Article X, (D) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the
Domestic Borrower and its Subsidiaries, (E) attached thereto is a calculation of
the Applicable Margin pursuant to Section 5.1(c) and the Commitment Fee Rate
pursuant to Section 5.3(a) and (F) attached thereto are the calculations of the
book value of the assets of the Domestic Borrower and each of its Subsidiaries
for the purpose of determining which Subsidiaries are Material Subsidiaries on
the Closing Date.
          (iii) Payment at Closing; Fee Letters. The Borrowers shall have paid
to the Administrative Agent and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses) and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
     (f) Miscellaneous.
          (i) Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing, as applicable, from the Domestic Borrower, on behalf of
itself and the Canadian Borrower, in accordance with Section 2.4 and
Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made after the Closing Date are to
be disbursed.
          (ii) Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby with
respect to the transactions contemplated by this Agreement, all in form and
substance satisfactory to the Administrative Agent.
     SECTION 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue

58



--------------------------------------------------------------------------------



 



any Loan and/or the Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, conversion, continuation, issuance or extension date:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing, conversion, continuation, issuance or extension date with the same
effect as if made on and as of such date; except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, conversion or continuation date with
respect to such Loan or after giving effect to the Loans to be made, converted
or continued on such date or (ii) on the issue date with respect to such Letter
of Credit or after giving effect to the issuance or extension of such Letter of
Credit on such date.
     (c) Compliance with Borrowing Limits. The Borrowers shall have demonstrated
compliance with Section 2.6(b), (i) on the borrowing, conversion or continuation
date with respect to such Loan or after giving effect to the Loans to be made,
converted or continued on such date or (ii) on the issue date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
     (d) Applicable Notices. The Administrative Agent shall have received a
Notice a Borrowing or Notice of Conversion/Continuation, as applicable, from the
Domestic Borrower, on behalf of itself and the Canadian Borrower, in accordance
with Section 2.4, Section 4.2 or Section 5.2.
     (e) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it, each of which shall be in form and substance satisfactory to
the Administrative Agent.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
     SECTION 7.1 Representations and Warranties. To induce the Administrative
Agent and the Lenders to enter into this Agreement and to induce the Lenders to
make Extensions of Credit, the Borrowers hereby represent and warrant to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
     (a) Organization; Power; Qualification. Each of the Domestic Borrower and
its Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, has the power
and authority to own its properties and to carry on its business as now being
and hereafter proposed to be conducted and is duly qualified and authorized to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except
where failure to be so qualified and authorized could not reasonably be expected
to have a Material

59



--------------------------------------------------------------------------------



 



Adverse Effect. The jurisdictions in which the Domestic Borrower and its
Subsidiaries are organized as of the Closing Date are described on
Schedule 7.1(a).
     (b) Ownership. Schedule 7.1(b) lists each Subsidiary of the Domestic
Borrower as of the Closing Date and identifies which Subsidiaries are Material
Domestic Subsidiaries or Material Canadian Subsidiaries. As of the Closing Date,
the capitalization of the Domestic Borrower and its Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b). All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights. The shareholders of the
Subsidiaries of the Domestic Borrower and the number of shares owned by each as
of the Closing Date are described on Schedule 7.1(b). As of the Closing Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of capital stock of the Domestic Borrower or its Subsidiaries, except
as described on Schedule 7.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Domestic Borrower and its Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of the Domestic Borrower and each of its
Subsidiaries party thereto, and each such document constitutes the legal, valid
and binding obligation of the Domestic Borrower or its Subsidiary party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Domestic Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Domestic Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
the Domestic Borrower or any of its Subsidiaries or any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents or (iv) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement.

60



--------------------------------------------------------------------------------



 



     (e) Compliance with Law; Governmental Approvals. Each of the Domestic
Borrower and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, the failure of which to obtain could reasonably be
expected to have a Material Adverse Effect, (ii) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties, the failure
of which to comply with could reasonably be expected to have a Material Adverse
Effect and (iii) has timely filed all reports, documents and other materials
required to be filed by it under all Applicable Laws with any Governmental
Authority and has retained all records and documents required to be retained by
it under Applicable Law, the failure of which to file or retain could reasonably
be expected to have a Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Domestic Borrower and its
Subsidiaries has duly filed or caused to be filed all federal and state income
tax returns, and all other material tax returns under Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal
and state income taxes, and all other material taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable. Such returns accurately reflect in all
material respects all liability for taxes of the Domestic Borrower and its
Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or, to the knowledge of the Borrowers, other investigation by any
Governmental Authority of the tax liability of the Domestic Borrower and its
Subsidiaries which could reasonably be expected to result in liability of the
Domestic Borrower and its Subsidiaries in excess of $1,000,000, except such
audits, examinations or other investigations being contested by the Domestic
Borrower or such Subsidiary in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP. No Governmental
Authority has asserted any Lien or other claim against the Domestic Borrower or
any Subsidiary thereof in excess of $1,000,000 with respect to unpaid taxes
which has not been discharged or resolved. The charges, accruals and reserves on
the books of the Domestic Borrower and any of its Subsidiaries in respect of
federal, state, local and other taxes for all Fiscal Years and portions thereof
since the organization of the Domestic Borrower and any of its Subsidiaries are
in the judgment of the Borrowers adequate, and the Borrowers do not anticipate
any additional material taxes or assessments for any of such years.
     (g) Intellectual Property Matters. Each of the Domestic Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business, except where the failure
to own or possess could not reasonably be expected to have a Material Adverse
Effect. No event has occurred which permits, or after notice or lapse of time or
both would permit, the revocation or termination of any such rights, and neither
the Domestic Borrower nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.
     (h) Environmental Matters.

61



--------------------------------------------------------------------------------



 



          (i) The properties owned, leased or operated by the Domestic Borrower
and its Subsidiaries now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws the result of which could reasonably be expected to have a
Material Adverse Effect;
          (ii) The Domestic Borrower, each Subsidiary and such properties and
all operations conducted in connection therewith are in compliance, and have
been in material compliance, with all applicable Environmental Laws, and there
is no contamination at, under or about such properties or such operations which
could interfere with the continued operation of such properties or impair the
fair saleable value thereof except to the extent any such non-compliance or
contamination could not reasonably be expected to have a Material Adverse
Effect;
          (iii) Neither the Domestic Borrower nor any Subsidiary thereof has
received any notice of any violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters, Hazardous
Materials, or compliance with Environmental Laws, nor does the Domestic Borrower
or any Subsidiary thereof have knowledge or reason to believe that any such
notice will be received or is being threatened except as could not reasonably be
expected to have a Material Adverse Effect;
          (iv) Hazardous Materials have not been transported or disposed of to
or from the properties owned, leased or operated by the Domestic Borrower and
its Subsidiaries in violation of, or in a manner or to a location which could
give rise to liability under, Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws that could reasonably be
expected to have a Material Adverse Effect;
          (v) No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrowers, threatened, under any
Environmental Law to which the Domestic Borrower or any Subsidiary thereof is or
will be named as a potentially responsible party with respect to such properties
or operations conducted in connection therewith, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to Domestic Borrower, any Subsidiary or such
properties or such operations that could reasonably be expected to have a
Material Adverse Effect; and
          (vi) There has been no release, or to the best of the Borrowers’
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by the Domestic Borrower or any Subsidiary, now or in
the past, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws that could reasonably be expected to have a
Material Adverse Effect.
     (i) ERISA.

62



--------------------------------------------------------------------------------



 



          (i) As of the Closing Date, neither the Domestic Borrower nor any
ERISA Affiliate maintains or contributes to, or has any obligation under, any
Employee Benefit Plans other than those identified on Schedule 7.1(i);
          (ii) The Domestic Borrower and each ERISA Affiliate is in material
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be so qualified, and each trust related to such plan has been determined to
be exempt under Section 501(a) of the Code except for such plans that have not
yet received determination letters that were timely requested by the Domestic
Borrower, or for which the remedial amendment period for submitting a
determination letter request has not yet expired. No liability has been incurred
by the Domestic Borrower or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;
          (iii) As of the Closing Date, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Domestic
Borrower or any ERISA Affiliate failed to make any contributions or to pay any
amounts due and owing as required by Section 412 of the Code, Section 302 of
ERISA or the terms of any Pension Plan on or prior to the due dates of such
contributions under Section 412 of the Code or Section 302 of ERISA, nor has
there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;
          (iv) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Domestic Borrower nor any ERISA Affiliate
has: (A) engaged in a nonexempt prohibited transaction described in Section 406
of the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;
          (v) No Termination Event has occurred or is reasonably expected to
occur; and
          (vi) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrowers after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in

63



--------------------------------------------------------------------------------



 



Section 3(1) of ERISA) currently maintained or contributed to by the Domestic
Borrower or any ERISA Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
     (j) Margin Stock. Neither the Domestic Borrower nor any Subsidiary thereof
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
     (k) Government Regulation. Neither the Domestic Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Domestic Borrower nor any Subsidiary thereof
is, or after giving effect to any Extension of Credit will be, subject to
regulation under the Public Utility Holding Company Act of 1935 or the
Interstate Commerce Act, each as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
     (l) Material Contracts. Schedule 7.1(1) sets forth a complete and accurate
list of all Material Contracts of the Domestic Borrower and its Subsidiaries in
effect as of the Closing Date not listed on any other Schedule hereto; other
than as set forth in Schedule 7.1(1), each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. The Domestic Borrower and its Subsidiaries have delivered to the
Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 7.1(1) or any other Schedule hereto. Neither the
Domestic Borrower nor any Subsidiary (nor, to the knowledge of the Borrowers,
any other party thereto) is in breach of or in default under any Material
Contract in any material respect.
     (m) Employee Relations. Each of the Domestic Borrower and its Subsidiaries
has a stable work force in place and is not, as of the Closing Date, party to
any collective bargaining agreement nor has any labor union been recognized as
the representative of its employees except as set forth on Schedule 7.1(m). The
Borrowers know of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.
     (n) Burdensome Provisions. Neither the Domestic Borrower nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Domestic
Borrower and its Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect. No Subsidiary is party to any agreement or instrument
or otherwise subject to any restriction or encumbrance that restricts or limits
its ability to make dividend payments or other distributions in respect of its
capital stock to the Domestic Borrower or any Subsidiary or to transfer any of
its

64



--------------------------------------------------------------------------------



 



assets or properties to the Domestic Borrower or any other Subsidiary in each
case other than existing under or by reason of the Loan Documents or Applicable
Law.
     (o) Financial Statements. The (i) audited Consolidated balance sheet of the
Domestic Borrower and its Subsidiaries as of June 30, 2004 and the related
audited statements of income and retained earnings and cash flows for the Fiscal
Year then ended and (ii) unaudited Consolidated balance sheet of the Domestic
Borrower and its Subsidiaries as of March 30, 2005 and related unaudited interim
statements of income and retained earnings, copies of which have been furnished
to the Administrative Agent and each Lender, are complete and correct in all
material respects and fairly present on a Consolidated basis the assets,
liabilities and financial position of the Domestic Borrower and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary, year end adjustments
for unaudited financial statements). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP. The Domestic Borrower and its Subsidiaries have no Debt, obligation or
other unusual forward or long-term commitment which is not fairly reflected in
the foregoing financial statements or in the notes thereto.
     (p) No Material Adverse Change. Since June 30, 2004, there has been no
material adverse change in the properties, business, operations, prospects, or
condition (financial or otherwise) of the Domestic Borrower and its Subsidiaries
and no event has occurred or condition arisen that could reasonably be expected
to have a Material Adverse Effect.
     (q) Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Domestic Borrower and each of its
Subsidiaries will be Solvent.
     (r) Titles to Properties. Each of the Domestic Borrower and its
Subsidiaries has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, including, but not limited to, those
reflected on the balance sheets of the Domestic Borrower and its Subsidiaries
delivered pursuant to Section 7.1(o), except those which have been disposed of
by the Domestic Borrower or its Subsidiaries subsequent to such date which
dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder or where the failure to own or lease could not
reasonably be expected to have a Material Adverse Effect.
     (s) Liens. None of the properties and assets of the Domestic Borrower or
any Subsidiary thereof is subject to any Lien, except Liens permitted pursuant
to Section 11.2. Except to perfect those Liens permitted by Section 11.2, no
financing statement under the Uniform Commercial Code of any state which names
the Domestic Borrower or any Subsidiary thereof or any of their respective trade
names or divisions as debtor and which has not been terminated, has been filed
in any state or other jurisdiction with the consent of the Domestic Borrower or
such Subsidiary and neither the Domestic Borrower nor any Subsidiary thereof has
signed any such financing statement or any security agreement authorizing any
secured party thereunder to file any such financing statement.
     (t) Debt and Guaranty Obligations. Schedule 7.1(t) is a complete and
correct listing of each Debt and Guaranty Obligation of the Domestic Borrower
and its Subsidiaries as of the

65



--------------------------------------------------------------------------------



 



Closing Date in excess of $5,000,000. The Domestic Borrower and its Subsidiaries
have performed and are in compliance with all of the terms of such Debt and
Guaranty Obligations and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with notice or lapse of
time or both would constitute such a default or event of default on the part of
the Domestic Borrower or any of its Subsidiaries exists with respect to any such
Debt or Guaranty Obligation.
     (u) Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 7.1(u), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrowers, threatened against or in any other way
relating adversely to or affecting the Domestic Borrower or any Subsidiary
thereof or any of their respective properties reasonably likely to result in a
judgment for damages in excess of $5,000,000 in any court or before any
arbitrator of any kind or before or by any Governmental Authority.
     (v) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Domestic Borrower or any Subsidiary thereof under any
Material Contract or judgment, decree or order to which the Domestic Borrower or
its Subsidiaries is a party or by which the Domestic Borrower or its
Subsidiaries or any of their respective properties may be bound or which would
require the Domestic Borrower or its Subsidiaries to make any payment thereunder
prior to the scheduled maturity date therefor.
     (w) Senior Debt Status. The Obligations of the Borrowers and each of their
Subsidiaries under this Agreement and each of the other Loan Documents ranks and
shall continue to rank at least senior in priority of payment to all
Subordinated Debt and at least pari passu in priority of payment to all senior
unsecured Debt of each such Person and is designated as “Senior Indebtedness”
under all instruments and documents, now or in the future, relating to all
Subordinated Debt of such Person.
     (x) Accuracy and Completeness of Information. All written information,
reports and other papers and data produced by or on behalf of the Domestic
Borrower or any Subsidiary thereof (other than financial projections, which
shall be subject to the standard set forth in Section 8.1(c)) and furnished to
the Lenders were, at the time the same were so furnished, complete and correct
in all material respects to the extent necessary to give the recipient a true
and accurate knowledge of the subject matter. No document furnished or written
statement made to the Administrative Agent or the Lenders by the Domestic
Borrower or any Subsidiary thereof in connection with the negotiation,
preparation or execution of this Agreement or any of the Loan Documents contains
or will contain any untrue statement of a fact material to the creditworthiness
of the Domestic Borrower or its Subsidiaries or omits or will omit to state a
fact necessary in order to make the statements contained therein not materially
misleading. The Borrowers are not aware of any facts which they have not
disclosed in writing to the Administrative Agent having a Material Adverse
Effect, or insofar as the Borrowers can now foresee, which could reasonably be
expected to have a Material Adverse Effect.
     SECTION 7.2 Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any

66



--------------------------------------------------------------------------------



 



certificate, or any of the Loan Documents (including but not limited to any such
representation or warranty made in or in connection with any amendment thereto)
shall constitute representations and warranties made under this Agreement. All
representations and warranties made under this Agreement shall be made or deemed
to be made at and as of the Closing Date (except those that are expressly made
as of a specific date), shall survive the Closing Date and shall not be waived
by the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any borrowing hereunder.
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.11, the Domestic Borrower, on behalf of itself and the Canadian
Borrower, will furnish or cause to be furnished to the Administrative Agent at
its address set forth in Section 15.1 and to the Lenders at their respective
addresses as set forth on Schedule 1.1(a), or such other office as may be
designated by the Administrative Agent and the Lenders from time to time:
     SECTION 8.1 Financial Statements and Projections.
     (a) Quarterly Financial Statements. As soon as practicable and in any event
within fifty (50) days after the end of each fiscal quarter of each Fiscal Year,
an unaudited Consolidated and consolidating balance sheet of the Domestic
Borrower and its Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated and consolidating statements of income, retained earnings
and cash flows for the fiscal quarter then ended and that portion of the Fiscal
Year then ended, including the notes thereto, all in reasonable detail setting
forth in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Domestic
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Domestic Borrower to present
fairly in all material respects the financial condition of the Domestic Borrower
and its Subsidiaries on a Consolidated and consolidating basis as of their
respective dates and the results of operations of the Domestic Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments (it being agreed that the requirements of this subsection may be
satisfied by delivery of the applicable quarterly report on Form 10-Q of the
Domestic Borrower to the Securities and Exchange Commission to the extent that:
(i) it contains the foregoing information, (ii) it is delivered within the
applicable time period noted herein and is available to the Lenders on EDGAR and
(iii) the Domestic Borrower notifies the Lenders within the time period noted
herein that it is available to them on EDGAR).
     (b) Annual Financial Statements. As soon as practicable and in any event
within ninety-five (95) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of the Domestic Borrower and its Subsidiaries as of
the close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows for the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the

67



--------------------------------------------------------------------------------



 



corresponding figures as of the end of and for the preceding Fiscal Year and
prepared by an independent certified public accounting firm acceptable to the
Administrative Agent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
year, and accompanied by an unqualified audit report thereon by such certified
public accountants (it being agreed that the requirements of this subsection may
be satisfied by delivery of the applicable annual report on Form 10-K of the
Domestic Borrower to the Securities and Exchange Commission to the extent that:
(i) it contains the foregoing information, (ii) it is delivered within the
applicable time period noted herein and is available to the Lenders on EDGAR and
(iii) the Domestic Borrower notifies the Lenders within the time period noted
herein that it is available to them on EDGAR).
     (c) Annual Business Plan and Financial Projections. As soon as practicable
and in any event within ninety-five (95) days after the beginning of each Fiscal
Year, a business plan of the Domestic Borrower and its Subsidiaries (i) for the
ensuing four (4) fiscal quarters, on a quarterly basis, and (ii) for each
ensuing Fiscal Year for the remaining term of this Agreement, on an annual
basis, such plan to be prepared in accordance with GAAP and to include, on a
quarterly or annual basis, as applicable, the following: an operating and
capital budget, a projected income statement, statement of cash flows and
balance sheet and a report containing management’s discussion and analysis of
such projections, accompanied by a certificate from the chief financial officer
of the Domestic Borrower to the effect that, to the best of such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Domestic Borrower
and its Subsidiaries for such periods.
     SECTION 8.2 Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 8.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, a certificate of the
chief financial officer or the treasurer of the Domestic Borrower in the form of
Exhibit F attached hereto (an “Officer’s Compliance Certificate”).
     SECTION 8.3 Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders:
     (a) stating that in making the examination necessary for the certification
of such financial statements, they obtained no knowledge of any Default or Event
of Default or, if such is not the case, specifying such Default or Event of
Default and its nature and period of existence; and
     (b) including the calculations prepared by such accountants required to
establish whether or not the Domestic Borrower and its Subsidiaries are in
compliance with the financial covenants set forth in Article X as at the end of
each respective period.
     SECTION 8.4 Other Reports.

68



--------------------------------------------------------------------------------



 



     (a) Promptly upon receipt thereof, copies of all reports, if any, submitted
to any Borrower or its Board of Directors by its independent public accountants
in connection with their auditing function, including, without limitation, any
management report and any management responses thereto; and
     (b) Such other information regarding the operations, business affairs and
financial condition of each Borrower and each Subsidiary thereof as any Agent or
any Lender may reasonably request.
     SECTION 8.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of any Borrower obtains knowledge
thereof) telephonic and written notice of:
     (a) the commencement of (i) all proceedings and investigations by or before
any Governmental Authority involving the Domestic Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses and (ii) all
actions and proceedings in any court or before any arbitrator reasonably likely
to involve a claim for damages in excess of $5,000,000 against the Domestic
Borrower or any Subsidiary thereof or any of their respective properties, assets
or businesses;
     (b) any notice of any violation received by the Domestic Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in any such
case could reasonably be expected to have a Material Adverse Effect;
     (c) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against the Domestic Borrower or any Subsidiary
thereof which could reasonably be expected to have a Material Adverse Effect;
     (d) any attachment, judgment, lien, levy or order exceeding $5,000,000 that
may be assessed against or threatened against the Domestic Borrower or any
Subsidiary thereof;
     (e) (i) any Default or Event of Default, (ii) the occurrence or existence
of any event or circumstance that foreseeably will become a Default or Event of
Default or (iii) any event which constitutes or which with the passage of time
or giving of notice or both would constitute a default or event of default under
any Material Contract to which the Domestic Borrower or any of its Subsidiaries
is a party or by which the Domestic Borrower or any of its Subsidiaries or any
of their respective properties may be bound;
     (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Domestic Borrower or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by the Domestic Borrower or any ERISA Affiliate from
a Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA unless such liability could not
reasonably be expected to have a Material Adverse Effect and (iv) the Domestic
Borrower obtaining knowledge or reason to know that the Domestic Borrower or any
ERISA Affiliate has filed or intends to file a notice

69



--------------------------------------------------------------------------------



 



of intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA; and
     (g) any event which makes any of the representations set forth in
Section 7.1 inaccurate in any respect.
     SECTION 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrowers
to any Agent or any Lender whether pursuant to this Article VIII or any other
provision of this Agreement, shall, at the time the same is so furnished, comply
with the representations and warranties set forth in Section 7.1(x).
ARTICLE IX
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 15.11, the Domestic Borrower will, and will cause each of its
Subsidiaries to:
     SECTION 9.1 Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.
     SECTION 9.2 Maintenance of Property. Protect and preserve all properties
useful in and material to its business, including copyrights, patents, trade
names, service marks and trademarks; maintain in good working order and
condition all material buildings, equipment and other tangible real and personal
property; and make or cause to be made all renewals, replacements and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.
     SECTION 9.3 Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and, on the Closing Date and from time to time thereafter,
deliver to the Administrative Agent upon request a detailed list of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.
     SECTION 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
     SECTION 9.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all

70



--------------------------------------------------------------------------------



 



material taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its property, and (b) all other indebtedness,
obligations and liabilities in accordance with customary trade practices;
provided, that the Domestic Borrower or such Subsidiary may contest any item
described in clauses (a) or (b) of this Section 9.5 in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.
     SECTION 9.6 Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business, the failure of which to observe or comply with could
reasonably be expected to have a Material Adverse Effect.
     SECTION 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) materially comply with, and ensure such material
compliance by all tenants and subtenants, if any, with all applicable
Environmental Laws and obtain and materially comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and materially comply
with and maintain, any and all material licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, (b) conduct
and complete all necessary investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, and (c) defend, indemnify and hold
harmless the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Domestic
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor.
     SECTION 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
excluding any liability incurred in the ordinary course for plan contributions,
PBGC insurance premiums or withdrawal liability that the responsible Person will
timely pay or contest pursuant to Applicable Law, (iii) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or tax
under the Code and (iv) operate each Employee Benefit Plan in such a manner that
will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
and (b) furnish to the Administrative Agent upon request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

71



--------------------------------------------------------------------------------



 



     SECTION 9.9 Compliance With Agreements. Comply in all material respects
with each term, condition and provision of all material leases, agreements and
other instruments entered into in the conduct of its business including, without
limitation, any Material Contract; provided, that the Domestic Borrower or any
such Subsidiary may contest any such lease, agreement or other instrument in
good faith through applicable proceedings so long as adequate reserves are
maintained in accordance with GAAP.
     SECTION 9.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.
     SECTION 9.11 Additional Subsidiaries.
     (a) Upon (i) the creation or acquisition of any Material Domestic
Subsidiary or (ii) any Domestic Subsidiary becoming a Material Domestic
Subsidiary or being designated or identified as a Material Domestic Subsidiary
in accordance with the terms of this Agreement, cause to be executed and
delivered to the Administrative Agent (A) a supplement to the Domestic
Subsidiary Guaranty Agreement (pursuant to which such Material Domestic
Subsidiary shall become party to the Domestic Subsidiary Guaranty Agreement),
(B) such closing documents and closing certificates of the type required to be
delivered pursuant to Section 6.2(b), including, without limitation, favorable
legal opinions addressed to the Administrative Agent and the Lenders in form and
substance reasonably satisfactory thereto with respect to such duly executed
supplement to the Domestic Subsidiary Guaranty Agreement (and any other
applicable Loan Documents to which such Material Domestic Subsidiary shall
become party thereto in connection therewith), in each case as may reasonably be
requested by the Administrative Agent, and (C) such other documents and
certificates as may be requested by the Administrative Agent.
     (b) Upon (i) the creation or acquisition of any Material Canadian
Subsidiary or (ii) any Canadian Subsidiary becoming a Material Canadian
Subsidiary or being designated or identified as a Material Canadian Subsidiary
in accordance with the terms of this Agreement, cause to be executed and
delivered to the Administrative Agent (A) a supplement to the Canadian
Subsidiary Guaranty Agreement (pursuant to which such Material Canadian
Subsidiary shall become party to the Canadian Subsidiary Guaranty Agreement),
(B) such closing documents and closing certificates of the type required to be
delivered pursuant to Section 6.2(b), including, without limitation, favorable
legal opinions addressed to the Administrative Agent and the Lenders in form and
substance reasonably satisfactory thereto with respect to such duly executed
supplement to the Canadian Subsidiary Guaranty Agreement (and any other
applicable Loan Documents to which such Material Canadian Subsidiary shall
become party thereto in connection therewith), in each case as may reasonably be
requested by the Administrative Agent, and (C) such other documents and
certificates as may be requested by the Administrative Agent.
     (c) No Subsidiary formed solely to act as a special purpose entity in
connection with a Qualified Receivables Transaction shall be required to act as
a guarantor under or in

72



--------------------------------------------------------------------------------



 



connection herewith so long as such Subsidiary remains a special purpose entity
and is solely party to the applicable Qualified Receivables Transaction.
     SECTION 9.12 Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (a) to finance the acquisition of Capital Assets, (b) to
finance acquisitions permitted hereunder and (c) for working capital and general
corporate requirements of the Borrowers and their Subsidiaries, including the
payment of certain fees and expenses incurred in connection with the
transactions.
     SECTION 9.13 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Notes, the Letters of Credit and the
other Loan Documents.
ARTICLE X
FINANCIAL COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.11, the Domestic Borrower and its Subsidiaries on a Consolidated
basis will not:
     SECTION 10.1 Leverage Ratio. As of any fiscal quarter end, permit the ratio
of (a) Total Debt on such date to (b) EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such quarter
end to be greater than (1) 3.50 to 1.00 if such fiscal quarter ends at any time
other than during the Acquisition Period and (2) 3.75 to 1.00 if such fiscal
quarter ends during the Acquisition Period; provided, that the applicable
Leverage Ratio Acquisition shall not cause the Leverage Ratio to exceed 3.50 to
1.00 on a pro forma basis subsequent to the consummation thereof; provided
further, that the Domestic Borrower and its Subsidiaries shall be subject to the
restrictions on the use of the Acquisition Period as described in the definition
thereof.
     SECTION 10.2 Interest Coverage Ratio. As of any fiscal quarter end, permit
the ratio of (a) EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date to (b) Interest Expense for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such quarter end to be less than 3.00 to 1.00.
     SECTION 10.3 Net Worth. As of the end of any fiscal quarter, permit Net
Worth to be less than (a) $370,000,000 plus (b) fifty percent (50%) of Net
Income (if positive) for each fiscal quarter ending after September 30, 2005
plus (c) fifty percent (50%) of Net Cash Proceeds received by the Domestic
Borrower or any Subsidiary thereof from any equity issuance after September 30,
2005.
ARTICLE XI
NEGATIVE COVENANTS

73



--------------------------------------------------------------------------------



 



     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.11, the Domestic Borrower has not and will not permit any of its
Subsidiaries to:
     SECTION 11.1 Limitations on Debt. Create, incur, assume or suffer to exist
any Debt except:
     (a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 11.1(b));
     (b) Debt incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender or an Affiliate of a Lender shall be deemed satisfactory to the
Administrative Agent.
     (c) Debt existing on the Closing Date and not otherwise permitted under
this Section 11.1, as set forth on Schedule 11.1, and the renewal, refinancing,
extension and replacement (but not the increase in the aggregate principal
amount) thereof;
     (d) Debt of the Domestic Borrower and its Subsidiaries incurred in
connection with Capitalized Leases in an aggregate amount not to exceed
$15,000,000 on any date of determination;
     (e) purchase money Debt of the Domestic Borrower and its Subsidiaries in an
aggregate amount not to exceed $10,000,000 on any date of determination;
     (f) Guaranty Obligations in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders and Guaranty Obligations
with respect to Debt permitted pursuant to subsections (b) through (e) of this
Section 11.1;
     (g) Receivables Transaction Attributed Indebtedness incurred by the
Domestic Borrower or for which the Domestic Borrower is otherwise obligated
pursuant to Qualified Receivables Transactions in an aggregate amount not to
exceed $100,000,000 at any time;
     (h) intercompany Debt (i) between the Domestic Borrower and any Material
Domestic Subsidiary or between any Material Domestic Subsidiary and any other
Material Domestic Subsidiary, (ii) between the Canadian Borrower and any
Material Canadian Subsidiary or between any Material Canadian Subsidiary and any
other Material Canadian Subsidiary and (iii) between the Domestic Borrower and
the Canadian Borrower, between any Material Domestic Subsidiary and the Canadian
Borrower, between the Domestic Borrower and any Material Canadian Subsidiary, or
between any Material Domestic Subsidiary and any Material Canadian Subsidiary;
provided (x) that the net amount of all such intercompany Debt from the Domestic
Borrower and any Domestic Subsidiary to any Canadian Subsidiary and vice versa
permitted pursuant to clause (iii) shall not exceed $30,000,000 at any time and
(y) nothing in this Section 11.1(h) shall prohibit intercompany Debt of the
Domestic Borrower or any Domestic Subsidiary to any Canadian Subsidiary;
provided that such intercompany Debt is due within thirty (30) days from the
date of the incurrence thereof and does not exceed $50,000,000 in the aggregate
at any time;

74



--------------------------------------------------------------------------------



 



     (i) Subordinated Debt; and
     (j) Debt not otherwise permitted by this Section 11.1 in an aggregate
amount not to exceed the greater of $200,000,000 or ten percent (10%) of Net
Worth on any date of determination,
provided, that no agreement or instrument with respect to Debt permitted to be
incurred by this Section 11.1 shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of any Borrower to make any
payment to such Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling such Borrower to
pay the Obligations.
     SECTION 11.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
     (b) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;
     (c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
     (d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of such property or impair the use thereof in the
ordinary conduct of business;
     (e) Liens of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders;
     (f) Liens not otherwise permitted by this Section 11.2 and in existence on
the Closing Date and described on Schedule 11.2;
     (g) Liens securing Debt permitted under Sections 11.1 (d) and (e); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Debt, (iii) the
amount of Debt secured thereby is not increased and (iv) the principal amount of
Debt secured by any such Lien shall at no time exceed one hundred percent

75



--------------------------------------------------------------------------------



 



(100%) of the original purchase price or lease payment amount of such property
at the time it was acquired;
     (h) Liens not otherwise permitted by this Section 11.2 securing Debt in an
aggregate principal amount not to exceed $15,000,000 on any date of
determination; and
     (i) Liens in connection with Receivables Transaction Attributed
Indebtedness incurred by the Domestic Borrower or for which the Domestic
Borrower is otherwise obligated pursuant to Qualified Receivables Transactions
that are permitted under Section 11.1(g).
     SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person except:
     (a) (i) investments in Subsidiaries existing on the Closing Date and
(ii) the other loans, advances and investments described on Schedule 11.3
existing on the Closing Date;
     (b) investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (ii) commercial paper maturing no more than one hundred twenty
(120) days from the date of creation thereof and currently having the highest
rating obtainable from either Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. or Moody’s Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one hundred twenty
(120) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided, that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, or (iv) time deposits maturing no more
than thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder;
     (c) investments by the Domestic Borrower or any Subsidiary in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of capital stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (provided that, except to the extent that clause (ix)(B) below is
applicable, for any acquisition for which the Permitted Acquisition Value is
less than $25,000,000, such acquisition must only meet the requirements of
clause (vii) below):

76



--------------------------------------------------------------------------------



 



          (i) the Domestic Borrower shall have delivered to the Administrative
Agent within ten (10) Business Days after the closing date of such acquisition
evidence of the approval of the acquisition by the board of directors or
equivalent governing body (or the shareholders) of the seller and/or the Person
to be acquired, in form and substance satisfactory to the Administrative Agent;
          (ii) the Domestic Borrower shall have delivered to the Administrative
Agent within ten (10) Business Days after the closing date of such acquisition a
description of such acquisition (including, without limitation, a description of
the Person or assets to be acquired, the purchase price, the manner of
acquisition, the payment structure and any other terms and conditions reasonably
required by the Administrative Agent) and draft copies of the governing
documentation (including, without limitation, the purchase agreement) with
respect to such acquisition;
          (iii) the Domestic Borrower shall have delivered to the Administrative
Agent on or before the closing date of such acquisition an Officer’s Compliance
Certificate dated as of the closing date of such acquisition demonstrating, in
form and substance reasonably satisfactory thereto, (A) pro forma compliance
with each covenant contained in Articles X and XI and (B) that the Person to be
acquired shall have positive pro forma cash flow;
          (iv) the Domestic Borrower shall have delivered to the Administrative
Agent within ten (10) Business Days after the closing date of such acquisition
all documents required to be delivered pursuant to Section 9.11;
          (v) the Person to be acquired shall engage in a business or the assets
to be acquired shall be used in a business described in Section 11.12;
          (vi) the Domestic Borrower or any Subsidiary shall be the surviving
Person and no Change of Control shall have been effected thereby; and
          (vii) no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to the acquisition;
     (d) Hedging Agreements permitted pursuant to Section 11.1(b);
     (e) intercompany loans and advances in connection with intercompany Debt
permitted under Section 11.1 (h);
     (f) purchases of assets in the ordinary course of business;
     (g) investments not otherwise permitted by this Section 11.3 made in the
ordinary course of business consistent with historical practices not to exceed
ten percent (10.0%) of Net Worth on any date of determination; and
     (h) investments comprised of capital contributions (whether in form of
cash, a note, or other assets) to a Subsidiary or other special-purpose entity
created solely to engage in a Qualified Receivables Transaction permitted
hereunder or otherwise resulting from transfers of assets permitted under this
Agreement to such a special-purpose entity.

77



--------------------------------------------------------------------------------



 



     SECTION 11.4 Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:
     (a) any Wholly-Owned Subsidiary of the Domestic Borrower may merge with the
Domestic Borrower or any other Wholly-Owned Subsidiary of the Domestic Borrower;
provided that in any merger involving the Domestic Borrower, the Domestic
Borrower shall be the surviving entity;
     (b) any Wholly-Owned Subsidiary of the Domestic Borrower may merge into the
Person acquired in connection with an acquisition permitted by Section 11.3(c);
provided that the surviving entity shall be a Wholly-Owned Subsidiary of the
Domestic Borrower and the Domestic Borrower shall have complied with, or caused
compliance with, the terms of Section 9.11; and
     (c) any Wholly-Owned Subsidiary of the Domestic Borrower may wind-up into
the Domestic Borrower or any other Wholly-Owned Subsidiary of the Domestic
Borrower;
provided that, notwithstanding the foregoing, no Domestic Subsidiary shall be
permitted to merge, consolidate or enter into any similar combination with any
Subsidiary which is not a Domestic Subsidiary.
     SECTION 11.5 Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:
     (a) the sale of inventory in the ordinary course of business;
     (b) the sale of obsolete assets and other assets reasonably determined to
be no longer used or usable in the business of the Domestic Borrower or any of
its Subsidiaries;
     (c) the transfer of assets to the Domestic Borrower or any Wholly-Owned
Subsidiary of the Domestic Borrower pursuant to Section 11.4(c);
     (d) the sale or discount of accounts receivable arising in the ordinary
course of business in connection with the compromise or collection thereof or
any sale or contribution of accounts or notes receivable pursuant to a Qualified
Receivables Transaction permitted under this Agreement:
(i) to the Domestic Borrower, or
(ii) by the Domestic Borrower or any Subsidiary thereof without recourse to a
special-purpose entity created solely to engage in a Qualified Receivables
Transaction permitted hereunder; provided, that the foregoing shall not prohibit
recourse to the Domestic Borrower or any non-special-purpose entity Subsidiary
resulting from (x) breach of any customary representation or warranty made by
the Domestic Borrower or such Subsidiary in the ordinary course of establishing

78



--------------------------------------------------------------------------------



 



and maintaining such Qualified Receivables Transaction and transferring assets
as contemplated thereby or (y) returns, allowances, net credits and other
non-cash reductions related to accounts or notes receivable subject to such
Qualified Receivables Transaction, including, without limitation, the goods or
services the sale of which gave rise to such accounts or notes receivable;
     (e) the disposition of any Hedging Agreement; and
     (f) the sale of any of its property, business or assets not otherwise
permitted by this Section 11.5 in an aggregate amount not to exceed the greater
of $50,000,000 or ten percent (10%) of Net Worth during the term of this
Agreement (provided that the Domestic Borrower and its Subsidiaries shall comply
with the Section 4.4(b)(iii) in connection with any such sale).
     SECTION 11.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its capital stock or any other ownership interests;
purchase, redeem, retire or otherwise acquire, directly or indirectly, any
shares of its capital stock or other ownership interests, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock or other ownership interests, or make any change in its capital
structure which such change in its capital structure could reasonably be
expected to have a Material Adverse Effect; provided that:
     (a) the Domestic Borrower or any Subsidiary may pay dividends in shares of
its own capital stock;
     (b) any Subsidiary may pay cash dividends to the Domestic Borrower; and
     (c) the Domestic Borrower may pay cash dividends on its capital stock or
repurchase its capital stock in an aggregate amount not to exceed $10,000,000
during any Fiscal Year (provided that no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to such dividend
or repurchase).
     SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock. Issue,
sell or otherwise dispose of any class or series of capital stock that, by its
terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Debt or (b) required to be redeemed or
repurchased, including at the option of the holder, in whole or in part, or has,
or upon the happening of an event or passage of time would have, a redemption or
similar payment due.
     SECTION 11.8 Transactions with Affiliates. Except for transactions
permitted by Sections 11.3,11.6 and 11.7, directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates, except pursuant to the
reasonable requirements of its business and upon fair and reasonable terms that
are no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not its Affiliate.

79



--------------------------------------------------------------------------------



 



     SECTION 11.9 Certain Accounting Changes; Organizational Documents.
     (a) Change its Fiscal Year end, or make any change in its accounting
treatment and reporting practices except as required by GAAP; or
     (b) Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner adverse in any respect to
the rights or interests of the Lenders.
     SECTION 11.10 Amendments; Payments and Prepayments of Subordinated Debt.
Amend or modify (or permit the modification or amendment of) any of the terms or
provisions of any Subordinated Debt, or cancel or forgive, make any voluntary or
optional payment or prepayment on, or redeem or acquire for value (including,
without limitation, by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due) any
Subordinated Debt.
     SECTION 11.11 Restrictive Agreements.
     (a) Enter into any Debt which contains any negative pledge on assets or any
covenants more restrictive than the provisions of Articles IX, X and XI, or
which restricts, limits or otherwise encumbers its ability to incur Liens on or
with respect to any of its assets or properties other than the assets or
properties securing such Debt.
     (b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of any Borrower to pay dividends to any Borrower.
     SECTION 11.12 Nature of Business. Alter in any material respect the
character or conduct of the business conducted by the Domestic Borrower and its
Subsidiaries as of the Closing Date; provided that the Domestic Borrower and its
Subsidiaries shall not be prohibited from expanding into complimentary or
related lines of business as determined by the Domestic Borrower and its
Subsidiaries in their reasonable discretion.
ARTICLE XII
UNCONDITIONAL DOMESTIC BORROWER GUARANTY AGREEMENT
     SECTION 12.1 Guaranty of Obligations. The Domestic Borrower hereby
unconditionally guarantees to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, and their respective successors,
endorsees, transferees and assigns, the prompt payment and performance of all
Obligations of the Canadian Borrower, whether primary or secondary (whether by
way of endorsement or otherwise), whether now existing or hereafter arising,
whether or not from time to time reduced or extinguished (except by payment
thereof) or hereafter increased or incurred, whether or not recovery may be or
hereafter becomes barred by the statute of limitations, whether enforceable or
unenforceable as against the Borrowers, whether or not discharged, stayed or
otherwise affected by any bankruptcy, insolvency or other similar law or
proceeding, whether created directly with the Administrative Agent or any Lender
or acquired by the Administrative Agent or any Lender through assignment,
endorsement or otherwise, whether matured or unmatured, whether joint or
several, as and when the same

80



--------------------------------------------------------------------------------



 



become due and payable (whether at maturity or earlier, by reason of
acceleration, mandatory repayment or otherwise), in accordance with the terms of
any such instruments evidencing any such Obligations, including all renewals,
extensions or modifications thereof (all Obligations of the Canadian Borrower,
including all of the foregoing, being hereinafter collectively referred to as
the “Guaranteed Obligations”).
     SECTION 12.2 Nature of Guaranty. The Domestic Borrower agrees that this
Domestic Borrower Guaranty Agreement is a continuing, unconditional guaranty of
payment and performance and not of collection, and that its obligations under
this Domestic Borrower Guaranty Agreement shall be primary, absolute and
unconditional, irrespective of, and unaffected by:
     (a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement or any other Loan Document or any
other agreement, document or instrument to which any Borrower is or may become a
party;
     (b) any structural change in, restructuring of or other similar change of
any Borrower or any Subsidiary thereof;
     (c) the absence of any action to enforce this Domestic Borrower Guaranty
Agreement, this Agreement or any other Loan Document or the waiver or consent by
the Administrative Agent or any Lender with respect to any of the provisions of
this Domestic Borrower Guaranty Agreement, this Agreement or any other Loan
Document;
     (d) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Lender
in respect of such security or guaranty (including, without limitation, the
release of any such security or guaranty); or
     (e) any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor;
it being agreed by the Domestic Borrower that its obligations under this
Domestic Borrower Guaranty Agreement shall not be discharged until the final and
indefeasible payment and performance, in full, of the Guaranteed Obligations and
the termination of the Commitments. The Domestic Borrower expressly waives all
rights it may now or in the future have under any statute, or at law or in
equity, or otherwise, to compel the Administrative Agent or any Lender to
proceed in respect of the Guaranteed Obligations against any Borrower or any
other party or against any security for or other guaranty of the payment and
performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, the Domestic Borrower. The Domestic Borrower
further expressly waives and agrees not to assert or take advantage of any
defense based upon the failure of the Administrative Agent or any Lender to
commence an action in respect of the Guaranteed Obligations against any Borrower
or any other party or any security for the payment and performance of the
Guaranteed Obligations. The Domestic Borrower agrees that any notice or
directive given at any time to the Administrative Agent or any Lender which is
inconsistent with the waivers in the preceding two sentences shall be null and
void and may be ignored by the Administrative Agent or such Lender, and, in

81



--------------------------------------------------------------------------------



 



addition, may not be pleaded or introduced as evidence in any litigation
relating to this Domestic Borrower Guaranty Agreement for the reason that such
pleading or introduction would be at variance with the written terms of this
Domestic Borrower Guaranty Agreement, unless the Administrative Agent and the
Required Lenders have specifically agreed otherwise in writing. The foregoing
waivers are of the essence of the transaction contemplated by the Loan Documents
and, but for this Domestic Borrower Guaranty Agreement and such waivers, the
Administrative Agent and the Lenders would decline to enter into this Agreement.
     SECTION 12.3 Demand by the Administrative Agent. In addition to the terms
set forth in Section.12.2, and in no manner imposing any limitation on such
terms, if all or any portion of the then outstanding Guaranteed Obligations
under this Agreement are declared to be immediately due and payable, then the
Domestic Borrower shall, upon demand in writing therefor by the Administrative
Agent to the Domestic Borrower, pay all or such portion of the outstanding
Guaranteed Obligations then declared due and payable. Payment by the Domestic
Borrower shall be made to the Administrative Agent, to be credited and applied
upon the Guaranteed Obligations, in immediately available funds to an account
designated by the Administrative Agent or at the Administrative Agent’s Office
or at any other address that may be specified in writing from time to time by
the Administrative Agent.
     SECTION 12.4 Waivers. In addition to the waivers contained in Section 12.2,
the Domestic Borrower waives, and agrees that it shall not at any time insist
upon, plead or in any manner whatever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, marshalling of assets or redemption
laws, or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by the Domestic Borrower of
its obligations under, or the enforcement by the Administrative Agent or the
Lenders of, this Domestic Borrower Guaranty Agreement. The Domestic Borrower
further hereby waives diligence, presentment, demand, protest and notice of
whatever kind or nature with respect to any of the Guaranteed Obligations and
waives the benefit of all provisions of law which are or might be in conflict
with the terms of this Domestic Borrower Guaranty Agreement. The Domestic
Borrower represents, warrants and agrees that its obligations under this
Domestic Borrower Guaranty Agreement are not and shall not be subject to any
counterclaims, offsets or defenses of any kind against the Administrative Agent,
the Lenders or the Borrowers whether now existing or which may arise in the
future.
     SECTION 12.5 Modification of Loan Documents etc. If the Administrative
Agent or the Lenders shall, in compliance with the terms and conditions of this
Agreement, at any time or from time to time:
     (a) change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Guaranteed Obligations;
     (b) take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, in equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;
     (c) amend or modify, in any manner whatsoever, the Loan Documents;

82



--------------------------------------------------------------------------------



 



     (d) extend or waive the time for performance by the Domestic Borrower, the
Canadian Borrower, the Material Subsidiaries or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document (other than this Domestic Borrower Guaranty
Agreement), or waive such performance or compliance or consent to a failure of,
or departure from, such performance or compliance;
     (e) take and hold security or collateral for the payment of the Guaranteed
Obligations or sell, exchange, release, dispose of, or otherwise deal with, any
property pledged, mortgaged or conveyed, or in which the Administrative Agent or
any Lender has been granted a Lien, to secure any Debt of the Domestic Borrower,
the Canadian Borrower or the Material Subsidiaries to the Administrative Agent
or any Lender;
     (f) release anyone who may be liable in any manner for the payment of any
amounts owed by the Domestic Borrower, the Canadian Borrower or the Material
Subsidiaries to the Administrative Agent or any Lender;
     (g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of the Domestic Borrower,
the Canadian Borrower or the Material Subsidiaries are subordinated to the
claims of the Administrative Agent or any Lender; or
     (h) apply any sums by whomever paid or however realized to any amounts
owing by the Domestic Borrower, the Canadian Borrower or the Material
Subsidiaries to the Administrative Agent or any Lender on account of the
Obligations in such manner as the Administrative Agent or any Lender shall
determine in its reasonable discretion;
then neither the Administrative Agent nor any Lender shall incur any liability
to the Domestic Borrower as a result thereof, and no such action shall impair or
release the obligations of the Domestic Borrower under this Domestic Borrower
Guaranty Agreement.
     SECTION 12.6 Reinstatement. The Domestic Borrower agrees that, if any
payment made by any Borrower, any Material Subsidiary or any other Person
applied to the Obligations is at any time annulled, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the proceeds of any collateral are required to be
returned by the Administrative Agent or any Lender to any Borrower, its estate,
trustee, receiver or any other party, including, without limitation, the
Domestic Borrower or any Material Subsidiary, under any Applicable Law or
equitable cause, then, to the extent of such payment or repayment, the Domestic
Borrower’s liability hereunder (and any Lien or collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this Domestic Borrower
Guaranty Agreement shall have been canceled or surrendered (and if any Lien or
collateral securing the Domestic Borrower’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Domestic Borrower Guaranty Agreement (and such Lien or collateral) shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of the Domestic Borrower in respect of the amount of such payment
(or any Lien or collateral securing such obligation).

83



--------------------------------------------------------------------------------



 



     SECTION 12.7 No Subrogation. Until all amounts owing to the Administrative
Agent and the Lenders on account of the Obligations are paid in full and the
Commitments are terminated, the Domestic Borrower hereby waives any claims or
other rights which it may now or hereafter acquire against any Borrower that
arise from the existence or performance of the Domestic Borrower’s obligations
under this Domestic Borrower Guaranty Agreement, including, without limitation,
any right of subrogation, reimbursement, exoneration, indemnification, any right
to participate in any claim or remedy of the Administrative Agent or the Lenders
against any Borrower or any collateral which the Administrative Agent or the
Lenders now have or may hereafter acquire, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, by any payment
made hereunder or otherwise, including without limitation, the right to take or
receive from any Borrower, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim
or other rights. If any amount shall be paid to the Domestic Borrower on account
of such rights at any time when all of the Obligations shall not have been paid
in full, such amount shall be held by the Domestic Borrower in trust for the
Administrative Agent, segregated from other funds of the Domestic Borrower, and
shall, forthwith upon receipt by the Domestic Borrower, be turned over to the
Administrative Agent in the exact form received by the Domestic Borrower (duly
indorsed by the Domestic Borrower to the Administrative Agent, if required) to
be applied against the Obligations, whether matured or unmatured, in such order
as set forth herein.
ARTICLE XIII
DEFAULT AND REMEDIES
     SECTION 13.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
Any Borrower shall default in any payment of principal of any Loan, Note or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. Any Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan, Note or Reimbursement Obligation or the payment of any
other Obligation, and such default shall continue unremedied for five
(5) Business Days.
     (c) Misrepresentation. Any representation or warranty made or deemed to be
made by the Domestic Borrower or any of its Subsidiaries under this Agreement,
any other Loan Document or any amendment hereto or thereto, shall at any time
prove to have been incorrect or misleading in any material respect when made or
deemed made.
     (d) Default in Performance of Certain Covenants. The Domestic Borrower or
any of its Subsidiaries shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2 or 8.5(e)(i) or Articles X
or XI of this Agreement.

84



--------------------------------------------------------------------------------



 



     (e) Default in Performance of Other Covenants and Conditions. The Domestic
Borrower or any of its Subsidiaries thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this
Section 13.1) or any other Loan Document and such default shall continue for a
period of thirty (30) days after written notice thereof has been given to the
Domestic Borrower, on behalf of itself and the Canadian Borrower, by the
Administrative Agent.
     (f) Hedging Agreement. Any Borrower shall default in the performance or
observance of any terms, covenant, condition or agreement (after giving effect
to any applicable grace or cure period) under any Hedging Agreement with a
termination value in excess of $5,000,000 and such default causes the
termination of such Hedging Agreement or permits any counterparty to such
Hedging Agreement to terminate any such Hedging Agreement.
     (g) Debt Cross-Default. The Domestic Borrower or any of its Subsidiaries
shall (i) default in the payment of any Debt (other than the Notes or any
Reimbursement Obligation) the aggregate outstanding amount of which Debt is in
excess of $5,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Debt was created, or (ii) default in
the observance or performance of any other agreement or condition relating to
any Debt (other than the Notes or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $5,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).
     (h) Other Cross-Defaults. The Domestic Borrower or any of its Subsidiaries
shall default in the payment when due, or in the performance or observance, of
any obligation or condition of any Material Contract unless, but only as long
as, the existence of any such default is being contested by the Domestic
Borrower or any such Subsidiary in good faith by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of the
Domestic Borrower or such Subsidiary to the extent required by GAAP.
     (i) Change in Control. (A) Any person or group of persons (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended),
other than Richard M. Fink or a control group of which Richard M. Fink is a
member, shall obtain ownership or control in one or more series of transactions
of more than twenty-five percent (25%) of the voting power of the Domestic
Borrower entitled to vote in the election of members of the board of directors
of the Domestic Borrower, (B) a change in the majority of the board of directors
of the Domestic Borrower occurring during any six (6) month period, or (C) there
shall have occurred under any indenture or other instrument evidencing any Debt
in excess of $5,000,000 any “change in control” (as defined in such indenture or
other evidence of Debt) obligating the Domestic Borrower to repurchase, redeem
or repay all or any part of the Debt or capital stock provided for therein (any
such event in (A) through (C) above, a “Change in Control”). For purposes of
this Section 13.1(i), a control group of which Richard M. Fink is a member shall
include his spouse, direct or indirect lineal descendants and any trust created
for the benefit of any such persons.

85



--------------------------------------------------------------------------------



 



     (j) Voluntary Bankruptcy Proceeding. The Domestic Borrower or any
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (k) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Domestic Borrower or any Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Domestic Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
     (l) Failure of Agreements. Any material provision of this Agreement, the
Notes, the Domestic Borrower Guaranty Agreement or any Subsidiary Guaranty
Agreement shall for any reason cease to be valid and binding on the Domestic
Borrower or any of its Material Subsidiaries party thereto or any such Person
shall so state in writing, other than in accordance with the express terms
hereof or thereof.
     (m) Termination Event. The occurrence of any of the following events:
(i) the Domestic Borrower or any ERISA Affiliate fails to make full payment when
due of all material amounts which, under the provisions of any Pension Plan or
Section 412 of the Code, the Domestic Borrower or any ERISA Affiliate is
required to pay as contributions thereto, (ii) an accumulated funding deficiency
in excess of $5,000,000 occurs or exists, whether or not waived, with respect to
any Pension Plan, (iii) a Termination Event or (iv) the Domestic Borrower or any
ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $5,000,000.
     (n) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $5,000,000 in any Fiscal Year
shall be entered against the Domestic Borrower or any of its Subsidiaries by any
court and such judgment or order shall continue without discharge or stay for a
period of thirty (30) days.
     (o) Environmental. Any one or more Environmental Claims shall have been
asserted against the Domestic Borrower or any of its Subsidiaries; the Domestic
Borrower and its

86



--------------------------------------------------------------------------------



 



Subsidiaries would be reasonable likely to incur liability as a result thereof;
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.
     (p) Ownership of Canadian Borrower. The Canadian Borrower shall no longer
be a Subsidiary of the Borrower.
     SECTION 13.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Domestic Borrower, on behalf of itself and the Canadian Borrower:
     (a) Acceleration; Termination of Facilities. Declare the principal of and
interest on the Loans, the Notes and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations and cash collateral to be posted in
respect thereof, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented or shall be entitled to present the
documents required thereunder) and all other Obligations (other than Hedging
Obligations), to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, or
terminate the Credit Facility and any right of the Borrowers to request
borrowings or Letters of Credit thereunder, or both; provided, that upon the
occurrence of an Event of Default specified in Section 13.1(j) or (k), the
Credit Facility shall be automatically terminated and all Obligations (other
than Hedging Obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration or the termination of the Credit Facility pursuant to the preceding
paragraph, require the Borrowers at such time to, and the Borrowers shall,
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit issued for the account of such Borrower. The Borrowers hereby grant to
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a security interest in such cash collateral account and all amounts
deposited therein and all proceeds thereof as security for the Obligations.
Amounts deposited in such cash collateral account by each Borrower shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit issued for the account of such Borrower, and the unused
portion thereof after all such Letters of Credit shall have expired or been
fully drawn upon, if any, shall be applied to repay the other Obligations of
such Borrower on a pro rata basis. After all such Letters of Credit shall have
expired or been fully drawn upon, the Reimbursement Obligation shall have been
satisfied and all other Obligations shall have been paid in full, the balance,
if any, in such cash collateral account shall be returned to the applicable
Borrower.

87



--------------------------------------------------------------------------------



 



     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
     SECTION 13.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
     SECTION 13.4 Judgment Currency. The obligation of the Borrowers to make
payments of the principal of and interest on the Loans, the Notes and the
Reimbursement Obligations and the obligation of any such Person to make payments
of any other amounts payable hereunder or pursuant to any other Loan Document in
the currency specified for such payment shall not be discharged or satisfied by
any tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by the Administrative Agent and the
Lenders of the full amount of the particular Permitted Currency expressed to be
payable pursuant to the applicable Loan Document. The Administrative Agent
shall, using all amounts obtained or received from the Borrowers pursuant to any
such tender or recovery in payment of principal of and interest on the
Obligations, promptly purchase the applicable currency at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it.
The obligation of the Borrowers to make payments in the applicable currency
shall be enforceable as an alternative or additional cause of action solely for
the purpose of recovering in the applicable currency the amount, if any, by
which such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.
ARTICLE XIV
THE ADMINISTRATIVE AGENT
     SECTION 14.1 Appointment; Nature of Relationship. JPMorgan is hereby
appointed by each of the Lenders as its contractual representative to serve as
the sole and exclusive Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XIV. Notwithstanding the use of the
defined terms

88



--------------------------------------------------------------------------------



 



“administrative agent,” or “agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duty to any of the Lenders, (ii) is a “representative” of the Lenders
within the meaning of the term “secured party” as defined in the UCC and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
     SECTION 14.2 Powers. The Administrative Agent shall have and may exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. The
Administrative Agent shall have no implied duty to the Lenders, or any
obligation to the Lenders to take any action hereunder or thereunder, except any
action specifically provided by this Agreement and the other Loan Documents to
be taken by the Administrative Agent.
     SECTION 14.3 General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to any Borrower or
any Lender for any action taken or omitted to be taken by them under this
Agreement or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
     SECTION 14.4 No Responsibility for Loan. Recitals, etc. Neither the
Administrative Agent nor any of its respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (b) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by any Borrower, any Material
Subsidiary or any other obligor to furnish information directly to each Lender;
(c) the satisfaction of any condition specified in Article VI, except receipt of
items required to be delivered solely to the Administrative Agent; (d) the
existence or possible existence of any Default or Event of Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien on any
collateral security; or (g) the financial condition of any Borrower, any
Material Subsidiary or any other guarantor of any of the Obligations or of any
of their respective Subsidiaries. The Administrative Agent shall have no duty to
disclose to the Lenders information that is not required to be furnished by the
Borrowers to the Administrative Agent at such time, but is voluntarily furnished
by the Borrowers to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).

89



--------------------------------------------------------------------------------



 



     SECTION 14.5 Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
     SECTION 14.6 Employment of Administrative Agent and Counsel. The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by them or their respective authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.
     SECTION 14.7 Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any note, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed thereby to be genuine
and correct and to have been signed or sent by the proper person or persons,
and, in respect to legal matters, upon the opinion of counsel selected by the
Administrative Agent, which counsel may be employees of the Administrative
Agent.
     SECTION 14.8 Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to the Lenders’ respective Commitments (or, if the Commitments have
been terminated, in proportion to their Commitments immediately prior to such
termination) (a) for any amounts not reimbursed by the Domestic Borrower or
Canadian Borrower, as applicable, for which the Administrative Agent is entitled
to reimbursement by such Borrower under the Loan Documents, (b) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other

90



--------------------------------------------------------------------------------



 



documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 5.11, 5.12, 5.13 or 5.14 may, notwithstanding the
provisions of this Section 14.8, be paid by the relevant Lender in accordance
with the provisions thereof. The obligations of the Lenders under this
Section 14.8 shall survive payment of the Obligations and termination of this
Agreement.
     SECTION 14.9 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrowers referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.
     SECTION 14.10 Rights as a Lender. In the event that the Administrative
Agent is a Lender, the Administrative Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its
Commitment and its Extensions of Credit as any Lender and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, at any time when the Administrative Agent is a Lender, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with any Borrower or any of their respective
Subsidiaries in which any Borrower or any Subsidiary is not restricted hereby
from engaging with any other Person. The Administrative Agent, in its individual
capacity, is not obligated to remain a Lender.
     SECTION 14.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Affiliate
of the Administrative Agent or any other Lender and based on the financial
statements prepared by the Borrowers and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Affiliate of the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any Subsidiary thereof that is communicated to or obtained by the Person serving
as Administrative Agent for any of its Affiliates in any capacity.
     SECTION 14.12 Successor Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Domestic Borrower,
on behalf of itself and the Canadian Borrower, such resignation to be effective
upon the appointment of a successor Administrative Agent, or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign.

91



--------------------------------------------------------------------------------



 



Upon any such resignation, the Required Lenders shall have the right to appoint,
on behalf of the Borrowers and the Lenders, a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty (30) days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrowers and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of any Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of such Administrative Agent hereunder and the Borrowers and Lenders shall deal
directly with the Lenders. No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment. Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the effectiveness of the resignation
of the Administrative Agent, the resigning Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of the Administrative
Agent, the provisions of this Article XIV shall continue in effect for the
benefit of such Administrative Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 14.12, then the term
“Prime Rate” as used in this Agreement shall mean the prime rate, base rate or
other analogous rate of the new Administrative Agent. The Administrative Agent
may not be removed without its prior written consent.
     SECTION 14.13 Delegation to Affiliates. The Borrowers and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles XIV and XV.
     SECTION 14.14 Syndication Agent and Documentation Agents. None of Wells
Fargo Bank, National Association, as “Syndication Agent”, or Bank of America,
N.A., Harris N.A., and SunTrust Bank, as “Documentation Agents”, shall have any
right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to all Lenders as such. No rights, duties,
obligations, powers, liabilities or responsibilities are associated with the
titles “Syndication Agent” and “Documentation Agent”.
ARTICLE XV
MISCELLANEOUS
     SECTION 15.1 Notices.

92



--------------------------------------------------------------------------------



 



     (a) Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third Business Day following the date
sent by certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.
     (b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

     
If to the Domestic Borrower
   
(on behalf of itself and
   
the Canadian Borrower):
  G&K Services Inc.
 
  5995 Opus Parkway, Suite 500
 
  Minnetonka, Minnesota 55343
 
  Attention: Glenn Stolt, Treasurer
 
  Telephone No.: (952) 912-5870
 
  Telecopy No.: (952) 912-5950
 
   
With copies to:
  G&K Services Inc.
 
  5995 Opus Parkway, Suite 500
 
  Minnetonka, Minnesota 55343
 
  Attention: May Vang, Manager of Treasury
 
  Telephone No.: (952) 912-5550
 
  Telecopy No.: (952) 912-5950
 
   
 
  Maslon Edelman Borman & Brand, LLP
 
  3300 Wells Fargo Center
 
  90 South 7th Street
 
  Minneapolis, MN 55402
 
  Attention: Penny Heaberlin
 
  Telephone No.: (612) 672-8315
 
  Telecopy No.: (612) 642-8315

93



--------------------------------------------------------------------------------



 



     
If to JPMorgan as
   
Administrative Agent:
  JPMorgan Chase Bank, N.A.
Loan and Agency Services Group 131
S. Dearborn St.
Chicago, IL 60670
Attention: Helen M. Yu
Telecopy No.: (312) 325-5260
 
   
With copies to:
  JPMorgan Chase Bank, N.A.
Credit Products
131 S. Dearborn St.
Chicago, IL 60670
Attention: Suzanne Ergastolo
Telephone No.: (312) 325-3221
Telecopy No.: (312) 325-3239
 
   
If to any Lender:
  To the address set forth on Schedule 1.1(a) hereto

     (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Domestic Borrower, on behalf of itself and the Canadian Borrower, and Lenders,
as the Administrative Agent’s Office referred to herein, to which payments due
are to be made and at which Loans will be disbursed and Letters of Credit
issued, except for Alternative Currency Loans and Eurocurrency Rate Loans, to
which payments due are to be made at the office of the Administrative Agent’s
Correspondent.
     SECTION 15.2 Expenses: Indemnity. The Borrowers will (a) pay all reasonable
out-of-pocket expenses (including, without limitation, all costs of electronic
or internet distribution of any information hereunder) of each Agent in
connection with (i) the preparation, execution and delivery of this Agreement
and each other Loan Document, whenever the same shall be executed and delivered,
including, without limitation, all out-of-pocket syndication and due diligence
expenses and reasonable fees and disbursements of counsel for each Agent and
(ii) the preparation, execution and delivery of any waiver, amendment or consent
by the Administrative Agent or the Lenders relating to this Agreement or any
other Loan Document, including, without limitation, reasonable fees and
disbursements of counsel for each Agent, (b) pay all reasonable out-of-pocket
expenses of each Agent and each Lender actually incurred in connection with the
administration and enforcement of any rights and remedies of the Administrative
Agent and Lenders under the Credit Facility (including, without limitation,
reasonable fees and disbursements of counsel for each Agent and each Lender),
including, without limitation, in connection with any workout, restructuring,
bankruptcy or other similar proceeding, creating and perfecting Liens in favor
of Administrative Agent on behalf of Lenders pursuant to any Loan Document,
enforcing any Obligations of, or collecting any payments due from, the Borrowers
or any Material Subsidiary by reason of an Event of Default (including in
connection with the sale of, collection from, or other realization upon any
collateral or the enforcement of the Domestic Borrower Guaranty Agreement or the
Subsidiary Guaranty Agreement), consulting with appraisers, accountants,
engineers, attorneys and other Persons concerning the nature, scope or value of
any right or remedy of any Agent or any Lender

94



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document or any factual matters in connection
therewith, which expenses shall include, without limitation, the reasonable fees
and disbursements of such Persons, and (c) defend, indemnify and hold harmless
the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any losses, penalties, fines, liabilities, settlements, damages, costs
and expenses, suffered by any such Person in connection with any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not any Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents, reports or other information provided to any Agent or any Lender or
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including, without limitation, reasonable
attorney’s and consultant’s fees, except to the extent that any of the foregoing
is determined in a final non-appealable judgment by a court of competent
jurisdiction to have directly resulted from the gross negligence or willful
misconduct of the party seeking indemnification therefor.
     SECTION 15.3 Set-off.
     (a) In addition to any rights now or hereafter granted under Applicable Law
and not by way of limitation of any such rights, upon and after the occurrence
of any Event of Default and during the continuance thereof, the Lenders, their
Affiliates and any assignee or participant of a Lender in accordance with
Section 15.10 are hereby authorized by the Borrowers at any time or from time to
time, without notice to the Borrowers or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, time or demand, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the Lenders,
their Affiliates, or any such assignee or participant to or for the credit or
the account of the Borrowers against and on account of the Obligations
irrespective of whether or not (a) the Lenders shall have made any demand under
this Agreement or any of the other Loan Documents or (b) the Administrative
Agent shall have declared any or all of the Obligations to be due and payable as
permitted by Section 13.2 and although such Obligations shall be contingent or
unmatured. Notwithstanding the preceding sentence, each Lender agrees to notify
the Domestic Borrower, on behalf of itself and the Canadian Borrower, and the
Administrative Agent after any such set-off and application; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.
     (b) Any amount to be set-off pursuant to Section 15.3(a) shall be
denominated in an Agreed Currency and shall be in an amount equal to the Dollar
Amount of such amount at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it and any amount denominated in an
Alternative Currency shall be in an amount equal to the Dollar Amount of such
amount at the most favorable spot exchange rate determined by the Administrative
Agent to be available to it; provided that if at the time of any such
determination no such spot exchange rate can reasonably be determined, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, any such determination to be conclusive absent manifest
error.

95



--------------------------------------------------------------------------------



 



     (c) Each Lender and any assignee or participant of such Lender in
accordance with Section 15.10 are hereby authorized by the Borrowers to combine
currencies, as deemed necessary by such Person, in order to effect any set-off
pursuant to Section 15.3(a).
     SECTION 15.4 Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York,
without reference to the conflicts or choice of law principles thereof.
     SECTION 15.5 Jurisdiction and Venue.
     (a) Jurisdiction. The Borrowers hereby irrevocably consent to the personal
jurisdiction of the state and federal courts located in the Borough of Manhattan
in New York, New York (and any courts from which an appeal from any of such
courts must or may be taken), in any action, claim or other proceeding arising
out of any dispute in connection with this Agreement, the Notes and the other
Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. The Borrowers hereby irrevocably
consent to the service of a summons and complaint and other process in any
action, claim or proceeding brought by any Agent or any Lender in connection
with this Agreement, the Notes or the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations, on behalf of itself or its property, in the manner specified in
Section 14.1. Nothing in this Section 14.5 shall affect the right of any Agent
or any Lender to serve legal process in any other manner permitted by Applicable
Law or affect the right of any Agent or any Lender to bring any action or
proceeding against any Borrower or its properties in the courts of any other
jurisdictions.
     (b) Venue. The Borrowers hereby irrevocably waive any objection they may
have now or in the future to the laying of venue in the aforesaid jurisdiction
in any action, claim or other proceeding arising out of or in connection with
this Agreement, any other Loan Document or the rights and obligations of the
parties hereunder or thereunder. The Borrowers irrevocably waive, in connection
with such action, claim or proceeding, any plea or claim that the action, claim
or other proceeding has been brought in an inconvenient forum.
     SECTION 15.6 Binding Arbitration; Waiver of Jury Trial.
     (a) Binding Arbitration. Upon demand of any party, whether made before or
after institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement or any other Loan
Document (“Disputes”), between or among parties hereto and to the other Loan
Documents shall be resolved by binding arbitration as provided herein.
Institution of a judicial proceeding by a party does not waive the right of that
party to demand arbitration hereunder. Disputes may include, without limitation,
tort claims, counterclaims, claims brought as class actions, claims arising from
Loan Documents executed in the future, disputes as to whether a matter is
subject to arbitration, or claims concerning any aspect of the past, present or
future relationships arising out of or connected with the Loan Documents.
Arbitration shall be conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. All arbitration
hearings shall be conducted in New

96



--------------------------------------------------------------------------------



 



York, New York. The expedited procedures set forth in Rule 51, et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000. All
applicable statutes of limitations shall apply to any Dispute. A judgment upon
the award may be entered in any court having jurisdiction. Notwithstanding
anything foregoing to the contrary, any arbitration proceeding demanded
hereunder shall begin within ninety (90) days after such demand thereof and
shall be concluded within one-hundred twenty (120) days after such demand. These
time limitations may not be extended unless a party hereto shows cause for
extension and then such extension shall not exceed a total of sixty (60) days.
The panel from which all arbitrators are selected shall be comprised of licensed
attorneys selected from the Commercial Financial Dispute Arbitration Panel of
the AAA. The single arbitrator selected for expedited procedure shall be a
retired judge from the highest court of general jurisdiction, state or federal,
of the state where the hearing will be conducted. The parties hereto do not
waive any applicable Federal or state substantive law except as provided herein.
Notwithstanding the foregoing, this paragraph shall not apply to any Hedging
Agreement.
     (b) Jury Trial. EACH AGENT, EACH LENDER AND EACH BORROWER HEREBY
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR
OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
     (c) Preservation of Certain Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties hereto and the other Loan Documents
preserve, without diminution, certain remedies that such Persons may employ or
exercise freely, either alone, in conjunction with or during a Dispute. Each
such Person shall have and hereby reserves the right to proceed in any court of
proper jurisdiction or by self help to exercise or prosecute the following
remedies, as applicable: (i) all rights to foreclose against any real or
personal property or other security by exercising a power of sale granted in the
Loan Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self help
including peaceful occupation of property and collection of rents, set off, and
peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment. Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute.
     SECTION 15.7 Reversal of Payments. To the extent any Borrower makes a
payment or payments to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, or the Administrative Agent receives any
payment or proceeds of any collateral which payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds repaid, the Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.

97



--------------------------------------------------------------------------------



 



     SECTION 15.8 Injunctive Relief; Punitive Damages.
     (a) The Borrowers recognize that, in the event any Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrowers agree that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
     (b) The Administrative Agent, the Lenders and the Borrowers (on behalf of
themselves and their Subsidiaries) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
     SECTION 15.9 Accounting Matters. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Domestic Borrower, on behalf of itself and the Canadian Borrower, notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Domestic Borrower, on behalf of itself and the
Canadian Borrower, that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
therewith.
     SECTION 15.10 Successors and Assigns; Participations.
     (a) Benefit of Agreement. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrowers shall not have the right to assign their respective rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 15.10(b), and (iii) any transfer by participation must be made in
compliance with Section 15.10(c). Any attempted assignment or transfer by any
party not made in compliance with Section 15.10(b) shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 15.10(c). The parties to this Agreement acknowledge that
clause (ii) of this Section 15.10(a) relates only to absolute assignments and
this Section 15.10 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Approved Fund, any pledge
or assignment of all or any portion of its rights under this Agreement and any
Note to its trustee in support of its obligations to its trustee; provided,
however, that no such pledge or assignment creating a security interest shall
release the transferor Lender from its obligations hereunder unless and until
the parties thereto have complied with the provisions of

98



--------------------------------------------------------------------------------



 



Section 15.10(b). The Administrative Agent may treat the Person which made any
Extension of Credit or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 15.10(b);
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Extension of Credit or which holds any Note to direct payments relating to such
Extension of Credit or Note to another Person. Any assignee of the rights to any
Extension of Credit or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Extension of
Credit (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Extension of Credit.
     (b) Assignment by Lenders.
          (i) Assignment. Any Lender may at any time assign to one or more banks
or other entities (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be evidenced by an Assignment
and Acceptance substantially in the form of Exhibit G (an “Assignment and
Acceptance”) or shall be in such other form as may be agreed to by the parties
thereto. Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Extensions of Credit Loans of the
assigning Lender or (unless each of the Domestic Borrower, on behalf of itself
and the Canadian Borrower, and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000. The amount of the assignment
shall be based on the Revolving Credit Commitment or, if such Commitment has
been terminated, the outstanding Revolving Credit Loans subject to the
assignment, determined as of the date of such assignment or as of the effective
date specified in the Assignment and Acceptance.
          (ii) Consents. The consent of the Administrative Agent and JPMorgan in
its capacity as an Issuing Lender shall be required prior to any assignment
becoming effective. The consent of the Domestic Borrower, on behalf of itself
and the Canadian Borrower, shall be required prior to an assignment becoming
effective unless the Purchaser is a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the consent of the Domestic Borrower, on behalf of
itself and the Canadian Borrower, shall not be required if a Default or Event of
Default has occurred and is continuing. Any consent required under this clause
(ii) shall not be unreasonably withheld or delayed.
          (iii) Effect; Effective Date. Upon (A) delivery to the Agents of an
Assignment and Acceptance, together with any consents required by
Section 15.10(b)(ii), and (B) payment of a $3,500 fee to the Administrative
Agent for processing such assignment (unless such fee is waived by the
Administrative Agent), such assignment shall become effective on the effective
date specified in such Assignment and Acceptance. The Assignment and Acceptance
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and/or Extensions of
Credit Loans under the applicable Assignment and Acceptance constitutes “plan
assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
On and after the effective date of such assignment, such Purchaser shall for all
purposes

99



--------------------------------------------------------------------------------



 



be a Lender party to this Agreement and any other Loan Document executed by or
on behalf of the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Commitment and/or Loans assigned to such Purchaser without any further consent
or action by the Borrowers, the Lenders or the Agents. In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 15.10(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 15.10(c). Upon the consummation of any
assignment to a Purchaser pursuant to this Section 15.10(b), the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments and/or Loans, as adjusted
pursuant to such assignment.
          (iv) Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Extensions of Credit Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the Agents
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Domestic Borrower, on behalf of itself and the
Canadian Borrower, the Syndication Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
     (c) Participations.
          (i) Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Extension of Credit owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Extensions of Credit and the holder of any Note issued to it in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by the Borrowers under this Agreement shall be determined as if such Lender had
not sold such participating interests, and the Borrowers and the Agents shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

100



--------------------------------------------------------------------------------



 



          (ii) Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Extension of Credit or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 15.11 or of any other Loan ~ Document.
          (iii) Benefit of Certain Provisions. The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 15.3
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 15.3 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 15.3, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 5.7 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 5.11, 5.12, 5.13 and 5.14 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 15.10(b), provided that (i) a Participant shall not be entitled to
receive any greater payment under Section 5.11, 5.12, 5.13 or 5.14 than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Domestic Borrower, on behalf of itself and the Canadian Borrower, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 5.14 to the
same extent as if it were a Lender.
     (d) Disclosure of Information; Confidentiality. The Agents and the Lenders
shall hold all non-public information with respect to the Borrowers obtained
pursuant to the Loan Documents in accordance with their customary procedures for
handling confidential information; provided, that the Agents may disclose
information relating to this Agreement to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; and provided further, that
the Agents and Lenders may disclose any such information (i) to their Affiliates
and to other Agents, Lenders and their respective Affiliates, (ii) to legal
counsel, accountants, and other professional advisors to the Agents and the
Lenders or to a Purchaser or Participant, (iii) to regulatory officials, (iv) to
any Person as requested pursuant to or as required by law, regulation, or legal
process, (v) to any Person in connection with any legal proceeding to which any
Agent or any Lender is a party, (vi) to any Agent’s or any Lender’s direct or
indirect contractual counterparties in Hedging Agreements or to legal counsel,
accountant and other professional advisors to such counterparties, (vii) to any
Participant or Purchaser or any other Person acquiring an interest in the Loan
Documents by operation of law and any prospective Participant or Purchaser
(provided such Participant, Purchaser or other Person agrees to be bound by this
Section 15.10(d)) and (viii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Extensions of Credit
hereunder. Any Lender may, in connection with any assignment, proposed
assignment, participation or proposed participation pursuant to this
Section 15.10, disclose to the assignee, participant, proposed assignee or
proposed participant, any

101



--------------------------------------------------------------------------------



 



information relating to the Borrowers furnished to such Lender by or on behalf
of the Borrowers; provided, that prior to any such disclosure, each such
assignee, proposed assignee, participant or proposed participant shall agree
with the Borrowers or such Lender to preserve the confidentiality of any
confidential information relating to the Borrowers received from such Lender.
     (e) Tax Treatment. If any interest in any Loan Document is transferred to
any Purchaser or Participant which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Purchaser or Participant, concurrently with the effectiveness of such transfer,
to comply with the provisions of Section 5.14.
     SECTION 15.11 Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in any Loan Document (including, without limitation,
Section 2.9), any term, covenant, agreement or condition of this Agreement or
any of the other Loan Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and delivered to the Administrative
Agent and, in the case of an amendment, signed by the Borrowers; provided that,
except as specifically set forth in Section 2.9, no amendment, waiver or consent
shall, without the prior written consent of each Lender affected thereby:
     (a) increase the Revolving Credit Commitment of any Lender or the amount of
the Loans,
     (b) reduce the rate of interest or fees payable on any Loan or
Reimbursement Obligation; provided, that a waiver of the application of the
default rate of interest under this Agreement shall only require the approval of
the Required Lenders,
     (c) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation or any fee or commission with respect thereto, or
     (d) postpone or extend the originally scheduled time or times of payment of
the principal of any Loan or Reimbursement Obligation (including, without
limitation, the Revolving Credit Maturity Date and any date on which a mandatory
prepayment hereunder is due) or the time or times of payment of interest on any
Loan or Reimbursement Obligation or any fee or commission with respect thereto;
provided, further, that no amendment, waiver or consent shall, without the prior
written consent of each Lender, whether or not affected thereby:
     (a) permit any subordination of the principal or interest on any Loan or
Reimbursement Obligation,
     (b) release any Borrower from the Obligations (other than Hedging
Obligations) hereunder,

102



--------------------------------------------------------------------------------



 



     (c) release the Domestic Borrower from its Obligations under the Domestic
Borrower Guaranty Agreement,
     (d) release any Material Subsidiary from its Obligations under the
Subsidiary Guaranty Agreement,
     (e) permit any assignment (other than as specifically permitted or
contemplated in this Agreement) of any of the rights and obligations of any
Borrower hereunder,
     (f) release any material portion of any collateral or release any
applicable security document (other than asset sales permitted pursuant to
Section 11.5 and as otherwise specifically permitted or contemplated in this
Agreement or any applicable security document),
     (g) amend the definition of Alternative Currency,
     (h) amend the provisions of this Section 15.11 or the definition of
Required Lenders, or
     (i) extend the time of the obligation of the Lenders holding Revolving
Credit Commitments to make or issue or participate in Letters of Credit.
In addition, no amendment, waiver or consent to the provisions of
(a) Article XIV shall be made without the written consent of the Administrative
Agent, (b) Article III without the written consent of the Issuing Lender,
(c) any provision of this Agreement relating to Swingline Loans or the Swingline
Facility without the written consent of the Swingline Lender and (d) any
provision of this Agreement relating to Alternative Currency Loans or the
Alternative Currency Facility without the written consent of the Alternative
Currency Lender. Furthermore, the Borrowers shall forward any request for any
amendment, waiver or consent to the Administrative Agent.
     SECTION 15.12 Performance of Duties. The Borrowers’ obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrowers at their sole cost and expense.
     SECTION 15.13 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by any Agent or any Lender pursuant to any provisions of this
Agreement or any of the other Loan Documents shall be deemed coupled with an
interest and shall be irrevocable so long as any of the Obligations remain
unpaid or unsatisfied or the Credit Facility has not been terminated.
     SECTION 15.14 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

103



--------------------------------------------------------------------------------



 



     SECTION 15.15 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 15.16 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 15.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
     SECTION 15.18 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
     SECTION 15.19 Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Agreement with its counsel.
     SECTION 15.20 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
     SECTION 15.21 Nature of Obligations. The Domestic Borrower shall be jointly
and severally liable for the Obligations, however incurred, and the Canadian
Borrower shall be severally and not jointly and severally liable for the
Obligations, however incurred. References to the Domestic Borrower with respect
to the Obligations, however incurred, or any portion thereof shall mean the
Domestic Borrower on a joint and several basis and references to the Canadian
Borrower with respect to the Obligations, however incurred, or any portion
thereof shall mean the Canadian Borrower on a several basis and not on a joint
and several basis. Notwithstanding anything to the contrary contained in this
Agreement, the indemnity obligations of the Canadian Borrower set forth in
Sections 3.8, 5.11(d), 5.12, 5.14(c) and 15.2 shall not apply to any loss or
claim attributable to the Domestic Borrower or any Domestic Subsidiary thereof.
     SECTION 15.22 Domestic Borrower as Agent for the Borrowers. The Borrowers
hereby irrevocably appoint and authorize the Domestic Borrower (i) to provide
the Administrative Agent with all notices with respect to the Extensions of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and the other Loan Documents and (ii) to take
such action on behalf of the Borrowers as the Domestic

104



--------------------------------------------------------------------------------



 



Borrower deems appropriate on its behalf to obtain Extensions of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement and the other Loan Documents.
     SECTION 15.23 Inconsistencies with Other Documents; Independent Effect of
Covenants.
     (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.
     (b) The Borrowers expressly acknowledge and agree that each covenant
contained in Articles IX, X, or XI shall be given independent effect.
Accordingly, the Borrowers shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles IX, X, or XI if,
before or after giving effect to such transaction or act, the Borrowers shall or
would be in breach of any other covenant contained in Articles IX, X, or XI.
     SECTION 15.24 USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Act.
ARTICLE XVI
NO NOVATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS
     SECTION 16.1 No Novation. It is the express intent of the parties hereto
that this Agreement (i) shall re-evidence the Borrowers’ Debt under the Prior
Credit Agreement, (ii) is entered into in substitution for, and not in payment
of, the obligations of the Borrowers under the Prior Credit Agreement, and
(iii) is in no way intended to constitute a novation of any of the Borrowers’
Debt which was evidenced by the Existing Credit Agreement or any of the other
Loan Documents.
     SECTION 16.2 References to This Agreement In Loan Documents. Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Prior Credit Agreement (including any reference
therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or words
of like import referring thereto) shall mean and be a reference to this
Agreement.

105



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            DOMESTIC BORROWER:

G&K SERVICES, INC., as Domestic Borrower
      By:   /s/ Glenn L. Stolt         Name:   Glenn L. Stolt        Title:   VP
& Treasurer   

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            CANADIAN BORROWER:

G&K SERVICES CANADA, INC., as Canadian
Borrower
      By:   /s/ Glenn L. Stolt         Name:   Glenn L. Stolt        Title:   VP
& Treasurer   

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT, SYNDICATION
AGENT, DOCUMENTATION AGENTS AND
LENDERS:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender
      By:   /s/ Brain L. Grossman         Name:   Brian L. Grossman        
Title:   Vice President   

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as Syndication Agent
and Lender
      By:   /s/ Michael J. McGroarty         Name:   Michael J. McGroarty       
Title:   Vice President   

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Documentation
Agent and Lender
      By:   /s/ Charles R. Dickerson         Name:   Charles R. Dickerson      
  Title:   Managing Director   

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            HARRIS N.A., as Documentation Agent and Lender
      By:   /s/ Mark W. Piekos         Name:   Mark W. Piekos         Title:  
Director     

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Documentation Agent and Lender
      By:   /s/ Molly J. Drennan         Name:   Molly J. Drenan        Title:  
Director     

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH, as Lender
      By:   /s/ Mr. Tsuguyuki Umene         Name:   Mr. Tsuguyuki Umene        
Title:   Deputy General Manager     

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as Lender
      By:   /s/ Michael J. Staloch         Name:   Michael J. Staloch        
Title:   Senior Vice President     

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as Lender
      By:   /s/ Timothy O’Rourke         Name:   Timothy O’Rourke       
Title:   Vice President     

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY, as Lender
      By:   /s/ John E. Cant y         Name:   John E. Canty        Title:  
Vice President     

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            REGIONS BANK, as Lender
      By:   /s/ Jay Ingram         Name:   Jay Ingram        Title:   AVP     

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ John G.Taylor         Name:   John G.Taylor        Title:   Vice
President     

Signature Page to G&K Services
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                                   

                  BANK HAPOALIM, B.M., as Lender    
 
           
 
  By:   /s/ Helen H. Gateson   /s/ Charles McLaughlin
 
           
 
      Name: Helen H. Gateson
Title:   Vice President   Sr. V.P.

Signature Page to G&K Services
Amended and Restated Credit Agreement

 